Exhibit 10.1

Certain information identified by bracketed asterisks ([***]) has been omitted
from this exhibit because it (i) is not material and (ii) would be competitively
harmful to the company if publicly disclosed.

SUBLEASE

THIS SUBLEASE (“Sublease”) is made this 27th day of October, 2020 (the
“Effective Date”) by and between LARIMAR THERAPEUTICS, INC., a Delaware
corporation (“Sublandlord”), and MASSACHUSETTS MUNICIPAL ASSOCIATION, INC., a
Massachusetts nonprofit corporation (“Subtenant”).

RECITALS

WHEREAS, Shigo Center Plaza Owner, LLC, as “Landlord” (“Prime Landlord”), and
Zafgen Inc., predecessor to Sublandlord, as “Tenant” entered into a certain
Office Lease Agreement dated February 12, 2019 (the “Prime Lease”), for
approximately 17,705 rentable square feet located within a portion of the sixth
(6th) floor of the building commonly known as CP3 (the “Premises”), the Premises
being located within one (1) of three (3)interconnected buildings comprising the
building commonly known and numbered as 1-3 Center Plaza, Boston Massachusetts,
located on a parcel of land as further described in the Prime Lease (the
“Land”), (the Building and the Land, collectively, the “Property”); and

WHEREAS, a true, correct and complete copy of the Prime Lease is attached to and
made a part of this Sublease as Exhibit A; and

WHEREAS, Sublandlord has agreed to sublet the entire Premises (the “Subleased
Premises”) to Subtenant and Subtenant has agreed to sublet the Subleased
Premises from Sublandlord, all upon the terms and subject to the conditions set
forth in this Sublease.

TERMS

NOW, THEREFORE, in consideration of the rents in this Sublease provided and of
the covenants and agreements in this Sublease contained, and intending to be
legally bound hereby, Sublandlord and Subtenant hereby covenant and agree as
follows:

1. Capitalized Terms; Incorporation of Recitals. Each capitalized term used but
not defined in this Sublease shall have meaning ascribed to such term in the
Prime Lease. The foregoing Recitals are incorporated by this reference in this
Sublease as if fully set forth in this Sublease.

2. Demise.

a. Subject to all of the provisions of this Sublease, Sublandlord hereby demises
and subleases to Subtenant, and Subtenant hereby takes and hires from
Sublandlord, the Subleased Premises. Subtenant shall use the Subleased Premises
for general office use and no other purpose.Subtenant acknowledges and agrees
possession of the Subleased Premises shall be tendered to Subtenant on the
Commencement Date (as defined in Section 3).



--------------------------------------------------------------------------------

b. Sublandlord and Subtenant agree that, effective as of the Commencement Date,
ownership of the furniture, fixtures and equipment owned by Sublandlord located
in or serving the Subleased Premises and described on the inventory list
attached to an made a part of this Sublease as Exhibit B (the “Equipment”) shall
be transferred to Subtenant and shall become the property of Subtenant for the
price of $1.00. The Equipment shall be delivered to Subtenant in its “AS IS”,
“WHERE IS” condition, without any warranty or representation whatsoever.
Subtenant shall be obligated to repair and maintain the Equipment in good
condition, ordinary wear and tear excepted. Upon expiration or termination of
the Term, Subtenant shall be responsible for the removal of all Equipment, per
the terms of the Prime Lease and for the removal of any additional phone/data
cabling installed by Subtenant. Upon the occurrence of an Event of Default by
Subtenant that results in a termination of this Sublease, ownership of all
Equipment shall revert automatically and without charge to Sublandlord and
Subtenant shall deliver any documentation for confirmation of such reversion
requested by Sublandlord and such obligation shall survive the expiration or
termination hereof. Subtenant shall not be permitted to remove any Equipment
from the Premises prior to the expiration of the Sublease without the consent of
Sublandlord, which consent shall not be unreasonably withheld, delayed or
conditioned. Any violation of this Section 2(b) shall be an Event of Default.

3. Term of Sublease. The term of this Sublease (the “Term”) shall commence on
the first business day following the date the Consent (as hereinafter defined)
is obtained (the “Commencement Date”). The Term shall continue until 11:59 p.m.,
eastern standard time, on October 30, 2029 (the “Expiration Date”). Under no
circumstances shall the Term extend beyond the expiration, surrender or
termination of the Prime Lease, whether the Prime Lease expires by its own
terms, is terminated for Sublandlord’s default, is terminated or surrendered by
agreement of Prime Landlord and Sublandlord, or is terminated for any other
reason.

4. Rent.

a. Subtenant covenants and agrees to pay rent (“Base Rent”) to Sublandlord, at
the notice address set forth in Section 10, below, or at such other place as may
be designated by Sublandlord from time to time, without any demand, notice,
set-off, abatement or deduction except as otherwise expressly set forth in this
Sublease, commencing as of April 1, 2021 (the “Rent Commencement Date”), and
continuing thereafter throughout the Term, in equal monthly installments as
follows:

 

Period

   Rentable
Square Feet      Rate Per Rentable
Square Foot      Annual Base
Rent      Monthly Installment
of Base Rent  

4/1/21 – 3/31/22

     17,705      $ 48.00      $ 849,840.00      $ 70,820.00  

4/1/22 – 3/31/23

     17,705      $ 49.00      $ 867,545.00      $ 72,295.42  

4/1/23 – 3/31/24

     17,705      $ 50.00      $ 885,250.00      $ 73,770.83  

4/1/24 – 3/31/25

     17,705      $ 51.00      $ 902,955.00      $ 75,246.25  

4/1/25 – 3/31/26

     17,705      $ 52.00      $ 920,660.00      $ 76,721.67  

 

-2-



--------------------------------------------------------------------------------

4/1/26 – 3/31/27

     17,705      $ 53.00      $ 938,365.00      $ 78,197.08  

4/1/27 – 3/31/28

     17,705      $ 54.00      $ 956,070.00      $ 79,672.50  

4/1/28 – 3/31/29

     17,705      $ 55.00      $ 973,775.00      $ 81,147.92  

4/1/29 –10/30/29

     17,705      $ 56.00      $ 991,480.00      $ 82,623.33  

b. The first monthly installment of Base Rent under this Sublease is due and
payable upon execution of this Sublease and Base Rent for each ensuing month
during the Term being due and payable to Sublandlord not later than the 25th day
of the preceding calendar month. If the Commencement Date is other than the
first day of a month or the Expiration Date is other than the last day of a
month, the Base Rent for each such month shall be prorated.

c. Commencing on July 1, 2021, Subtenant covenants and agrees to pay to
Sublandlord Taxes in monthly installments based upon Prime Landlord’s estimates
for same, in the fashion provided above in Section 4(b) for the payment of Base
Rent, and set forth in more detail in Section 6 of the Prime Lease, provided,
however, that the following term used in Sections 1 and 6.2(1) of the Prime
Lease shall have the following meaning: “Base Tax Year” shall mean the fiscal
year starting on July 1, 2020 and ending on June 30, 2021.

d. Commencing on January 1, 2022, Subtenant covenants and agrees to pay to
Sublandlord Operating Expenses in monthly installments based upon Prime
Landlord’s estimates for same, in the fashion provided above in Section 4(b) for
the payment of Base Rent, and set forth in more detail in Section 6 of the Prime
Lease, provided, however, that the following term used in Sections 1 and 6.3(1)
of the Prime Lease shall have the following meaning: “Base Expense Year” shall
mean the calendar year starting on January 1, 2021 and ending on December 30,
2021.

e. All costs and expenses that Subtenant assumes or agrees to pay pursuant to
this Sublease other than Base Rent shall be deemed “Additional Rent.” All
Additional Rent shall be paid without any abatement, deductions or setoffs
whatsoever unless expressly provided to the contrary in this Sublease. “Rent”
shall mean Base Rent and Additional Rent.

f. If Sublandlord shall be obligated to pay any other sums or charges pursuant
to the Prime Lease as a result of (i) requests by or use by Subtenant of
services, including for afterhours or other extra services requested by
Subtenant, (ii) violations of the Prime Lease or this Sublease by Subtenant, or
(iii) Subtenant’s particular manner of use and occupancy of the Subleased
Premises, then Subtenant shall be liable for all such sums and charges as
Additional Rent under this Sublease and such sums shall be due and payable by
Subtenant to Sublandlord within thirty (30) days after written demand.

5. Possession Prior to Rent Commencement Date. On and after the Commencement
Date, Subtenant shall have the right to occupy the Premises. Such access and

 

-3-



--------------------------------------------------------------------------------

occupancy shall be at the sole risk of Subtenant and without liability to Prime
Landlord or Sublandlord, and subject to all of the terms, covenants and
conditions of the Prime Lease and this Sublease (including the insurance and
indemnification provisions of the Prime Lease), except that Subtenant shall not
be required to pay Base Rent, or charges on account of Taxes or Operating
Expenses, with respect to the period of time prior to the Rent Commencement
Date, provided, however, Subtenant shall be responsible for the costs of all
utilities commencing on March 1, 2021.

6. Incorporation of Terms of Prime Lease.

a. As required by Section 17.6 of the Prime Lease, Sublandlord and Subtenant
agree that: (i) this Sublease is subject and subordinate to the Prime Lease,
(ii) Prime Landlord may enforce the provisions of this Sublease, including
collection of rents, and (iii) in the event of termination of the Prime Lease or
reentry or repossession of the Premises by Prime Landlord, Prime Landlord may,
at its sole discretion and option, take over all of the right, title and
interest of Sublandlord, as sublessor, under this Sublease, and in such event
Subtenant shall, at Prime Landlord’s option, attorn to Prime Landlord, but
nevertheless Prime Landlord shall not (a)be liable for any previous act or
omission of Sublandlord under this Sublease, (b) be subject to any defense or
offset previously accrued in favor of Subtenant against Sublandlord, or (c) be
bound by any previous modification of this Sublease made without Prime
Landlord’s written consent or by any previous prepayment of more than one
month’s rent. Except as provided in Sections 6(b) and 8 of this Sublease, all
the terms, covenants and conditions of the Prime Lease are by this reference
incorporated in this Sublease and made a part of this Sublease with the same
force and effect as if fully set forth in this Sublease; provided, however, that
for purposes of such incorporation, (i) the terms “lease” or “Lease” as used in
the Prime Lease shall refer to this Sublease, (ii) the term “Landlord” as used
in the Prime Lease shall refer to Sublandlord (except as otherwise set forth in
this Sublease), (iii) the term “Tenant” as used in the Prime Lease shall refer
to Subtenant, (iv) the terms “Premises” as used in the Prime Lease shall refer
to the Subleased Premises, (v) the term “Rent”shall refer to Rent, and (vi) the
terms “additional rent” and “Additional Rent” shall refer to Additional Rent. In
the event of any inconsistency between the provisions of this Sublease and the
provisions of the Prime Lease, as incorporated in this Sublease, the provisions
of this Sublease shall control.

b. The following sections of the Prime Lease are not incorporated in this
Sublease except to the extent that any provisions set forth in the Prime Lease
are referred to in this Sublease: Section 1 (to the extent related to the
Commencement Date, Term of the Prime Lease, Expiration Date, Rent Commencement
Date, Base Rent, Base Tax Year, Base Expense Year, Letter of Credit Amount and
Broker), Section 3, Section 6.1(1), Section 6.3(4) (other than first sentence),
Section 12.6, Section 14 (only to the extent of any inconsistency with this
Sublease), Section 18.2 (except as set forth in Section 12 of this Sublease),
Section 19.1, Section 24.3 (last sentence), Section 26, Section 29 (except as
otherwise set forth in Section 10 below), Section 40, Section 50, Section 56,
Section 59 and Exhibit C. In the event Sublandlord exercises its audit right
pursuant to Section 6.3(4) of the Prime Lease with respect to any portion of the
Term, to the extent permitted under the Prime Lease Sublandlord shall provide
Subtenant with

 

-4-



--------------------------------------------------------------------------------

any documentation Sublandlord receives during such audit with respect to amounts
owed by Subtenant under this Sublease. Further, in the event that Subtenant
desires to audit Prime Landlord’s books related to any Operating Expense
statement for which Subtenant is liable under this Sublease, Sublandlord shall,
at Subtenant’s expense, reasonably cooperate with Subtenant to allow Subtenant
to undertake such audit to the extent permitted by the Prime Lease and Prime
Landlord.

7. Subject to the Prime Lease.

a. This Sublease is and shall be subject and subordinate in all respects to the
Prime Lease and to all of its terms, covenants and conditions (as modified by
Section 6(b) above). Subtenant shall not do, or permit or suffer to be done, any
act or omission by Subtenant, its agents, employees, contractors or invitees
which is prohibited by the Prime Lease, or which would constitute a violation or
default under the Prime Lease, and Subtenant shall indemnify Sublandlord and
hold it harmless from and against any such act, omission, violation or default.

b. In all provisions of the Prime Lease requiring the approval or consent of the
“Landlord”, Subtenant shall be required to obtain the approval or consent of
both Prime Landlord and Sublandlord. In no event shall Subtenant make a direct
request for consent to the Prime Landlord without Sublandlord’s prior written
consent to do so.

c. Sublandlord shall comply with all of the terms and provisions of the Prime
Lease in full force and effect during the Term; however, Sublandlord shall have
no liability to Subtenant with respect to any failure on Sublandlord’s part to
comply with or to preserve the Prime Lease to the extent that any such failure
shall be attributable to or shall result from any breach by Subtenant of this
Sublease. Subtenant agrees to timely perform for the benefit of Sublandlord all
of Sublandlord’s and Subtenant’s obligations under the Prime Lease except as
otherwise expressly provided in this Sublease.

d. Sublandlord hereby represents that (a) to its knowledge, a true, accurate and
complete copy of the Prime Lease is attached hereto as Exhibit A,
(b) Sublandlord is the holder of the tenant’s interest under the Prime Lease,
(c) as of the date hereof, Sublandlord has not actually received any written
notice of any default under the Prime Lease that has not been resolved, and
(d) as of the date hereof, the Prime Lease is in full force and effect.
Sublandlord hereby covenants that (i) from and after the Effective Date,
Sublandlord will not do, fail to do, or permit its employees or agents to do
anything that is a default under the Prime Lease (unless due to Subtenant’s
failure to comply with its obligations under this Sublease), and
(ii) Sublandlord shall not materially amend or modify or terminate the Prime
Lease in any manner that would adversely affect Subtenant’s rights hereunder,
except pursuant to any express termination right of Sublandlord set forth in the
Prime Lease. Sublandlord hereby agrees to indemnify, defend and hold Subtenant
harmless from and against any and all loss, cost, damage and expense (including
without limitation reasonable attorneys’ fees and costs) arising from any breach
or default on the part of Sublandlord under the Prime Lease, except to the
extent caused by Subtenant, its agents, employees or contractors.

 

-5-



--------------------------------------------------------------------------------

e. This Section 7 shall survive the expiration of the Term or earlier
termination of this Sublease.

8. Prime Landlord’s Obligations. Sublandlord: (a) shall have no obligation to
perform any of the terms, covenants and conditions contained in the Prime Lease
to be performed by the Prime Landlord, nor shall Sublandlord have any obligation
to provide any or all of the services, utilities, insurance, work, alterations,
repairs or maintenance to be provided by Prime Landlord under the Prime Lease;
and (b) shall in no way be liable to Subtenant for any failure of Prime Landlord
to provide such services, utilities, insurance, work, alterations, repairs or
maintenance. However, if Prime Landlord fails to provide any services,
utilities, insurance, work, alterations, repairs or maintenance required under
the Prime Lease, Sublandlord shall upon the request of Subtenant, give Prime
Landlord notice of such failure. Thereafter, Sublandlord shall cooperate with
Subtenant (at Subtenant’s sole expense) in attempting to cause Prime Landlord to
provide or perform such service or obligation, but Sublandlord shall have no
further obligation to Subtenant in connection therewith. Any condition resulting
from such default or delay by Prime Landlord shall not constitute an eviction,
actual or constructive, of Subtenant. No such default or delay shall excuse
Subtenant from the performance or observance of any of its obligations to be
performed or observed under this Sublease or shall entitle Subtenant to
terminate this Sublease or to any reduction in or abatement of the Base Rent,
any Additional Rent, or any other charges provided for in the Prime Lease or
this Sublease, provided however that if Sublandlord receives any rent abatement
under Section 11.2 of the Prime Lease then Subtenant shall receive a
corresponding abatement under this Sublease.

9. Indemnity and Insurance.

a. Except to the extent caused by Sublandlord, its employees, agents or
contractors, Subtenant shall protect, indemnify and save and hold Sublandlord
harmless from and against all losses, costs, expenses, damages and liabilities
(including, without limitation, reasonable counsel fees and disbursements) of
every kind and nature whatsoever, incurred by Sublandlord by reason of or
arising out of (i) any accident, death, injury or damage which shall happen in,
on, about or in connection with the Subleased Premises or any part thereof, or
any matter involving the condition, occupancy, maintenance, alteration, repair,
use, or operation of the Subleased Premises or any part thereof, (ii) any act or
failure to act by Subtenant to perform or observe any of the agreements, terms,
covenants or conditions of the Prime Lease or this Sublease on Subtenant’s part
to be performed or observed, or (iii) any failure by Subtenant to vacate the
Subleased Premises and surrender the Subleased Premises in the condition
required under this Sublease on or before the expiration of the Term or earlier
termination of this Sublease.

b. Subtenant shall provide and maintain during the Term, with an insurance
company acceptable to Sublandlord and Prime Landlord, all insurance required by
Section 19.2 of the Prime Lease. Such insurance shall name Sublandlord and Prime
Landlord as additional insureds and shall provide that it may not be canceled,
not renewed or coverages materially changed except upon thirty (30) days’ notice
to Sublandlord and Prime Landlord.

 

-6-



--------------------------------------------------------------------------------

Subtenant shall also maintain “All Risk” property insurance against fire, theft,
vandalism, malicious mischief, sprinkler leakage and such additional perils as
are now, or hereafter may be, included in a standard extended coverage
endorsement from time to time in general use in the Commonwealth of
Massachusetts upon the Equipment in an amount equal to the full replacement cost
thereof. Notwithstanding anything to the contrary in this Sublease, during the
Term hereof Sublandlord shall maintain commercial general liability insurance as
required by Section 19.2(3) of the Prime Lease.

c. Any policy or policies of fire, extended coverage or similar casualty
insurance, which either party obtains in connection with the Subleased Premises,
or the Property shall include a clause or endorsement denying the insurer any
rights of subrogation against the other party for all perils covered by such
policy. Should such waiver not be available then the policy for which the waiver
is not available must name the other party as an additional named insured
affording it the same coverage as that provided the party obtaining such
coverage. Sublandlord and Subtenant hereby release the other from any and all
liability or responsibility to the other or anyone claiming through or under
them by way of subrogation or otherwise (a) from any and all liability for any
loss or damage to the property of the releasing party, (b) for any loss or
damage that may result, directly or indirectly, from the loss or damage to such
property (including rental value and business interruption), and (c) from legal
liability for any loss or damage to property (no matter who the owner of the
property may be), all to the extent that the releasing party’s loss or damage is
insured or, if not insured, was insurable under commercially available “all
risk” property insurance policies, including additional coverages typically
obtained by owners and tenants of comparable buildings in the vicinity of the
Property, even if such loss or damage or legal liability shall be caused by or
result from the fault or negligence of the other party or anyone for whom such
party may be responsible and even if the releasing party is self insured in
whole or in part or the amount of the releasing party’s insurance is inadequate
to cover the loss or damage or legal liability. It is the intention of the
parties that Sublandlord and Subtenant shall look solely to their respective
insurance carriers for recovery against any such property loss or damage or
legal liability, without such insurance carriers having any rights of
subrogation against the other party.

d. This Section 9 shall survive the expiration of the Term or earlier
termination of this Sublease.

10. Notices.

a. All notices, requests, demands, consents, approvals and other communications
under this Sublease (each, a “Notice” and, collectively, “Notices”) shall be in
writing and shall be effective only if given in the manner set forth in
Section 29 of the Prime Lease. The address to which Notices are to be sent are
as follows:

 

To Prime Landlord:   In accordance with the Prime Lease To Sublandlord:  
Larimar Therapeutics, Inc.

 

-7-



--------------------------------------------------------------------------------

  3 Bala Plaza East, Suite 506   Bala Cynwyd, PA 19004   Attention: Chief
Financial Officer To Subtenant:   Prior to the Rent Commencement Date:  
Massachusetts Municipal Association, Inc.   1 Winthrop Square   Boston, MA 02110
  Attention: Geoffrey C. Beckwith                     Executive Director and CEO
  On and after the Rent Commencement Date:   Massachusetts Municipal
Association, Inc.   At the Subleased Premises

Either party may inform the other in the manner provided for in Section 29 of
the Prime Lease the giving of Notices of any change in address.

b. Whenever in the Prime Lease a time is specified for the giving of any notice
by the Landlord thereunder, such time is hereby changed (for the purpose of this
Sublease) by adding three (3) business days thereto. Whenever in the Prime Lease
a time is specified within which the Tenant thereunder must give Notice
following an event, or within which the Tenant thereunder must respond to any
Notice, previously given or made by the Landlord thereunder, or to comply with
any obligation on the Tenant’s part thereunder, such time is hereby changed (for
the purpose of this Sublease only) by subtracting three (3) business days
therefrom. Whenever in the Prime Lease a time is specified within which the
Landlord thereunder must give Notice following an event, or within which the
Landlord thereunder must respond to any Notice, request or demand previously
given or made by the Tenant thereunder, such time is hereby changed (for the
purpose of this Sublease only) by adding three (3) business days thereto. It is
the purpose and intent of the foregoing provisions of this Section 10(b) to
provide Sublandlord with time within which to transmit to the Prime Landlord any
notices or demands received from Subtenant and to transmit to Subtenant any
notices or demands received from Prime Landlord. However, any Notices required
to be delivered by either Sublandlord or Subtenant under the terms of this
Sublease which are not Notices to or from Prime Landlord under the Prime Lease
shall be given in a manner, and the times provided in this Sublease (or in the
Prime Lease) without reference to the addition or subtraction of the days as
provided in this Section 10(b).

11. Assignment and Subletting. Subtenant shall not, by operation of law or
otherwise, assign its rights hereunder or further sublet the Subleased Premises,
in whole or in part, without Prime Landlord’s prior written consent, pursuant to
the provisions of Section 17 of the Prime Lease and Sublandlord’s prior written
consent, pursuant to Section 17 of the Prime

 

-8-



--------------------------------------------------------------------------------

Lease as incorporated into the provisions of this Sublease by reference.
Notwithstanding anything to the contrary contained in this Sublease or in the
Prime Lease, no assignment of Subtenant’s interest in this Sublease or
subletting of any portion of the Subleased Premises shall relieve, release,
impair or discharge any of Subtenant’s obligations with respect to this
Sublease. Further, Subtenant shall not suffer or permit to exist any lien or
charge upon Subtenant’s right, title or interest in or to this Sublease.

12. Condition of Subleased Premises. Subtenant accepts the Subleased Premises
and the Equipment in their present “AS IS, WHERE IS, WITH ALL FAULTS” condition,
without any obligation on the part of Sublandlord to prepare the Premises for
Subtenant’s occupancy thereof, and without any representation or warranties by
Sublandlord to Subtenant as to the condition of the Premises, the Building, the
Property, the Equipment or the suitability thereof for Subtenant’s use. The
foregoing notwithstanding, Sublandlord shall remove Sublandlord’s personal
property and Sublandlord-specific branding, imagery and signage before March 1,
2021. Further, upon receipt of Prime Landlord’s written consent to this
Sublease, Sublandlord, at its cost and expense and before March 1, 2021, shall
remove the demising wall between the two spaces within the Premises and
reconfigure mechanical systems such as HVAC, life safety, and electrical, as
needed to complete removal of the demising wall, all of which work shall be done
in a good and workmanlike manner in compliance with all applicable laws.
Sublandlord shall work with Prime Landlord to provide the Subtenant with
Building standard signage in the lobby directory and floor directory, in
accordance with Section 18.2 of the Prime Lease and at Subtenant’s cost, if any.
Sublandlord and Subtenant expressly disclaim any implied warranty that the
Premises are suitable for Subtenant’s intended commercial purpose and agree that
in entering into this Sublease, Subtenant has relied exclusively upon its own
examination of the Subleased Premises and the Equipment.

13. Utilities. Commencing upon March 1, 2021, Subtenant shall be responsible for
payment for all utility services for the Subleased Premises in accordance with
the Prime Lease. Sublandlord shall have no obligation to provide any services to
the Subleased Premises. Subtenant’s use of any utility in the Subleased Premises
shall not, at any time, exceed the capacity of (i) any of the conductors or
equipment in or servicing the Subleased Premises; or (ii)the Subleased Premises’
heating, ventilating and air-conditioning systems or any other systems. Failure
of the furnishing of, or any stoppage of, any services to the Subleased Premises
resulting from any cause whatsoever, will not make Sublandlord liable in any
respect for damages to either person, property, or business, nor be construed as
an eviction of Subtenant, nor entitle Subtenant to any abatement of Rent, nor
relieve Subtenant from its obligations under this Sublease, provided however
that if Sublandlord receives any rent abatement under Section 11.2 of the Prime
Lease then Subtenant shall receive a corresponding abatement under this
Sublease.

14. Alterations. Any alterations, additions, improvements or other changes in or
to the Premises by Subtenant shall be made in accordance with Section 12 of the
Prime Lease, provided, however, that the amount of $50,000 in Section 12.1 of
the Prime Lease shall be replaced with the amount of $25,000.

 

-9-



--------------------------------------------------------------------------------

15. Brokers. Sublandlord and Subtenant each warrants and represents to the other
that it had no dealing with any broker or finder concerning this Sublease or the
subletting of the Subleased Premises to Subtenant, except for McCall & Almy
(“Subtenant’s Broker”) and Cresa Boston ( “Sublandlord’s Broker”). All
compensation payable to Subtenant’s Broker in connection with this Sublease
shall be paid by Sublandlord’s Broker in accordance with a separate written
agreement. Each party agrees to indemnify and hold the other harmless from any
and all liabilities and expenses, including, without limitation, reasonable
attorneys’ fees, arising out of claims against the other party by any other
broker, consultant, finder or like agent claiming to have brought about this
Sublease based upon the alleged acts of the indemnifying party. This indemnity
contained in this Section 15 shall survive the expiration of the Term or earlier
termination of this Sublease.

16. Surrender of Subleased Premises. At the expiration of the Term or earlier
termination of this Sublease, Subtenant shall quit and surrender the Subleased
Premises (and, in the event of any termination hereof due to Subtenant’s
default, the Equipment) in clean, good condition, reasonable wear and tear
excepted, and shall, to the extent not inconsistent with any specific provision
of this Sublease, comply with all terms and conditions of the Prime Lease
regarding surrender of the Subleased Premises. Without limiting the generality
of the foregoing, Subtenant shall on or before the expiration or termination of
this Sublease, (i) remove all of Subtenant’s personal property and repair any
damage caused by such removal and (ii) remove all trash and clean the Subleased
Premises. If any personal property of Subtenant shall remain in the Subleased
Premises after the expiration or termination of this Sublease, at the election
of Sublandlord, (i) it shall be deemed to have been abandoned by Subtenant and
may be retained by Sublandlord as its own property, or (ii) such property may be
removed and disposed of by Sublandlord at the expense of Subtenant. Subtenant’s
obligations under this Section 16 shall survive the expiration of the Term or
earlier termination of this Sublease.

17. No Waiver. The failure of Sublandlord to insist in any one or more instances
upon the strict performance of any of the covenants, agreements, terms,
provisions or conditions of this Sublease, or to exercise any election or option
contained in this Sublease, shall not be construed as a waiver or
relinquishment, for the future or in any other instance, of such covenant,
agreement, term, provision, condition, election or option.

18. Default.

a. As used in this Sublease, an “Event of Default” shall mean the continuance of
any default on the part of Subtenant of its obligations to be performed under
this Sublease or the Prime Lease, which default shall continue beyond the period
of grace, if any, expressly set forth in the Prime Lease. Upon the occurrence of
any Event of Default, the Sublandlord shall be entitled to exercise any and all
remedies available to a landlord generally under Massachusetts law, including
those remedies set forth in the Prime Lease.

b. In addition, in the event that Subtenant and the Massachusetts Interlocal
Insurance Association (“MIIA”) are no longer under common management, or the
administrative agreement between Subtenant and MIIA is terminated, or either
party to such

 

-10-



--------------------------------------------------------------------------------

administrative agreement is in default thereof (each, an “MIIA Event of
Default”), it shall be an automatic Event of Default under this Sublease and the
Sublandlord shall be entitled to exercise any and all remedies available to a
landlord generally under Massachusetts law, including without limitation those
remedies with respect to an Event of Default set forth in the Prime Lease,
including without limitation, termination of this Sublease. Subtenant shall give
Sublandlord notice within one (1) business day if any MIIA Event of Default
occurs.

19. Lease Security.

a. Within ten (10) business days following the Effective Date, Subtenant shall
deposit with Sublandlord a letter of credit in form acceptable to Sublandlord,
in its reasonable discretion, issued by a United States banking institution
approved by Sublandlord (the “Issuing Bank”), in the amount of Eight Hundred
Forty-Nine Thousand Eight Hundred Forty and 00/100 Dollars ($849,840.00) (the
“Letter of Credit”). Sublandlord shall hold the Letter of Credit as security for
the full performance by Subtenant of all terms, covenants and conditions of this
Sublease. If there is then no uncured Event of Default or event that would be an
Event of Default if not cured within the applicable cure period as of the fourth
(4th) anniversary of the Rent Commencement Date, Subtenant may reduce the amount
of the Letter of Credit to Six Hundred Forty-Nine Thousand Eight Hundred Forty
and 00/100 Dollars ($649,840.00) .Provided there is then no uncured Event of
Default or event that would be an Event of Default if not cured within the
applicable cure period as of the fifth (5th) anniversary of the Rent
Commencement Date, Subtenant may reduce the amount of the Letter of Credit to
Five Hundred Forty-Nine Thousand Eight Hundred Forty and 00/100 Dollars
($549,840.00) . Provided there is then no uncured Event of Default or event that
would be an Event of Default if not cured within the applicable cure period as
of the sixth (6th) anniversary of the Rent Commencement Date, Subtenant may
reduce the amount of the Letter of Credit to Four Hundred Twenty-Four Thousand
Nine Hundred Twenty and 00/100 Dollars ($424,920.00) . The Letter of Credit and
any replacement or amendment thereto shall be an irrevocable, unconditional,
transferable, clean sight draft, standby letter of credit. Sublandlord shall
reasonably cooperate, at no material cost to Sublandlord, with Subtenant’s
efforts to obtain any proper reduction described in this Section 19(a).

b. If Subtenant wishes to change the identity of the Issuing Bank, Subtenant
shall promptly deposit with Sublandlord a replacement Letter of Credit which
shall be an irrevocable, unconditional, transferable, clean sight draft, standby
letter of credit in favor of Sublandlord in a commercially reasonable form
reasonably satisfactory to Sublandlord and issued by an Issuing Bank.

c. Upon the occurrence of any default by Subtenant, Sublandlord may draw upon
the Letter of Credit in the amount owed by Subtenant or in an amount required to
cure such default. If at any time during the Term, Sublandlord draws against the
Letter of Credit in whole or in part in order to cure a default, Subtenant shall
within fifteen (15) business days after demand by Sublandlord tender to
Sublandlord a replacement Letter of Credit in the full amount required
hereunder. If the Term is then continuing, and Sublandlord has received notice
from the

 

-11-



--------------------------------------------------------------------------------

banking institution issuing the Letter of Credit that the Letter of Credit will
not be renewed, Subtenant shall deliver to Sublandlord a replacement Letter of
Credit no later than fifteen (15) days after Sublandlord’s receipt of such
notice. If Subtenant shall fail to timely deliver a replacement Letter of Credit
as aforesaid, then Sublandlord shall be entitled to draw immediately under the
Letter of Credit in Sublandlord’s possession, and shall hold the funds so drawn
as a cash security deposit.

d. If no default then remains uncured, Sublandlord shall, within sixty (60)days
after the expiration or termination of this Sublease, deliver the Letter of
Credit to Subtenant and authorize the cancellation of the Letter of Credit.

e. In the event of any assignment, conveyance or other transfer of Sublandlord’s
interest in this Sublease, Sublandlord shall have the right, at Subtenant’s
cost, to transfer or assign the Letter of Credit to the assignee, grantee, or
transferee, as applicable. Sublandlord shall notify Subtenant in writing of such
assignment, transfer or conveyance, together with the name and address of such
assignee, transferee or grantee, and provided such assignee, transferee or
grantee, as applicable, assumes Sublandlord’s obligations under this Sublease
and with respect to such Letter of Credit, and Sublandlord has actually
transferred or assigned the Letter of Credit to the assignee, grantee, or
transferee, as applicable, Sublandlord as named in this Sublease shall thereupon
automatically be released by Subtenant from all liability for the cancellation
of such Letter of Credit, and Subtenant agrees to look solely to Sublandlord’s
assignee, transferee, grantee or other successor for the return of the same. The
provisions of this Section 19 shall apply to each and every assignment, transfer
or conveyance made of the Letter of Credit to a new Sublandlord.

f. Subtenant agrees that it will not assign or encumber the Letter of Credit and
that neither Sublandlord nor its successors or assigns, or any other
beneficiaries, will be bound by any such assignment, encumbrance or by any
attempted assignment or attempted encumbrance, except in connection with an
assignment of each Sublease in compliance with the applicable terms and
conditions of such Sublease.

g. If Subtenant shall fail to timely provide the Letter of Credit as required by
Section 19(a) above, and such failure shall continue for ten (10) days after
notice thereof by Sublandlord to Subtenant, then it shall be an Event of Default
and Sublandlord shall have all rights and remedies available under this Sublease
or applicable law and Sublandlord shall have the right to terminate this
Sublease upon written notice to Subtenant.

20. Prime Landlord’s Consent. Sublandlord shall attempt to obtain Prime
Landlord’s consent to this Sublease (the “Consent”). Sublandlord shall not be
required to (i) take any act which would authorize or permit Prime Landlord to
terminate the Prime Lease, (ii) make any payment to Prime Landlord, or
(iii) commence any litigation in order to obtain Prime Landlord’s consent, and
Sublandlord shall incur no liability if Sublandlord does not obtain Prime
Landlord’s consent; provided, however, if Sublandlord does not obtain Prime
Landlord’s consent within sixty (60) days after receipt by Sublandlord’s legal
counsel of an original executed counterpart of this Sublease signed by
Subtenant, then at any time thereafter until the Consent is

 

-12-



--------------------------------------------------------------------------------

obtained, Sublandlord and Subtenant shall each have the right to terminate this
Sublease upon written notice to the other party hereto, whereupon any and all
such executed counterparts of the Sublease, together with the Letter of Credit
shall be promptly returned to Subtenant, and neither party hereto shall have any
further obligation to the other under this Sublease except for such obligations
that expressly survive termination of this Sublease.

21. Limitation of Liability. As used in this Sublease, the term “Sublandlord”
shall refer only to the owner from time to time of the Tenant’s interest in the
Prime Lease so that if Sublandlord shall assign its interest in the Prime Lease,
then the Sublandlord, as assignor, shall be entirely freed from all obligations,
covenants and duties under this Sublease thereafter accruing, provided that the
assignee assumes the liability of Sublandlord for all such obligations,
covenants and duties under this Sublease thereafter accruing.

22. Sublandlord Consent or Approval. Whenever under any provision of this
Sublease (including any provision of the Prime Lease incorporated in this
Sublease by reference) Sublandlord’s consent or approval is required or referred
to, Sublandlord shall not unreasonably withhold, delay or condition such consent
or approval, except in those instances in which, pursuant to an express
provision of this Sublease, Sublandlord may arbitrarily grant or deny such
consent or approval. Sublandlord shall not be deemed to have unreasonably
withheld its consent if Sublandlord is required to obtain the consent of Prime
Landlord and Prime Landlord does not give such consent. Furthermore, the parties
acknowledge that the interests of Prime Landlord and Sublandlord may differ and
therefore the consent of one party shall not be deemed to be or necessarily
require the consent of the other.

23. Authority. Each party represents and warrants to the other party: (a) the
execution, delivery and performance of this Sublease have been duly approved by
such party, and that no further action is required on the part of such party to
execute, deliver and perform this Sublease, other than obtaining the Consent;
(b) the person(s) executing this Sublease on behalf of such party have all
requisite authority to execute and deliver this Sublease; and (c) this Sublease,
as executed and delivered by such person(s), is valid, legal and binding on such
party, and is enforceable against such party in accordance with its terms, all
subject to receipt of Sublandlord’s consent to this Sublease.

24. Damage, Destruction and Other Casualty. If the Subleased Premises or any
portion thereof shall be damaged by fire or other casualty or be condemned or
taken in any manner for publish or quasi-public use, Subtenant agrees that it
shall be the obligation of the Prime Landlord and not of Sublandlord to repair,
restore or rebuild the Subleased Premises. In the event of such casualty or
condemnation, this Sublease shall continue in full force and effect, unless in
connection therewith Prime Landlord or Sublandlord terminates the Prime Lease
pursuant to the provisions thereof. Upon any such termination, Base Rent and
Additional Rent shall be apportioned as of, and shall be paid or refunded up to
and including, the date of termination. In the event of a condemnation or
taking, Subtenant hereby acknowledges that it shall not be entitled to any
portion of any award received by Sublandlord or Prime Landlord with respect to
the Prime Lease, this Sublease or the Subleased Premises. The parties agree that
this

Section 24 constitutes an express agreement governing any case of damage or
destruction of the Subleased Premises or the Property by fire or other casualty
and any other law now or hereafter in force shall have no application.

 

-13-



--------------------------------------------------------------------------------

25. Exculpatory Clause. Subtenant shall look solely to the estate and property
of Sublandlord in the Premises for the satisfaction of Subtenant’s remedies for
the collection of a judgment (or other judicial process) requiring the payment
of money by Sublandlord in the event of any default or breach by Sublandlord
with respect to any of the terms, covenants and conditions of this Sublease to
be observed and/or performed by Sublandlord, and no other property or assets of
Sublandlord or any partner, member, officer or director thereof, disclosed or
undisclosed, shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Subtenant’s remedies under or with respect to this
Sublease, the relationship of Sublandlord and Subtenant hereunder, or
Subtenant’s use and occupancy of the Subleased Premises. Without limiting the
foregoing, it is further understood that under no event or circumstance shall
Sublandlord be held responsible for the acts of third parties, including Prime
Landlord, any other tenants or occupants of the Building or their guests,
agents, officers, contractors, servants, licensees, employees or invitees, it
being expressly understood and agreed that Sublandlord’s liability for any
default in Sublandlord’s obligations under this Sublease are expressly limited
to the acts and omissions of Sublandlord and its agents and employees.

26. Miscellaneous.

a. This Sublease: (i) contains the entire agreement of the parties with respect
to the subject matter which it covers; (ii) supersedes all prior or other
negotiations, representations, understandings and agreements of, by or between
the parties, which shall be deemed fully merged in this Sublease; (iii) shall be
construed and governed by the laws of the Commonwealth of Massachusetts; and
(iv) may not be changed or terminated orally.

b. This Sublease may be executed in any number of counterparts and delivered
electronically in portable document format (pdf), each of which shall be deemed
to be an original and all of which shall constitute one and the same instrument.

c. The captions in this Sublease are inserted only as a matter of convenience
and for reference and in no way define, limit, construe or describe the scope of
this Sublease or the meaning or intent of any provision of this Sublease.

d. This Sublease is binding upon and inures to the benefit of the parties hereto
and their respective permitted successors and assigns.

e. Any action brought to enforce or interpret this Sublease shall be brought in
the court of appropriate jurisdiction in the Commonwealth of Massachusetts.
Should any provision of this Sublease require judicial interpretation, it is
agreed that the court interpreting or considering same shall not apply the
presumption that the terms of this Sublease shall be more strictly construed
against a party by reason of the rule or conclusion that a document should be
construed more strictly against the party who itself or through its agent
prepared the same, it being agreed that all parties hereto have participated in
the preparation of this Sublease and that legal counsel was consulted by each
responsible party before the execution of this Sublease.

 

-14-



--------------------------------------------------------------------------------

f. No waiver of any provision of this Sublease shall be effective unless set
forth in a writing executed by the party against which enforcement is sought.

g. If any provision of this Sublease is declared invalid or unenforceable, the
remainder of the Sublease shall continue in full force and effect.

h. By its execution, delivery and performance of this Sublease, Sublandlord has
not, and shall not be deemed to have, in any way or for any purpose, become a
partner of Subtenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Subtenant.

i. Time is of the essence of every provision of this Sublease.

j. SUBLANDLORD AND SUBTENANT KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY
AGAINST THE OTHER IN CONNECTION WITH ANY MATTER ARISING OUT OF OR CONNECTED WITH
THE SUBLEASE, SUBTENANT’S USE OR OCCUPANCY OF THE SUBLEASED PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE IN CONNECTION THEREWITH.

k. There are no third party beneficiaries of this Sublease, either express or
implied.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Sublease the day
and year first above written.

 

SUBLANDLORD: LARIMAR THERAPEUTICS, INC. By:  

/s/ Michael Celano

Name:   Michael Celano Title:   Chief Financial officer

 

SUBTENANT: MASSACHUSETTS MUNICIPAL ASSOCIATION, INC. By:  

/s/ Geoffrey C. Beckwith

Name:   Geoffrey C. Beckwith Title:   Executive Director and CEO

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF PRIME LEASE

 

A-1



--------------------------------------------------------------------------------

Execution Version

OFFICE

LEASE AGREEMENT

Between

SHIGO CENTER PLAZA OWNER, LLC,

a Delaware limited liability company,

as Landlord

and

ZAFGEN INC.,

a Delaware corporation,

as Tenant

with respect to

1-3 CENTER PLAZA, BOSTON, MASSACHUSETTS

 



--------------------------------------------------------------------------------

THIS OFFICE LEASE AGREEMENT (this “Lease”) is entered into by and between
Landlord and Tenant as of the Effective Date. The parties to this Lease hereby
agree as follows:

 

1.

BASIC DATA.

As further supplemented in the balance of this Lease and the Exhibits attached
hereto, this Basic Data sets forth the basic terms of this Lease and, where
appropriate, constitutes definitions of certain terms used in this Lease. This
Basic Data is incorporated into and made a part of this Lease. If any conflict
exists between any Basic Data and other provisions of this Lease, then this
Basic Data shall control.

 

Effective Date:    February     , 2019 Landlord:   

SHIGO CENTER PLAZA OWNER, LLC,

a Delaware limited liability company

Tenant:   

ZAFGEN, INC.,

a Delaware corporation

Building:

  

The building commonly known and numbered as 1-3 Center Plaza, Boston,
Massachusetts, which is comprised of three (3) interconnected buildings known,
individually, as “CP1” (also

known as 3 Center Plaza), “CP2” (also known as 2 Center Plaza), and “CP3” (also
known as 1 Center Plaza), substantially as shown on the rendering attached
hereto as Exhibit A-1.

Land:    The parcel of land on which the Building is located, as further
described in the legal description attached hereto as Exhibit A-2 Property:   
Collectively, the Building and the Land. Premises:    The portion of the sixth
(6th) floor of CP3, substantially as shown on the plan of premises attached
hereto as Exhibit B. The Premises have been measured according to ANSI/BOMA
Z65.3-2010 standards and shall not be re-measured during the Term, as it may be
extended. Premises Rentable Area:    Agreed to be 17,705 rentable square feet.
CP1 Rentable Area:    Agreed to be 247,894 rentable square feet. CP2 Rentable
Area:    Agreed to be 248,793 rentable square feet. CP3 Rentable Area:    Agreed
to be 244,551 rentable square feet.

 

2



--------------------------------------------------------------------------------

Building Rentable Area:    Agreed to be 741,238 rentable square feet, which is
the sum of the CP1 Rentable Area, the CP2
Rentable Area, and the CP3 Rentable Area. Permitted Use:    General office use
and no other use or purpose. Term:    Except as otherwise provided in the work
letter attached hereto as Exhibit C, the period commencing on the date upon
which Landlord delivers possession of the Premises to Tenant free and clear of
all occupants with Landlord’s Work (i.e., Landlord’s TI Work and Landlord’s Base
Building Work) Substantially Complete (as such terms are defined in Exhibit C)
(such date, the “Commencement Date”) and expiring on the day immediately
preceding the one hundred twenty-fourth (124th) month anniversary of the
Commencement Date, except that if the Commencement Date does not occur on the
first day of a calendar month, then the Term shall expire on the last day of the
calendar month in which such anniversary falls, unless terminated or extended as
provided for herein. Notwithstanding the foregoing, Tenant acknowledges and
agrees that if tenant’s personnel shall occupy all or any part of the Premises
for the conduct of Tenant’s business prior to the Commencement Date, such date
of occupancy shall, for all purposes of this Lease, be the Commencement Date.
Expiration Date:    The last day of the Term. Rent Commencement Date:    The
date which is four (4) months after the Commencement Date. Base Rent:    Base
Rent shall be the following amounts for the following periods of time:

 

3



--------------------------------------------------------------------------------

    Rental Period   

Annual

Base Rent

  

Monthly

Base Rent

        Commencement Date- the day immediately preceding the Rent Commencement
Date    XXXXXXX    XXXXXXX         Lease Year 1    XXXXXXX    XXXXXXX        
Lease Year 2    XXXXXXX    XXXXXXX         Lease Year 3    XXXXXXX    XXXXXXX  
      Lease Year 4    XXXXXXX    XXXXXXX         Lease Year 5    XXXXXXX   
XXXXXXX         Lease Year 6    XXXXXXX    XXXXXXX         Lease Year 7   
XXXXXXX    XXXXXXX         Lease Year 8    XXXXXXX    XXXXXXX         Lease Year
9    XXXXXXX    XXXXXXX         Lease Year 10    XXXXXXX    XXXXXXX

 

Lease Year:    Any twelve (12) month period during the Term of the Lease
commencing as of the Rent
Commencement Date, or as of any anniversary of the Rent Commencement Date,
except that if
the Rent Commencement Date does not occur on the first day of a calendar month,
then (i) the
first Lease Year shall further include the partial calendar month in which the
first anniversary of
the Rent Commencement Date occurs, and (ii) the remaining Lease Years shall be
the
successive twelve-(12)- month periods following the end of such first Lease Year
Base Tax Year:   

Fiscal Year 2020

(i.e., July 1, 2019 - June 30, 2020).

Base Expense Year:   

Calendar Year 2019

(i.e. , January 1, 2019 - December 31, 2019).

Tenant’s Proportionate Share of CP1:    Agreed to be 0.00%, which is the
percentage obtained by dividing the portion of the Premises located within CPI
by the CP1 Rentable Area. Tenant’s Proportionate Share of CP2:    Agreed to be
0.00%, which is the percentage obtained by dividing the portion of the Premises
located within CP2 by the CP2 Rentable Area. Tenant’s Proportionate Share of CP3
:    Agreed to be 7.24%, which is the percentage obtained by dividing the
portion of the Premises located within CP3 by the CP3 Rentable Area.

 

4



--------------------------------------------------------------------------------

Tenant’s Proportionate Share

of the Building:

   Agreed to be 2.39%, which is the percentage obtained by dividing the Premises
Rentable Area
by the Building Rentable Area. Letter of Credit Amount:    XXXXXXX Guarantor(s):
   None Broker(s):   

JLL (Tenant’s Broker)

Newmark Knight Frank (Landlord’s Broker)

Additionally, the following terms shall have the following meanings when used in
this Lease: “Affiliate” means any person or entity which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the party in question; “Building Standard” means
improvements made in the manner and with the materials selected by Landlord as
the standard for the Building subject to availability and Landlord’s right to
select alternative types, models, brands, grades, designs, manufacturers and
suppliers from time to time as the standard for the Building; “Building
Structure” means the Building’s exterior walls, roof, elevator shafts, footings,
foundations, structural portions of load-bearing walls, structural floors and
subfloors, and structural columns and beams; “Building Systems” means the
Building’s mechanical, electrical, plumbing, heating, ventilation and air
conditioning (“HVAC”), telecommunication, life safety, security and other common
service systems of the Building, but shall not include the distribution portions
of such systems which exclusively serve the Premises (whether located in the
Premises or in other areas of the Building); “Business Days” means those days of
the week which are not a Saturday, Sunday, or federal, state or local holiday;
“including” means including, without limitation; “Landlord Parties” means
collectively Landlord and any of Landlord’s agents, employees, or contractors,
and “Landlord Party”” means any of the foregoing; “Laws” means all present and
future statutes, laws, codes, regulations, ordinances, orders, rules, bylaws,
administrative guidelines, requirements, directives and actions of any federal,
state or local governmental or quasi-governmental authority, and other legal
requirements of whatever kind or nature, including all Environmental
Requirements (as hereinafter defined) and the Americans with Disabilities Act of
1990 (including the Americans with Disabilities Act Accessibility Guidelines for
Buildings and Facilities), and any amendments, modifications or changes to any
of the foregoing, and “Law” means any of the foregoing; and “Tenant Parties”
means. collectively, Tenant; any assignees claiming by, through or under Tenant;
any subtenants claiming by, through or under Tenant; and any of their respective
agents, employees, contractors, licensees, invitees and guests, and “Tenant
Party” means any of the foregoing.

 

2.

LEASE GRANT; COMMON AREAS; RESERVATION OF RIGHTS.

2.1 Subject to the terms of this Lease, Landlord leases to Tenant, and Tenant
leases from Landlord, the Premises, for the Term.

2.2 Landlord hereby grants to Tenant during the Term of this Lease, the
non-exclusive right to use, in common with others entitled to such use, the
Common Areas (as hereinafter defined) as they from time to time exist, subject
to the rights, powers and privileges herein reserved to Landlord. The term
“Common Areas” as used herein will include all areas and facilities located

outside the Premises on the Property that are provided and designated by
Landlord for the general non-exclusive use and convenience of Tenant and other
tenants.

 

5



--------------------------------------------------------------------------------

2.3 Landlord reserves all rights of ownership of the Property and use of the
Property outside the Premises, except that, at all times during the Term of this
Lease, unless expressly provided otherwise in this Lease, Tenant shall have a
reasonable means of access to the Premises. Without limiting the foregoing
reservation of rights by Landlord, it is understood that, Landlord, in its sole
discretion, shall have the right to change, add, relocate and eliminate
facilities, structures and improvements in and to the Building and the Property
(including the Common Areas); to permit the use of or lease all or part thereof
for exhibitions and displays; and to sell, lease, or dedicate all or part
thereof for public use. In addition, without unreasonable interference and upon
reasonable prior notice, Landlord shall have the right to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Building and the Property, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises or the Building;
provided, however, that to the extent such pipes, ducts, conduits, wires and
appurtenant fixtures are located within the Premises, Landlord shall (wherever
reasonably possible) make all such installations, replacements and relocations
above the ceiling surfaces, below the floor surfaces, or within the perimeter
walls of the Premises.

 

3.

CONDITION OF PREMISES: POSSESSION PRIOR TO COMMENCEMENT DATE.

3.1 Condition of Premises. Except as expressly set forth in the work letter
attached hereto as Exhibit C, Tenant shall accept the Premises in “AS IS, WHERE
IS, WITH ALL FAULTS” condition, without any obligation on the part of Landlord
to prepare the Premises for Tenant’s occupancy thereof except as expressly
contained in this Lease and the Work Letter, and without any representations or
warranties by Landlord to Tenant as to the condition of the Premises, the
Building, the Property, or the suitability thereof for Tenant’s use. Landlord
and Tenant expressly disclaim any implied warranty that the Premises are
suitable for Tenant’s intended commercial purpose. Landlord shall cause the
Premises to be in good order, condition and repair with all Building Systems
serving the Premises to be in good working order and repair on the Commencement
Date. Landlord represents that, as of the date hereof, Landlord has not received
any notices from any governmental agencies that the Building or Premises are in
violation of any applicable laws, the subject of which notice(s) remains uncured
as of the date hereof.

3.2 Possession Prior to Commencement Date. Landlord agrees to allow Tenant
access to the Premises for the purpose of installing Tenant’s Systems (as
hereinafter defined) fifteen (15) days prior to the Commencement Date. Such
access shall be at the sole risk of Tenant and without liability to Landlord,
and subject to all of the terms, covenants and conditions of this Lease
(including the insurance and indemnification provisions of this Lease), except
that Tenant shall not be required to pay Base Rent, or charges on account of
Taxes or Operating Expenses, with respect to the period of time prior to the
Commencement Date; provided, however, that if Tenant’s personnel shall occupy
all or any part of the Premises for the conduct of Tenant’s business prior to
the Commencement Date, such date of occupancy shall, for all purposes of this
Lease, be the Commencement Date. Tenant shall not be responsible for elevator
shutdowns during such early access period.

 

6



--------------------------------------------------------------------------------

4.

TERM: COMMENCEMENT AGREEMENT.

The Term shall be as set forth in Section 1 above. When the Commencement Date,
Rent Commencement Date and Expiration Date have been determined in accordance
with the provisions set forth in this Lease, then, upon request of Landlord, the
parties hereto shall execute a commencement agreement (“Commencement
Agreement”), substantially in the form of Exhibit F attached hereto, setting
forth such dates and such Commencement Agreement shall be deemed a supplement to
and part of this Lease; provided, however, that the failure of the parties to
execute and deliver such Commencement Agreement shall not defer the Commencement
Date or otherwise invalidate this Lease.

 

5.

USE.

Tenant shall use and occupy the Premises only for the Permitted Use and shall
comply with all Laws relating to the use, condition, access to, and occupancy of
the Premises (provided that Tenant shall not be responsible for correcting any
non-compliance of the Premises with any Laws existing on or prior to the
Commencement Date) and shall not commit waste, overload the Building Structure
or the Building Systems, or subject the Premises to use that would damage the
Premises. Tenant shall not use or occupy, or permit the use or occupancy of, the
Premises (or any portion thereof) (1) in any manner that, in Landlord’s
reasonable judgment, would adversely affect, or interfere with, any services
required to be furnished by Landlord to Tenant or by Landlord to any other
tenant or occupant of the Building, or with the proper and economical rendition
of any such service; (2) for any use which creates extraordinary fire hazards,
or results in an increased rate of insurance on the Building or its contents;
(3) for governmental or quasi-governmental offices, medical or dental offices,
call centers or telemarketing purposes, employment agencies or any other offices
which solicit or accept “off the street” clients or customers to the Premises;
or ( 4) in any manner that, in Landlord’s reasonable judgment, would be
disruptive or create any nuisance or unreasonably interfere with other tenants
or occupants of the Building or with Landlord in its management of the Building.
The population density within the Premises as a whole shall at no time exceed
one person per 150 square feet of usable area.

 

6.

BASE RENT AND ADDITIONAL RENT.

6.1 General Payment Provisions.

(1) Tenant shall pay Base Rent in equal monthly installments as set forth in
Section 1 above in advance on the first day of each calendar month occurring
during the Term. Tenant shall pay a proportionate share of such monthly
installment for any fraction of a calendar month that occurs at the beginning or
end of the Term of this Lease. Tenant shall pay the full amount of all Base Rent
and Additional Rent due hereunder and the full amount of all such other sums of
money as shall become due under this Lease, all of which hereinafter may be
collectively called “Rent,” without notice or demand, and without deduction,
offset or abatement (except as expressly set forth herein), to Landlord at such
place as Landlord shall from time to time designate by notice, in lawful money
of the United States.

(2) Landlord and Tenant hereby confirm that the Base Rent is not based on
Tenant’s income or profit derived from the Premises.

 

7



--------------------------------------------------------------------------------

(3) If Tenant fails to pay Base Rent or Additional Rent on the date when due,
Tenant shall pay to Landlord (a) a late payment fee of five percent (5%) of the
unpaid amount (“Late Payment Fee”) and (b) interest at the lesser of the annual
rate of ten percent ( 10%) or the maximum lawful rate of interest (such lesser
rate, the “Default Rate”) on the unpaid amount from the date when due until the
date when paid. Notwithstanding the foregoing, Landlord agrees to waive the
foregoing interest assessment and Late Payment Fee once per calendar year so
long as Tenant cures such nonpayment within five (5) days following the date
when such payment was due. All charges other than Base Rent which Tenant is
required to pay in accordance with this Lease shall be deemed to be “Additional
Rent” and, in the event of non-payment there of by Tenant, Landlord shall,
subject to any applicable notice and cure periods pursuant to Section 25, have
all the rights and remedies as would accrue to Landlord for non-payment of Base
Rent.

6.2 Payment of Taxes.

(1) For purposes of Section 6.2, the following definitions shall apply:

“Tax Year”: The twelve (12) month period adopted by the City of Boston or other
applicable governmental authority for the purpose of determining Taxes
(currently, the fiscal year starting on July 1 and ending on June 30).

“Base Tax Year”: As set forth in Section 1.

“Base Taxes”: The Taxes paid or incurred during the Base Tax Year.

“Tax Increases”: The excess, if any, of the Taxes paid or incurred during any
Tax Year over the Taxes paid or incurred during the Base Tax Year.

“Taxes”: Without limitation, (a) all taxes, assessments (special or otherwise),
levies, fees and all other government levies, exactions and charges of every
kind and nature, general and special, ordinary and extraordinary, foreseen and
unforeseen, which are, at any time prior to or during the Term, imposed or
levied upon or assessed against the Property or any portion thereof, or against
any Base Rent, Additional Rent or other rent of any kind or nature payable to
Landlord by anyone on account of the ownership, leasing or operation of the
Property, or which arise on account of or in respect of the ownership,
development, leasing, operation or use of the Property or any portion thereof;
(b) all gross receipts taxes or similar taxes imposed or levied upon, assessed
against or measured by any Base Rent, Additional Rent or other rent of any kind
or nature or other sum payable to Landlord by anyone on account of the
ownership, development, leasing, operation, or use of the Property or any
portion thereof; (c) all value added, use and similar taxes at any time levied,
assessed or payable on account of the ownership, development, leasing,
operation, or use of the Property or any portion thereof; and (d) reasonable
expenses of any proceeding for abatement of any of the foregoing items included
in Taxes; but the amount of special taxes or special assessments included in
Taxes shall be limited to the amount of the installment (plus any interest,
other than penalty interest, payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such Taxes
are being determined. Landlord shall not retain any amount more than the
equivalent of 100% of the Taxes for any given Tax Year. There shall be excluded
from Taxes all net income, estate, succession, inheritance and transfer taxes of
Landlord; provided, however, that if at any time during the Term the present
system of ad valorem taxation of real property shall be changed so that a
capital levy, franchise, net income, profits, sales, rental, use and occupancy,
or other new or additional tax or

 

8



--------------------------------------------------------------------------------

charge shall in whole or in part be substituted for, or added to, such ad
valorem tax and levied against, or be payable by, Landlord with respect to the
Property or any portion thereof, such tax or charge shall be included in the
term “Taxes” for the purposes of this Section. Taxes shall further exclude the
portion of taxes allocated by Landlord to the Parking Garage (as defined in
Section 56).

(2) In the event that Taxes during any Tax Year shall exceed Taxes incurred with
respect to the Base Tax Year, Tenant shall pay to Landlord, as Additional Rent,
Tenant’s Proportionate Share of Tax Increases, which shall be an amount equal to
(a) Tenant’s Proportionate Share multiplied by (b) the Tax Increases, such
amount to be apportioned for any portion of a Tax Year in which the Commencement
Date falls or the Term expires. Landlord shall endeavor to provide Tenant with a
statement of projected Tax Increases prior to the commencement of any Tax Year.
If Landlord fails to provide Tenant with a statement of projected Tax Increases
prior to the commencement of any Tax Year, Tenant shall continue to pay Taxes in
accordance with the previous statement, until Tenant receives a new statement
from Landlord. From time to time during any Tax Year, Landlord may re-estimate
the Tax Increases for that Tax Year and provide a copy of any re-estimate to
Tenant. If and to the extent the Building is part of a larger project or
development and Taxes are not separately allocated by the taxing authority among
the various buildings in such project or development, Landlord shall, in
accordance with its good faith business judgment, allocate to the Building for
each Tax Year or portion thereof during the Term an equitable portion of such
Taxes.

(3) Estimated payments by Tenant on account of Taxes shall be made on the first
day of each and every calendar month during the Term of this Lease, in the
fashion herein provided for the payment of Base Rent. The monthly amount to be
paid to Landlord shall be sufficient to provide Landlord by the time real estate
tax payments are due with a sum equal to Tenant’s required payment, as
reasonably estimated by Landlord from time to time, on account of Taxes for the
then current Tax Year. Within a reasonable amount of time after receipt by
Landlord of bills for such Taxes, Landlord shall advise Tenant of the amount
thereof and the computation of Tenant’s payment on account thereof. If estimated
payments theretofore made by Tenant for the Tax Year covered by such bills are
greater than the required payment on account thereof for such Tax Year, Landlord
shall credit the amount of overpayment against subsequent obligations of Tenant
on account of Taxes (or refund such overpayment if the Term of this Lease has
ended and Tenant has no further obligation to Landlord). If estimated payments
theretofore made by Tenant for the Tax Year covered by such bills are less than
the required payment on account thereof for such Tax Year, Tenant shall pay the
difference to Landlord within thirty (30) days after being so advised by
Landlord, and the obligation to make such payment for any period within the Term
shall survive expiration or earlier termination of the Term.

(4) If Landlord shall receive any tax refund or reimbursement of Taxes or sum in
lieu thereof with respect to any Tax Year all or any portion of which falls
within the Term, then out of any balance remaining thereof after deducting
Landlord’s expenses in obtaining such refund, Landlord shall, provided there
does not then exist an Event of Default, credit an amount equal to such refund
or reimbursement or sum in lieu thereof (exclusive of any interest, and
apportioned if such refund is for a Tax Year a portion of which falls outside
the Term) multiplied by Tenant’s Proportionate Share against the monthly
installments of Tax Increases next due under this Lease (or refund such amount
if the Term of this Lease has ended and Tenant has no further obligation to
Landlord); provided, however, that in no event shall Tenant be entitled (a) to a
credit in excess of the payments made by Tenant on account of Taxes for such Tax
Year or (b) to receive any

 

9



--------------------------------------------------------------------------------

payments or abatement of Base Rent if Taxes for any Tax Year are less than Base
Taxes or if Base Taxes are abated. If the Taxes comprising Base Taxes are
reduced as a result of an appropriate proceeding or otherwise, the Taxes as so
reduced shall for all purposes be deemed to be the Base Taxes and Landlord shall
give notice to Tenant of the corrected amount of Base Taxes and the amount of
any additional payments due from Tenant under Section 6.2.

(5) Tenant acknowledges and agrees that, as of the Effective Date, the City of
Boston assesses Taxes for CP1, CP2, and CP3 separately. Accordingly, each time
the term “Tenant’s Proportionate Share” is used in this Lease with respect to
Taxes, such term shall be deemed to mean Tenant’s Proportionate Share of CP1,
Tenant’s Proportionate Share of CP2, and Tenant’s Proportionate Share of CP3 as
such terms are set forth in Section 1 of this Lease. Further, Tenant
acknowledges and agrees that if, at a future date, the City of Boston elects to
assess Taxes for CP1, CP2, and CP3 against the Building, the term “Tenant’s
Proportionate Share” shall be deemed to mean Tenant’s Proportionate Share of the
Building as such term is set forth in Section 1 of this Lease.

6.3 Payment of Operating Expenses.

(1) For purposes of Section 6.3, the following definitions shall apply

“Expense Year”: The twelve (12) month period adopted by Landlord for the purpose
of determining Operating Expenses (currently, the calendar year starting on
January 1 and ending on December 31).

“Base Expense Year”: As set forth in Section 1.

“Base Expenses”: The Operating Expenses paid or incurred during the Base Expense
Year; provided, however, that if less than ninety-five percent (95%) of the
Building Rentable Area is occupied during the Base Expense Year, Operating
Expenses shall be equitably adjusted to the amount such Operating Expenses would
have been if ninety-five percent (95%) of the Building Rentable Area had been
occupied during the Base Expense Year. Only those component expenses that are
affected by variation in occupancy levels shall be “grossed up.”

“Expense Increases”: The excess, if any, of the Operating Expenses paid or
incurred during any Expense Year over the Operating Expenses paid or incurred
during the Base Expense Year; provided, however, that if less than ninety-five
percent (95%) of the Building Rentable Area is occupied during any Expense Year,
Operating Expenses shall be equitably adjusted to the amount such Operating
Expenses would have been if ninety-five percent (95%) of the Building Rentable
Area had been occupied during such Expense Year. Only those component expenses
that are affected by variation in occupancy levels shall be “grossed up.”

“Operating Expenses”: All direct and indirect costs and expenses in each Expense
Year paid or incurred by Landlord in connection with operating, maintaining,
repairing, insuring, managing and owning the Property, including without
limitation, (a) all expenses incurred by Landlord or Landlord’s members and
managers, and their respective members and managers, partners, shareholders,
officers, directors, agents, employees and contractors (collectively,
“Landlord’s Agents”) which shall be directly related to employment of personnel,
including amounts incurred for wages, salaries and other compensation for
services, payroll, social security, unemployment and similar taxes, workmen’s
compensation insurance, disability benefits,

 

10



--------------------------------------------------------------------------------

pensions, hospitalization, retirement plans and group insurance, uniforms and
working clothes and the cleaning thereof, and expenses imposed on Landlord or
Landlord’s Agents pursuant to any collective bargaining agreement for the
services of employees of Landlord or Landlord’s Agents in connection with the
operation, repair, maintenance, cleaning, management and protection of the
Property, including day and night supervisors, managers, accountants,
bookkeepers, janitors, carpenters, engineers, mechanics, electricians and
plumbers (and personnel engaged in supervision of any of the persons mentioned
above); provided, however, that, if any such employee is also employed on other
properties of Landlord, such compensation shall be suitably prorated among the
Property and such other properties; (b) the cost of services, utilities,
materials and supplies furnished or used in the operation, repair, maintenance,
cleaning, management and protection of the Property; (c) the cost of
replacements for tools and other similar equipment used in the operation,
repair, maintenance, cleaning, management and protection of the Property,
provided that, in the case of any such equipment used jointly on other
properties of Landlord, such costs shall be suitably prorated among the Property
and such other properties; (d) where the Property is managed by Landlord or an
Affiliate of Landlord, management fees at reasonable rates for self-managed
buildings consistent with the class of building and the services rendered, which
management fees shall not exceed three percent (3%) of the Property’s gross
annual income, whether or not actually paid, or where managed by other than
Landlord or an Affiliate of Landlord, the reasonable amounts accrued for
management, together with, in either case, reasonable amounts accrued for legal
and other professional fees relating to the Property, but excluding such fees
and commissions paid in connection with services rendered for securing or
renewing leases; (e) premiums for insurance against damage or loss to the
Property from such hazards as Landlord shall reasonably determine, including
insurance covering loss of rent attributable to any such hazards, and commercial
general liability insurance and other insurance maintained by Landlord with
respect to the Property; (f) if, during the Term of this Lease, Landlord shall
make a capital expenditure, which is (i) required to comply with Law or
(ii) reasonably projected to reduce overall Operating Expenses, the total cost
of which is not properly includable in Operating Expenses for the Expense Year
in which it was made, there shall nevertheless be included in such Operating
Expenses for the Expense Year in which it was made and in Operating Expenses for
each succeeding Expense Year the annual charge-off of such capital expenditure
(annual charge-off shall be determined by dividing the original capital
expenditure plus an interest factor, reasonably determined by Landlord, as being
the interest rate then being charged for long-term mortgages by institutional
lenders on like properties within the locality in which the Property is located,
by the number of years of useful life of the capital expenditure, and the useful
life shall be determined reasonably by Landlord in accordance with generally
accepted accounting principles and practices in effect at the time of making
such expenditure); (g) costs for electricity, gas, water and sewer use charges,
and other utilities supplied to the Property and not paid for directly by
tenants; (h) betterment assessments, provided the same are apportioned equally
over the longest period permitted by Law, and to the extent, if any, not
included in Taxes; and (i) amounts paid to independent contractors for services,
materials and supplies furnished for the operation, repair, maintenance,
cleaning, management and protection of the Property. Notwithstanding anything to
the contrary contained herein, Operating Expenses shall not include: (i) any
cost or expense to the extent to which Landlord is paid or reimbursed (other
than as a payment for Operating Expenses), including work or services performed
for any tenant (including Tenant) at such tenant’s cost, or the cost of any item
for which Landlord has been paid or reimbursed by insurance, warranties, service
contracts, condemnation proceeds or otherwise; (ii) the cost of any work or
services performed for any other property other than the Property;
(iii) marketing costs, including leasing commissions, attorneys’ fees, space
planning costs, and other costs and expenses incurred in

 

11



--------------------------------------------------------------------------------

connection with lease, sublease and/or assignment negotiations and transactions
with present or prospective tenants or other occupants of the Property;
(iv) costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Property; (v) Taxes; (vi) costs (including permit, license, and
inspection fees) incurred in renovating, improving, decorating, painting or
redecorating vacant leasable space or space for tenants; (vii) depreciation and
amortization on the Building, except as expressly permitted in this Lease;
(viii) overhead and profit paid to subsidiaries or Affiliates of Landlord for
management or other services on or to the Property or for supplies or other
materials, to the extent that the costs of the services, supplies or materials
exceed the competitive costs of the services, supplies or materials were they
not provided by a subsidiary or Affiliate; (ix) interest on debt or amortization
payments on mortgages or deeds of trust or any other debt for borrowed money;
(x) items and services which Tenant is not entitled to receive under this Lease
but which a Landlord provides selectively to one or more tenants of the Property
other than Tenant or for which Landlord is separately reimbursed; (xi) costs
incurred, in excess of the deductible, in connection with repairs or other work
needed to the Property because of fire or other casualty or cause insured
against by Landlord; (xii) any costs, fines or penalties incurred because
Landlord violated any applicable Laws; (xiii) costs incurred as a result of
Landlord’s breach of its obligations under this Lease; (xiv) any costs in
connection with any failure of the Building to comply with applicable Laws which
are in effect as of the Commencement Date; (xv) except as expressly provided
above, any costs that under generally accepted accounting principles would be
considered capital expenditures; (xvi) the cost of repairs or replacements
incurred by reason of fire or other casualty to the extent Landlord actually
receives proceeds of property and casualty insurance policies or would have
received such proceeds had Landlord maintained any insurance required to be
maintained by Landlord under this Lease; (xvii) the cost of any item for which
Landlord is paid or reimbursed by warranties, service contracts, insurance
proceeds or otherwise; (xviii) damage and repairs necessitated by the gross
negligence or willful misconduct of Landlord Parties; (xix) wages, salaries, or
other compensation paid to any executive employees above the grade of building
superintendent or senior property manager; provided however, that with respect
to any employee who performs services for buildings other than the Building, the
wages, costs, and taxes payable or allocable to such employee shall be equitably
apportioned among the buildings to which such employee renders services based
upon the time which such employee spent performing services for each such
building; (xx) payments of principal or interest on any mortgage or other
similar encumbrance; (xxi) interest, penalties or other costs to the extent the
same are solely due to Landlord’s failure to make timely payment of any amounts
to which such interest, penalties or other costs relate; (xxii) property
management fees in excess of the limitation set forth in clause (d) above;
(xxiii) costs incurred by Landlord in connection with the Parking Garage;
(xxiv) legal fees, accountants’ fees and other expenses incurred in connection
with disputes with Tenant, tenants or other occupants, or associated with the
enforcement of any leases or defense of Landlord’s title to or interest in the
Building or any part thereof; and (xxv) the cost of testing, remediation or
removal, transportation or storage of Hazardous Matter (as defined in
Section 22.5) in the Building required by Environmental Requirements (as defined
in Section 22.5); provided however, that with respect to the testing,
remediation or removal of (i) any material or substance located in the Building
on the Execution Date and which, as of the Execution Date, is not considered, as
a matter of law, to be Hazardous Matter, but which is subsequently determined to
be Hazardous Matter as a matter of law, and (ii) any material or substance
located in the Building after the Execution Date and which, when placed in the
Building, was not considered, as a matter of law, to be Hazardous Matter, but
which is subsequently determined to be Hazardous Matter as a matter of law, the
costs thereof may be included in Operating Expenses.

 

12



--------------------------------------------------------------------------------

(2) In the event that Operating Expenses during any Expense Year shall exceed
Operating Expenses incurred with respect to the Base Expense Year, Tenant shall
pay to Landlord, as Additional Rent, Tenant’s Proportionate Share of Expense
Increases, which shall be an amount equal to (a) Tenant’s Proportionate Share
multiplied by (b) the Expense Increases, such amount to be apportioned for any
portion of an Expense Year in which the Commencement Date falls or the Term
expires. Landlord shall endeavor to provide Tenant with a statement of projected
Expense Increases prior to the commencement of any Expense Year. If Landlord
fails to provide Tenant with a statement of projected Expense Increases prior to
the commencement of any Expense Year, Tenant shall continue to pay Operating
Expenses in accordance with the previous statement, until Tenant receives a new
statement from Landlord. From time to time during any Expense Year, Landlord may
re-estimate the Expense Increases for that Expense Year and provide a copy of
any re-estimate to Tenant. If and to the extent the Building is part of a larger
project or development and Operating Expenses are not separately allocated by
Landlord among the various buildings in such project or development, Landlord
shall, in accordance with its good faith business judgment, allocate to the
Building for each Expense Year or portion thereof during the Term an equitable
portion of such Operating Expenses.

(3) Estimated payments by Tenant on account of Operating Expenses shall be made
on the first day of each and every calendar month during the Term of this Lease,
in the fashion herein provided for the payment of Base Rent. The monthly amount
to be paid to Landlord shall be sufficient to provide Landlord by the end of
each Expense Year with a sum equal to Tenant’s required payment, as reasonably
estimated by Landlord from time to time, on account of Operating Expenses for
the then current Expense Year. Within one hundred fifty (150) days after the end
of each Expense Year, Landlord shall submit to Tenant a reasonably detailed
statement of Operating Expenses for such Expense Year, and Landlord shall
certify to the accuracy thereof. If estimated payments theretofore made by
Tenant for the Expense Year covered by such statement are greater than the
required payment on account thereof for such Expense Year, Landlord shall credit
the amount of overpayment against subsequent obligations of Tenant on account of
Operating Expenses (or refund such overpayment if the Term of this Lease has
ended and Tenant has no further obligation to Landlord). If estimated payments
theretofore made by Tenant for the Expense Year covered by such statement are
less than the required payment on account thereof for such Expense Year, Tenant
shall pay the difference to Landlord within thirty (30) days after being so
advised by Landlord, and the obligation to make such payment for any period
within the Term shall survive expiration or earlier termination of the Term.

(4) Any such statement by Landlord shall be binding and conclusive upon Tenant
unless within ninety (90) days after the giving by Landlord of such statement
Tenant shall notify Landlord in writing that Tenant disputes the correctness of
such statement, specifying the particular respects in which the statement is
claimed to be incorrect. If Tenant timely sends a notice to Landlord disputing
the statement received from Landlord, Tenant may, at Tenant’s sole cost and
expense, undertake an audit of such of Landlord’s books as are directly relevant
to the Operating Expense statement for the Expense Year in question, provided
and on condition that (a) there is then no uncured Event of Default under this
Lease, (b) Tenant has made all payments of Expense Increases billed or invoiced
by Landlord as of the date of the audit, (c) the audit is performed only by
Tenant’s employees, internal accounting department, a reputable independent
professional lease auditor or an independent certified public accounting firm
reasonably approved by Landlord and whose fee or other compensation is fixed by
contract and is in no manner

 

13



--------------------------------------------------------------------------------

computed or determined based upon the results of the audit, (d) both Tenant and
its examiners execute and deliver to Landlord a confidentiality agreement in
form and substance reasonably acceptable to Landlord whereby such parties
expressly agree to maintain the results of such audit in strict confidence, and
(e) such audit is commenced and completed and the results thereof delivered to
Landlord within sixty (60) days following the date Landlord makes its books
available to Tenant. If Tenant fails to timely deliver a dispute notice to
Landlord within such ninety (90) day period, or fails to timely complete its
audit and deliver the results thereof to Landlord within such sixty (60) day
period, then, in either of such events, Landlord’s statement shall be binding
and conclusive upon Tenant for all purposes of this Lease. If it is finally
determined and agreed by the parties that Landlord has overstated Tenant’s
Proportionate Share of Expense Increases, Landlord shall credit the amount of
such overstatement against the monthly installments of Expense Increases next
due under this Lease (or refund such amount if the Term of this Lease has ended
and Tenant has no further obligation to Landlord). If it is finally determined
and agreed by the parties that Landlord has not overstated Tenant’s
Proportionate Share of Expense Increases, then Landlord may invoice Tenant for
any amount by which Tenant’s Expense Increases were understated, which invoice
shall be payable by Tenant within thirty (30) days after receipt.
Notwithstanding anything to the contrary contained herein, if it is finally
determined and agreed by the parties that Landlord has overstated Tenant’s
Proportionate Share of Expense Increases by more than five percent (5%) in the
aggregate (after netting any understated line items against any overstated line
items), then Landlord shall reimburse Tenant for the reasonable costs incurred
by Tenant for such audit, up to a maximum of $3,500,00 per audit.

(5) Tenant acknowledges and agrees that, as of the Effective Date, Landlord
allocates Operating Expenses for CP1, CP2, and CP3 separately. Accordingly, each
time the term “Tenant’s Proportionate Share” is used in this Lease with respect
to Operating Expenses, such term shall be deemed to mean Tenant’s Proportionate
Share of CP1, Tenant’s Proportionate Share of CP2, and Tenant’s Proportionate
Share of CP3 as such terms are set forth in Section 1 of this Lease. Further,
Tenant acknowledges and agrees that if, at a future date, Landlord elects to
allocate Operating Expenses for CP1, CP2, and CP3 across the Building, the term
“Tenant’s Proportionate Share” shall be deemed to mean Tenant’s Proportionate
Share of the Building as such term is set forth in Section 1 of this Lease.

 

7.

RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES.

7.1 Landlord Repairs. Except as expressly set forth herein, Landlord agrees to
keep in good order, condition and repair the Building Structure and the Building
Systems; provided, however, that Landlord shall in no event be responsible for
(1) any supplemental HVAC equipment installed by Tenant, or other equipment and
systems installed by Tenant, whether the same are located within or outside the
Premises, (2) the repair of glass in the Premises or the doors (or related glass
and finish work) leading to the Premises, or (3) the repair of any condition in
the Premises or the Building caused by any act or neglect of Tenant or any
Tenant Party. Landlord shall also keep and maintain all Common Areas neat and
clean and in good order, condition and repair, including maintenance of
landscaped areas and treatment of snow and ice on driveways and pedestrian
walkways. Landlord shall not be responsible to make any improvements or repairs
to the Building or the Property other than as set forth in this Section 7.1
unless expressly provided otherwise in this Lease. If Tenant becomes aware of
any condition that is Landlord’s responsibility to maintain and repair, Tenant
shall promptly notify Landlord of such condition. Except as may be specifically
provided in Section 11.2 below, Base Rent and Additional Rent shall not abate
during any such maintenance or repair nor shall the same affect the continuation
or validity of this Lease.

 

14



--------------------------------------------------------------------------------

7.2 Tenant Repairs; Compliance with Laws.

(1) Landlord shall deliver the Premises in compliance with all applicable Laws.
Tenant shall keep and maintain the Premises and the improvements, fixtures and
appurtenances therein or thereon (including mechanical, electrical and plumbing
systems not considered part of the Building Systems or any portion of such
systems that have been installed for the exclusive use and benefit of Tenant,
such as supplemental HVAC equipment, hot water heaters, and Tenant’s voice,
data, Internet, audio-visual, security, and access systems, and the related
wiring within the Building necessary for the operation thereof), neat and clean
and in good order, condition and repair, excepting only those repairs for which
Landlord is responsible under the terms of this Lease, reasonable wear and tear,
casualty and condemnation; and Tenant shall surrender the Premises, at the end
of the Term, in such condition. In connection with the foregoing maintenance
obligations, Tenant shall maintain a preventive maintenance contract providing
for the regular inspection and maintenance of any supplemental HVAC equipment or
other mechanical systems or equipment exclusively serving the Premises. Upon
Landlord’s request, Tenant shall provide Landlord with copies of all maintenance
and service records for such systems and equipment. Subject to the waiver of
subrogation set forth in Section 19.4 below, Tenant shall be responsible for the
cost of repairs which may be made necessary by reason of damage to the Building
caused by any act or neglect of Tenant or any Tenant Party (including any damage
by fire or other casualty arising therefrom).

(2) Tenant shall comply with all applicable Laws, and the standards recommended
by the local Board of Fire Underwriters applicable to the Premises and Tenant’s
use and occupancy thereof and its business and operations therein, and shall, at
Tenant’s sole cost and expense, obtain all permits, licenses and the like
required thereby. Notwithstanding the foregoing, Tenant shall not be obligated
to make structural repairs or alterations to the Premises in order to comply
with any Laws unless the need for such repairs or alterations arises from
(a) the specific manner and nature of Tenant’s use or occupancy of the Premises,
as distinguished from mere general office use, (b) the manner of conduct of
Tenant’s business or operation of its installations, equipment or other property
therein, (c) any cause or condition created by or at the instance of Tenant
(including the performance of Tenant’s Work (if any), Alterations, or Tenant’s
Systems), or (d) the breach by Tenant of any provisions of this Lease. Any of
the foregoing conditions caused by any Tenant Party shall be attributable to
Tenant for purposes of this Lease. Tenant shall also be responsible for the cost
of compliance with all applicable Laws in respect of the Building to the extent
arising from any of the causes set forth in clauses (a) through (d) above, in
which event Tenant shall be responsible to perform, at Tenant’s sole cost and
expense, such repairs or alterations, whether or not such compliance requires
work which is structural or non-structural, ordinary or extraordinary, foreseen
or unforeseen.

(3) If repairs are required to be made by Tenant pursuant to the terms hereof,
and Tenant fails to make such repairs, upon not less than twenty (20) days’
prior written notice to Tenant (except that no notice shall be required in the
event of an emergency), Landlord may make or cause such repairs to be made (but
shall not be required to do so), in which event Tenant shall (a) reimburse
Landlord for the reasonable cost of such repairs, and (b) pay to Landlord (i) an
administrative fee equal to five percent (5%) of the cost of such repairs and
(ii) interest at the Default Rate on the unpaid cost of such repairs from the
date when due until the date when paid.

 

15



--------------------------------------------------------------------------------

Landlord shall not be responsible to Tenant for any loss or damage whatsoever
that may accrue to Tenant’s stock or business by reason of Landlord’s making
such repairs, provided Landlord makes commercially reasonable efforts to not
materially adversely interfere with Tenant’s operations in the Premises. If any
such repair is necessary outside of the Premises, then Landlord may elect to
repair such damage at Tenant’s expense, rather than having Tenant repair such
damage.

 

8.

FLOOR LOAD: HEAVY MACHINERY: MOVING.

8.1 Tenant shall not place a load upon any floor in the Premises exceeding fifty
(50) pounds live load per square foot of usable area of the Premises, or such
lower limit as may be required by Landlord or applicable Law. Landlord reserves
the right to reasonably prescribe the weight and position of all business
machines and mechanical equipment, including safes and filing systems, which
shall be placed so as to distribute the weight. Business machines and mechanical
equipment shall be placed and maintained by Tenant at Tenant’s sole cost and
expense in settings sufficient, in Landlord’s reasonable judgment, to absorb and
prevent vibration, noise and annoyance. Tenant shall not move any safe, filing
system, heavy machinery, heavy equipment, freight, bulky matter or fixtures into
or out of the Building without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. Tenant acknowledges
and agrees that (1) all moves described in this Section 8.1 shall be coordinated
with Landlord and subject to Landlord supervision, and, (2) except in connection
with Tenant’s initial move into the Premises, Tenant shall reimburse Landlord,
within thirty (30) days after demand therefor, for the cost of Landlord’s
supervisory personnel overseeing such moves to the extent such costs are
incurred.

8.2 If any safe, filing system, heavy machinery, heavy equipment, freight, bulky
matter or fixtures require special handling, Tenant agrees to employ only
persons holding a Master Rigger’s license to do such work, and that all work in
connection therewith shall comply with applicable Laws.

8.3 In addition to the requirements set forth above relating to heavy machinery,
Tenant’s general move into or out of the Building must take place outside of
Normal Business Hours. Tenant acknowledges and agrees that (1) all moves
described in this Section 8.3 shall be coordinated with Landlord and subject to
Landlord supervision, and (2) Tenant shall reimburse Landlord, within thirty
(30) days after demand therefor, for the reasonable cost of Landlord’s
supervisory personnel overseeing such moves to the extent such costs are
incurred (provided that Tenant shall not be required to reimburse Landlord for
the costs described in this clause (2) in connection with Tenant’s initial move
into the Premises).

8.4 In connection with any of the moves described in Section 8, Tenant agrees to
provide insurance or to contract with movers for insurance in such amounts as
Landlord may reasonably require, naming Landlord, together with (1) Landlord’s
managing agent and (2) Landlord’s mortgagee (if any) ((1) and (2), collectively,
“Landlord’s Insured Parties”), as additional insureds on a primary
non-contributing basis. All such moves shall be at the sole risk and hazard of
Tenant, and, except for the negligence or willful misconduct of Landlord or any
Landlord Party, Tenant shall indemnify and save Landlord and Landlord’s Insured
Parties harmless from and against any liability, loss, injury, claim or suit
resulting directly or indirectly from such moves.

 

16



--------------------------------------------------------------------------------

9.

SERVICES.

9.1 Landlord shall furnish the following utilities and other services:

(1) Normal business hours for the Building are 8:00 a.m. to 6:00 p.m. Monday
through Friday, and 8:00 a.m. to 1:00 p.m. Saturday (federal, state and local
holidays excepted) (“Normal Business Hours”). At all other times, that is,
twenty-four (24) hours per day, seven (7) days per week, Landlord shall provide
access to the Premises and the Building in accordance with the standard entry
system as shall from time to time be in effect for the Building. As of the
Commencement Date, access to the Building at other than Normal Business Hours
shall be through either a hard key, key card, or personnel identification pin
station system. Tenant shall be entitled to one (1) key for each of Tenant’s
employees at no cost to Tenant. Additional and replacement keys shall be
provided to Tenant at the cost of $15.00 each. Upon the expiration or earlier
termination of this Lease, Tenant shall return all keys and shall pay to
Landlord $15.00 for each key originally issued at no cost to Tenant and not so
returned, which payment shall be deemed Additional Rent and may be withheld from
any security deposit or letter of credit hereunder or otherwise collected in
accordance with applicable Law. Landlord reserves the right to alter the
standard entry system for the Building from time to time as it sees fit and to
provide replacement keys to Tenant at no cost to Tenant following such
alteration.

(2) HVAC service to the Premises and the Common Areas during Normal Business
Hours and under normal business operation at a level comparable to similar
commercial properties located in Downtown Boston where the Building is located
(but specifically excluding specialized temperature and humidity control for
computers, printers, copiers and other equipment) and provided that Tenant has
not exceeded the population density limits set forth in Section 5. In the event
Tenant requires HVAC service to the Premises outside of Normal Business Hours,
provided no Event of Default exists, Landlord agrees to provide such additional
HVAC service, and Tenant agrees to pay Landlord for such additional HVAC service
at the then current Building rate (which is currently $45.00 per hour per zone
for heating and $85.00 per hour per zone for cooling) as Additional Rent within
thirty (30) days after billing. Such hourly rate shall be subject to reasonable
adjustments from time to time to reflect increases in Landlord’s costs for
providing such additional HVAC service.

(3) Janitorial services to the Premises and the Common Areas on Business Days at
a level comparable to similar commercial properties located in Downtown Boston
where the Building is located and in accordance with Landlord’s cleaning
specifications attached hereto as Exhibit E, or such other reasonably comparable
cleaning specifications designated by Landlord from time to time. If any
additional janitorial services are required because of any improvements in the
Premises that are not Building Standard, the nature of Tenant’s business, or the
carelessness of Tenant, in addition to any other rights Landlord may have
hereunder, Tenant shall, upon demand, reimburse Landlord for the reasonable and
actual cost of such additional janitorial services, as determined by Landlord,
as Additional Rent. Tenant shall not arrange for any third-party janitorial
services to the Premises without Landlord’s prior written consent.

( 4) Tempered and cold running water for restrooms and break rooms associated
with general office use. If Tenant uses water excessively, or for any purpose
other than for restrooms and break rooms associated with general office use,
Landlord may install a water meter and thereby measure Tenant’s water
consumption for all purposes. In the latter event, Tenant shall pay the actual
cost of such meter and the actual cost of installation thereof as Additional
Rent upon

 

17



--------------------------------------------------------------------------------

demand and shall keep such meter and installation equipment in good working
order and repair. Tenant agrees to pay for water consumed, as shown on such
meter, together with the sewer charge based on such meter charges, as and when
bills are rendered, and in the event Tenant fails timely to make any such
payment, Landlord may pay such charges and collect the same from Tenant as
Additional Rent upon demand.

(5) Electricity to the Premises for lights and outlets in amounts suitable for
standard office equipment, all as further described in Section 10 below.

(6) Passenger elevator service from the existing passenger elevator system in
common with Landlord and others entitled thereto.

9.2 Costs and expenses associated with the foregoing, except to the extent
Landlord is otherwise paid or reimbursed for the same (other than as a payment
for Operating Expenses), shall be included in Operating Expenses.

 

10.

UTILITIES.

10.1 Electricity. Landlord shall deliver the Premises with electricity
separately metered. Tenant shall pay for all electricity used by Tenant in the
Premises based on the utility provider’s reading of one or more direct meters,
and payable by Tenant to the utility provider upon demand. Tenant’s use of
electrical services shall not exceed in voltage, rated capacity, or overall load
that which is standard for the Building.

10.2 Utilities Other Than Electricity. Any utilities (other than electricity,
which shall be paid for in accordance with Section 10.1 above) which are
furnished directly to the Premises by a utility provider and separately metered
shall be registered in Tenant’s name and Tenant shall cooperate with Landlord to
have the utility bills sent directly to and paid directly by Tenant. Any
utilities (other than electricity, which shall be paid for in accordance with
Section 10.1 above) which are sub-metered or check metered shall be payable by
Tenant to Landlord as Additional Rent within thirty (30) days after billing.

10.3 Landlord’s Right to Select Utility Providers. Landlord shall have the right
at any time and from time to time during the Term of this Lease to contract for
utilities from such providers of such services as Landlord shall reasonably
elect. Tenant shall cooperate with Landlord and the utility provider at all
times and, as reasonably necessary, shall allow Landlord and the utility
provider reasonable access to the Building’s electric lines, feeders, risers,
wiring, and any other machinery within the Premises. Landlord agrees to furnish
or cause to be furnished to the Premises the utilities and services described
herein, subject to the terms and conditions and in accordance with the standards
set forth herein.

 

11.

ADDITIONAL PROVISIONS RELATING TO SERVICES.

11.1 Landlord reserves the right to curtail, suspend, interrupt and/or stop the
supply of HVAC, janitorial, water/sewer, electricity, elevator and other
services, and to curtail, suspend, interrupt and/or stop the use of entrances
and/or lobbies serving access to the Building, or other portions of the
Property, without thereby incurring any liability to Tenant, when necessary by
reason of accident or emergency, or for repairs, replacements, alterations, or
renovations desirable or necessary (in the judgment of Landlord reasonably
exercised), or when prevented from

 

18



--------------------------------------------------------------------------------

supplying such services or use due to any act or neglect of Tenant or any Tenant
Party, or due to an event of Force Majeure (as hereinafter defined). Except as
set forth in Section 11.2 below, in no event shall any of the foregoing subject
Landlord to (1) liability for any loss, injury or damage to property,
(2) direct, indirect or consequential damages, or (3) other monetary damages
(including diminution or abatement of rent or other compensation), nor shall
this Lease or any of the obligations of Tenant be affected or reduced as a
result of any curtailment, suspension, interruption and/or stoppage in the
furnishing of the foregoing services, regardless of the cause of such
curtailment, suspension, interruption and/or stoppage; provided, however, that
(a) the same shall not relieve Landlord of any applicable obligation to perform
repairs to the Building Structure and the Building Systems to the extent, and
subject to the limitations, provided for in this Lease, and (b) in each instance
in which curtailment, suspension, interruption and/or stoppage of services is
required or otherwise occurs, Landlord shall use commercially reasonable efforts
to restore such services, and shall give Tenant reasonable notice (to the extent
feasible) of the commencement and anticipated duration of any such curtailment,
suspension, interruption and/or stoppage of services). To the fullest extent
permitted by Law, Tenant hereby waives all rights to make repairs at the expense
of Landlord or to vacate the Premises as may be provided by any Law now or
hereafter in effect.

11.2 Notwithstanding the foregoing, or any provision of this Lease to the
contrary, if (1) a curtailment, suspension, interruption and/or stoppage of an
Essential Service (as hereinafter defined) shall occur, except any of the same
due to any act or neglect of Tenant or any Tenant Party (any such interruption
of an Essential Service being hereinafter referred to as a “Service
Interruption”), (2) such Service Interruption occurs or continues as a result of
the negligence or willful misconduct of Landlord or Landlord’s Agents, (3) such
Service Interruption continues for more than four (4) consecutive Business Days
after Landlord shall have received written notice thereof from Tenant, and
(4) as a result of such Service Interruption, the conduct of Tenant’s normal
business operations in the Premises are materially and adversely affected, then
there shall be an abatement of one day’s Base Rent, and charges on account of
Taxes and Operating Expenses, for each day during which such Service
Interruption continues after such four (4) Business Day period; provided,
however, that if any part of the Premises is reasonably useable for Tenant’s
normal business operations or if Tenant conducts all or any part of its business
operations in any part of the Premises notwithstanding such Service
Interruption, then the amount of each daily abatement of Base Rent, and charges
on account of Taxes and Operating Expenses, shall only be proportionate to the
nature and extent of the interruption of Tenant’s normal business operations or
ability to use the Premises. The rights granted to Tenant under this
Section 11.2 shall be Tenant’s sole and exclusive remedy resulting from a
failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean (a) access to the Premises, (b) HVAC service,
(c) water/sewer service, and (d) natural gas (if applicable) and electricity;
provided, however, only to the extent that Landlord has an obligation to provide
the foregoing items to Tenant under this Lease. Any abatement of Base Rent, and
charges on account of Taxes and Operating Expenses, under this Section 11.2
shall apply only with respect to Base Rent, and charges on account of Taxes and
Operating Expenses, allocable to the period after each of the conditions set
forth in clauses (1) through (4) above shall have been satisfied and only during
such times as each of such conditions shall exist. Notwithstanding anything to
the contrary contained herein, if Tenant or any Tenant Party shall delay
Landlord in restoring any Essential Service, any abatement of Base Rent, and
charges on account of Taxes and Operating Expenses, provided for pursuant to
this Section 11.2 shall be reduced by one day for each day attributable to such
delay.

 

19



--------------------------------------------------------------------------------

12.

ALTERATIONS: TENANT’S SYSTEMS.

12.1 Alterations. Except as expressly set forth in the work letter attached
hereto as Exhibit C, Tenant shall not make, or permit to be made, any
alterations, additions, improvements or other changes in or to the Premises
(“Alterations”), other than the installation of typical office decorations which
are not affixed to the realty, without Landlord’s prior written consent. Tenant
agrees to submit plans, drawings and specifications for any proposed Alterations
to Landlord for Landlord’s prior written consent, which consent shall be
withheld or granted in accordance with this Section 12. Provided the proposed
Alterations (1) meet or exceed Landlord’s Building Standard specifications,
(2) will not affect or be visible from the Common Areas or the exterior of the
Building, (3) will not impact the space of any other tenant or occupant of the
Building, ( 4) will not adversely affect the Building Structure or the Building
Systems, and (5) will not require Landlord to make improvements to the Building
or the Property (or undertake special maintenance, repair or replacement
obligations with respect to the Building or the Property) not within the scope
of those expressly provided for herein, unless Tenant agrees to pay all costs
associated with such improvements or obligations, then Landlord’s consent to
such proposed Alterations shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, Tenant shall be permitted to make
non-structural Alterations (which non-structural Alterations shall be deemed to
include painting, carpeting, and other items of primarily decorative effect) and
cost less than $50,000 with respect to any single project or series of related
projects, without Landlord’s prior consent (but with prior written notice
thereof to Landlord), to the extent that such Alterations would not cause
Landlord to withhold its consent pursuant to items (1) through (5) set forth in
this Section 12.1.

12.2 Tenant’s Systems. In addition, Tenant shall not install, or permit to be
installed, (1) any voice, data, Internet, audio-visual, security, or access
systems, or the related wiring or cabling within the Building necessary for the
operation thereof (“Tenant’s Communications Systems”) or (2) any furniture
systems such as modular or DIRTT system (“Tenant’s Furniture Systems”) ((1) and
(2) collectively, “Tenant’s Systems”) for Tenant’s business operations without
Landlord’s prior written consent. Tenant agrees to submit plans, drawings and
specifications for installation of Tenant’s Systems (including the locations and
connections of Tenant’s Communications Systems from within the Premises to the
Building risers, conduits and systems) to Landlord for Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Provided Tenant’s Systems (1) meet or exceed Landlord’s Building
Standard specifications, (2) will not affect or be visible from the Common Areas
or the exterior of the Building, (3) will not impact the space of any other
tenant or occupant of the Building, (4) will not adversely affect the Building
Structure or the Building Systems, and (5) will not require Landlord to make
improvements to the Building or the Property (or undertake special maintenance,
repair or replacement obligations with respect to the Building or the Property)
not within the scope of those expressly provided for herein, unless Tenant
agrees to pay all costs associated with such improvements or obligations, then
Landlord’s consent to Tenant’s Systems shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding anything to the contrary contained
herein, Landlord may require that any wiring or cabling that Tenant desires to
have installed in the Building risers be installed at Tenant’s cost by the riser
management company (if any) then engaged by Landlord for such purpose, provided
the cost and rates of such riser management company are comparable to other such
companies in the Boston area that are then performing comparable work in
first-class office buildings in downtown Boston.

 

20



--------------------------------------------------------------------------------

12.3 Construction Standards. All work performed by or on behalf of Tenant under
this Lease (whether constituting part of Tenant’s Work (if any), Alterations, or
Tenant’s Systems) shall be made and performed (1) pursuant to plans, drawings
and specifications which have been reviewed and approved by Landlord prior to
the commencement of the work, (2) pursuant to permitting materials (including
applications, plans, narratives and calculations) which have been (a) reviewed
and approved by Landlord prior to submission to the applicable government
authorities (which approval shall be withheld or granted in accordance with this
Section 12) and (b) reviewed, approved by, and filed with, all applicable
governmental authorities, (3) by contractors reasonably approved by Landlord,
who shall carry insurance of such types and in such amounts as Landlord shall
reasonably require, naming Landlord and Landlord’s Insured Parties as additional
insureds on a primary non-contributing basis, (4) in a good and workmanlike
manner, (5) so that the same shall be at least equal in quality, value, and
utility to the original work or installation and shall be in conformity with
Landlord’s then current Building Standard specifications as provided by Landlord
to Tenant upon Tenant’s request and as the same may be amended by Landlord from
time to time, (6) in accordance with the Rules and Regulations (as hereinafter
defined) and other provisions of this Lease, and (7) in accordance with all
applicable Laws (collectively, the “Construction Standards”).

12.4 Cost of Work; Priority of Work; After-Hours Work.

(1) Cost of Work. Except as expressly set forth in the work letter attached
hereto as Exhibit C, all work performed by or on behalf of Tenant under this
Lease (whether constituting part of Tenant’s Work (if any), Alterations, or
Tenant’s Systems) shall be performed at Tenant’s sole cost and expense.

(2) Priority of Work. If Landlord and Tenant are each performing work pursuant
to the terms and conditions of this Lease, including during any period of
possession prior to the Commencement Date as described in Section 3.2 above,
Landlord and Tenant shall each take commercially reasonable measures to ensure
that Landlord’s architects, engineers, contractors, sub-contractors, vendors,
service providers and consultants (collectively, “Landlord’s Contractors”) and
Tenant’s architects, engineers, contractors, sub-contractors, suppliers,
vendors, service providers and consultants (collectively, “Tenant’s
Contractors”) cooperate in commercially reasonable ways with each other to avoid
any delay in either the work being performed by Landlord or the work being
performed by Tenant or any conflict with the performance of either the work
being performed by Landlord or the work being performed by Tenant, Tenant
acknowledging, however, that in the case of conflict that is not reasonably
avoidable, the work being performed by Landlord shall have priority.

(3) After-Hours Work. All work performed by or on behalf of Tenant under this
Lease (whether constituting part of Tenant’s Work (if any), Alterations, or
Tenant’s Systems) shall be performed during Normal Business Hours; provided,
however, that Landlord reserves the right to require that any work which may
potentially disturb other tenants in the Building, or conflict with the
performance of any work being performed by Landlord in the Building, be
performed outside of Normal Business Hours. If Tenant desires to perform any
work outside of Normal Business Hours (such work, “After-Hours Work”). Tenant
acknowledges and agrees that (1) such After-Hours Work shall be coordinated with
Landlord and subject to Landlord supervision, and (2) Tenant shall reimburse
Landlord, within thirty (30) days after demand therefor, for the reasonable
costs associated with Landlord’s supervisory personnel overseeing the
After-Hours Work to the extent such costs are incurred.

 

21



--------------------------------------------------------------------------------

12.5 Additional Covenants. In addition, the following additional covenants shall
apply to Tenant’s Alterations and Tenant’s Systems:

(1) In consideration of Landlord’s costs associated with the review and
supervision of Tenant’s Alterations, Tenant shall pay to Landlord a construction
management fee equal to two and one-half percent (2.5%) of the total project
cost of Tenant’s Alterations. In addition, Tenant agrees to reimburse Landlord
for any third-party out-of-pocket expenses reasonably incurred by Landlord in
connection with the review, supervision, and Building operational requirements
of Tenant’s Alterations and/or Tenant’s Systems within thirty (30) days after
receipt of Landlord’s invoice therefor.

(2) Tenant shall provide Landlord with “as built” plans for any Alterations for
which plans are used.

(3) Tenant shall provide Landlord with copies of any warranties for Alterations
(including materials and equipment), and either assign to Landlord, or enforce
on Landlord’s behalf, all such warranties to the extent repairs and/or
maintenance on warranted items would be covered by such warranties and are
otherwise Landlord’s responsibility under this Lease.

(4) Tenant acknowledges and agrees that Landlord shall have the right to examine
and inspect all work performed by Tenant under this Lease; provided, however,
that no such examination or inspection shall constitute an approval or warranty
or give rise to any liability of Landlord with respect thereto.

(5) All work shall be performed in such a manner as to maintain harmonious labor
relations. Tenant shall not use (and upon notice from Landlord shall cease
using) labor and employment practices that, in Landlord’s good faith judgment,
may cause strikes, picketing, boycotts or disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Property. If picket lines or boycotts or other visible activities
objectionable to Landlord are established, conducted or carried out against
Tenant, its employees, agents, contractors, subcontractors or suppliers, in or
about the Property, and such activities are not ended within two (2) days after
notice to Tenant, Tenant shall immediately cease the work Tenant is performing
and remove or cause to be removed all such employees, agents, contractors,
subcontractors and suppliers until the dispute has been settled.

(6) Tenant and Tenant’s Contractors shall keep all construction areas clean and
free of trash and debris. and not impair or congregate in the Common Areas.
Tenant and Tenant’s Contractors shall abide by any construction rules and
regulations from time to time established by Landlord.

12.6 Notices Relating to Tenant’s Initial Work. Notwithstanding the notice
provisions contained in Section 29 below, Landlord and Tenant acknowledge and
agree that any written notices relating Tenant’s performance of the initial work
necessary to prepare the Premises for Tenant’s occupancy thereof (such as the
installation of Tenant’s Systems) may be sent via email as follows:

If to Landlord, then to Landlord’s construction representative: Kevin Kiley,
kkiley@synergy-inv.com.

 

22



--------------------------------------------------------------------------------

If to Tenant, then to Tenant’s construction representative: Patricia L. Allen,
pallen@zafgen.com.

12.7 Removal of Alterations and Tenant’s Systems. Landlord reserves the right to
require that Tenant remove any Alterations and/or Tenant’s Systems installed by
or for Tenant (but specifically excluding Landlord’s Work) within or serving the
Premises upon the expiration or earlier termination of this Lease. Landlord
shall notify Tenant in writing at the same time Landlord consents to Tenant’s
proposed Alterations and/or Tenant’s Systems (assuming consent is provided)
whether or not such Alterations and/or Tenant’s Systems will be required to be
so removed by Tenant at the end of the Term. If Tenant fails to remove any
Alterations and/or Tenant’s Systems so required, Landlord shall have all rights
to remove any Alterations and/or Tenant’s Systems at Tenant’s expense. Tenant
acknowledges and agrees that any Alterations and/or Tenant’s Systems installed
by or for Tenant within or serving the Premises shall be the property of Tenant
during the Term. Any Alterations and/or Tenant’s Systems not removed by Tenant
shall, at Landlord’s option, become the property of Landlord (without payment by
Landlord) at the expiration or earlier termination of this Lease.

12.8 Special Provisions Relating to Telecommunications. Tenant and its
telecommunications companies, including local exchange telecommunications
companies and alternative access vendor services companies, shall have no right
of access to and within the Building, for the installation of telecommunications
systems, including voice, data, Internet, audiovisual, and any other services
provided over wire, fiber optic, microwave, wireless, and any other transmission
systems (“Telecommunications Services”), for part or all of Tenant’s
telecommunications within the Building and from the Building to any other
location without Landlord’s prior written consent not to be unreasonably
withheld, conditioned or delayed. All providers of Telecommunications Services
shall be required to comply with the Rules and Regulations, applicable Laws and
Landlord’s policies and practices for the Building. Tenant acknowledges that
Landlord shall not be required to provide or arrange for any Telecommunications
Services, or enter into any new agreements with telecommunications companies,
and that Landlord shall have no liability to Tenant or any Tenant Party in
connection with the installation, operation or maintenance of Telecommunications
Services or any equipment or facilities relating thereto. Tenant, at its cost
and for its own account, shall be solely responsible for obtaining all
Telecommunications Services.

 

13.

INSPECTION.

Landlord and Landlord’s Insured Parties, and their representatives, shall have
the right at all reasonable times and upon reasonable notice of not less than
twenty-four (24) hours’ prior notice (except in the event of an emergency, and
with respect to the provision of janitorial services pursuant to Section 9.1(3)
above, when no notice shall be required) to enter the Premises to (1) show the
same to existing or prospective lenders or purchasers and/or (2) inspect the
same and perform maintenance or make repairs or replacements therein as
permitted and required by this Lease; provided, however, that Landlord shall use
commercially reasonable efforts to avoid undue disturbance of Tenant’s use and
occupancy of the Premises in connection with its exercise of any access rights
as provided herein. During the last twelve (12) months of the Term, or any
extension thereof, Landlord and its representatives may, upon twenty-four
(24) hours advance notice to Tenant, gain access to the Premises for the purpose
of showing the same to prospective tenants. Entry hereunder shall not constitute
a constructive eviction or entitle Tenant to an abatement of Rent.
Notwithstanding the notice provisions contained in this Lease, Landlord and
Tenant acknowledge and agree that any notices required hereunder may be given by
telephone or email.

 

23



--------------------------------------------------------------------------------

14.

FIRE OR OTHER CASUALTY.

14.1 In the event of damage to or destruction of the Premises or the Building
caused by fire or other casualty (“Event of Casualty”), Landlord shall, within
sixty (60) days after the Event of Casualty, provide Tenant with a good faith
estimate of the time required to repair such damage to the Premises or the
Building, as the case may be. If, in Landlord’s reasonable judgment, the damage
is of such nature or extent that (1) more than two hundred-ten (210) days after
the Event of Casualty would be required (with normal work crews and normal work
hours) to repair and restore the Premises or the Building, or (2) less than one
(1) year remains on the then current Term of this Lease and more than ninety
(90) days after the Event of Casualty would be required (with normal work crews
and normal work hours) to repair and restore the Premises or the Building, then
the Premises or the Building, as the case may be, shall be deemed “substantially
damaged.” If the Premises or the Building are deemed “substantially damaged,”
Landlord may elect to terminate this Lease by giving Tenant written notice of
such termination within ninety (90) days after the Event of Casualty. In
addition, if the Premises or the Building are deemed “substantially damaged,”
and if as a result of the same the Premises are rendered untenantable for the
Permitted Use, then Tenant may elect to terminate this Lease by giving Landlord
written notice of such termination within fifteen (15) days after receipt from
Landlord of the estimated period of repair and restoration. If either party
elects to terminate this Lease as set forth above, then the Term of this Lease
shall expire thirty (30) days after the date such written notice is given, Base
Rent, and charges on account of Taxes and Operating Expenses, shall be equitably
abated from the date of the Event of Casualty for any portion of the Premises
that is unusable (and unused) by Tenant, and Tenant shall thereafter vacate the
Premises and surrender the same to Landlord in accordance with the terms,
covenants and conditions of this Lease.

14.2 In the event this Lease is not terminated pursuant to the terms of
Section 14.1 above and is otherwise in full force and effect, and sufficient
casualty insurance proceeds are available for application to such repair and
restoration and Landlord’s mortgagee (if any) releases the same for such repair
and restoration, Landlord shall repair and restore the Premises or the Building,
as the case may be (including Landlord’s Work, if any) to substantially the same
condition in which it was immediately prior to the Event of Casualty, subject to
applicable Laws; provided, however, that Landlord shall not be obligated to
repair or restore (1) any Tenant’s Work (if any), Alterations, or Tenant’s
Systems, even if such work was performed by Landlord’s contractors (and
regardless of whether or not Tenant is required to remove or leave the same at
the expiration or earlier termination of this Lease), or (2) any of Tenant’s
Property (as hereinafter defined), unless Tenant, in a manner satisfactory to
Landlord, assures payment in full of all costs as may be incurred by Landlord in
connection therewith.

14.3 When Landlord’s repair and restoration work has been completed, Tenant
shall complete the restoration of (1) all of Tenant’s Work (if any),
Alterations, and Tenant’s Systems and (2) all of Tenant’s Property which are
necessary to permit Tenant’s re-occupancy of the Premises for the Permitted Use.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
repair thereof, except that Base Rent, and charges on account of Taxes and
Operating Expenses, shall be equitably abated from the date of the Event of
Casualty until the Premises has been substantially restored to the extent of
Landlord’s obligations above. Notwithstanding the foregoing, if the Event of
Casualty was due to the act or omission of Tenant or any Tenant Party, such
abatement or reduction shall be made only if and to the extent of any proceeds
of rental interruption insurance actually received by Landlord and allocated to
the Premises.

 

24



--------------------------------------------------------------------------------

15.

EMINENT DOMAIN.

If (1) the whole or a material portion of the Premises shall be taken or
condemned by a governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking), or
(2) if the owner elects to convey title to the condemnor by a deed in lieu of
condemnation, or (3) if all or any portion of the Property are so taken,
condemned or conveyed and as a result thereof, in Landlord’s reasonable
judgment, the Premises are rendered untenantable for the Permitted Use, then
this Lease shall cease and terminate as of the earlier of the date as of which
Tenant is required to vacate the Premises or the date when title vests in such
governmental or quasi-governmental authority and Base Rent, and charges on
account of Taxes and Operating Expenses, shall be abated as of that date. If
less than a material portion of the Premises shall be taken or condemned by a
governmental or quasi-governmental authority for any public or quasi-public use
or purpose (including sale under threat of such a taking), then this Lease shall
continue in full force and effect; provided, however, that Base Rent, and
charges on account of Taxes and Operating Expenses, shall be equitably abated on
the date when such title vests in such governmental or quasi-governmental
authority. In any case, Tenant shall have no claim against Landlord for any
portion of the amount that may be awarded as damages as a result of any
governmental or quasi-governmental taking or condemnation (or sale under threat
or such taking or condemnation); and all rights of Tenant to damages therefor
are hereby assigned by Tenant to Landlord. The foregoing shall not, however,
deprive Tenant of any separate award for Tenant’s personal property, moving
expenses, dislocation damages or for any other award which would not reduce the
award payable to Landlord and Landlord’s mortgagee (if any). As used herein,
“material portion of the Premises” shall mean such amount that, in Landlord’s
reasonable judgment, would render more than fifty percent of the Premises
untenantable for the Permitted Use.

 

16.

TENANT’S PROPERTY.

Tenant shall pay, prior to delinquency, all taxes assessed against and levied
upon Tenant’s Property. If any of Tenant’s Property shall be assessed with
Landlord’s real or personal property, Tenant shall pay to Landlord the taxes
attributable to Tenant’s Property within ten (10) Business Days after receipt of
a written statement from Landlord setting forth the taxes attributable to
Tenant’s Property. As used herein, “Tenant’s Property” includes, but is not
limited to, all inventory, merchandise, furniture, fixtures, equipment
(including computer equipment and any data stored thereon), and personal
property placed in the Premises by Tenant and all computer, telecommunications
or other cabling and wiring installed in the Premises or elsewhere in the
Building by or for the benefit of Tenant. Tenant hereby acknowledges and agrees
that Landlord’s insurance policies do not cover Tenant’s Property.

 

25



--------------------------------------------------------------------------------

17.

ASSIGNMENT AND SUBLETTING.

17.1 Prohibition.

(1) Except as expressly provided herein, Tenant covenants and agrees that
neither this Lease nor the term and estate hereby granted, nor any interest
herein or therein, will be mortgaged, pledged or encumbered, whether
voluntarily, involuntarily, by operation of law or otherwise. In addition,
except as expressly provided herein, Tenant covenants and agrees that neither
this Lease nor the term and estate hereby granted, nor any interest herein or
therein, will be assigned or otherwise transferred, whether voluntarily,
involuntarily, by operation of law or otherwise, and that neither the Premises
nor any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied or permitted to be used or
occupied, by anyone other than Tenant, or for any use or purpose other than the
Permitted Use, or be sublet (which term shall include, without limitation,
granting of concessions, licenses and the like) in whole or in part, or be
offered or advertised for assignment or subletting by Tenant or any person
acting on behalf of Tenant, without, in each case, the prior written consent of
Landlord (all of the foregoing actions described in this sentence are
hereinafter sometimes referred to collectively as “Transfers” and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). Without limiting the foregoing, any agreement pursuant to
which: (a) Tenant is relieved from the obligation to pay, or a third party
agrees to pay on Tenant’s behalf, all or any portion of the Base Rent or
Additional Rent under this Lease; and/or (b) a third party undertakes or is
granted by or on behalf of Tenant the right to assign or attempt to assign this
Lease or sublet or attempt to sublet all or any portion of the Premises, shall
for all purposes here of be deemed to be a Transfer of this Lease and subject to
the provisions of Section 17. A Transfer under Section 17 shall also include a
sale or other transfer (by one or more transfers) of any of the following: the
voting stock, partnership interests, membership or other equity interests in
Tenant (or any other mechanism such as the issuance of additional stock or the
creation of additional partnership or membership interests) which results in a
change of control of Tenant or a sale or other transfer (in one or more
transfers) of fifty percent (50%) or more of the assets of Tenant, as if such
transfer were an assignment of this Lease. Notwithstanding the foregoing, if
equity interests in Tenant at any time are or become traded on a national
securities exchange (as defined in the Securities Exchange Act of 1934), the
transfer of equity interests in Tenant on a national securities exchange shall
not be deemed an assignment within the meaning of this Section; provided,
however, that if Tenant is a corporation the outstanding stock of which is
listed on a national securities exchange, then any private purchase or buyout of
stock shall be deemed a Transfer under Section 17.

(2) Notwithstanding the foregoing, Landlord’s consent shall not be required
under Section 17.1(1) (and Section 17.4 and Section 17.5 shall not apply) to
either (a) transactions with an entity into or with which Tenant is merged or
consolidated, or to which all or substantially all of Tenant’s assets are
transferred, or (b) transactions with any entity which controls or is controlled
by Tenant or is under common control with Tenant; provided, however, that
(i) the successor to Tenant has a Tangible Net Worth (as hereinafter defined) at
least equal to the greater of (x) the Tangible Net Worth of Tenant immediately
prior to such merger, consolidation or transfer, or (y) the Tangible Net Worth
of Tenant on the date of this Lease, (ii) (proof reasonably satisfactory to
Landlord of the Tangible Net Worth of both the Transferee and Tenant shall have
been delivered to Landlord within ten (10) days of the effective date of any
such transaction, (iii) the Transfer is for a valid business purpose of Tenant
and is not a subterfuge for the provisions of Section 17, and (iv) Tenant and
Transferee execute an agreement in form and substance satisfactory to Landlord
in its reasonable discretion, which agreement shall require Transferee to be
bound by all the obligations of Tenant hereunder, including the covenant against
further assignment and subletting without Landlord’s prior consent in accordance
with the provisions of this Section 17, and include Transferee’s representation
and warranty that it is in compliance with the OFAC (as hereinafter defined)
provisions set forth in Section 41. As used herein, “Tangible Net Worth” shall
mean total assets minus intangible assets (including goodwill, patents,
trademarks and copyrights) and total liabilities, all as calculated in
accordance with generally accepted accounting principles consistently applied.

 

26



--------------------------------------------------------------------------------

17.2 Landlord’s Consent.

(1) If Tenant desires Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the “Transfer Notice”) shall include (a) the
proposed effective date of the Transfer, which shall not be less than thirty
(30) days nor more than two hundred ten (210) days after the date of delivery of
the Transfer Notice, (b) all of the terms of the proposed Transfer, which shall
include the consideration therefor and a description of the portion of the
Premises to be transferred (if a proposed sublease), (c) final drafts of all
documents effectuating the proposed Transfer (provided that Tenant shall not be
required to disclose any documents in any manner which would constitute a
violation of the rules and regulations of the U.S. Securities and Exchange
Commission or any other applicable Laws), and (d) the name and address of the
proposed Transferee, current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee, and any other information
required by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business, and proposed use of the Premises.

(2) In the event Landlord does not exercise its options pursuant to Section 17.5
below to recapture the Premises or terminate this Lease in whole or in part,
Landlord’s consent to a proposed Transfer shall not be unreasonably withheld,
conditioned or delayed; provided, however, that (a) there shall not be an Event
of Default that remains uncured; (b) in Landlord’s reasonable judgment the
proposed Transferee is engaged in a business which is in keeping with the then
standards of the Building and the Property and the proposed use is limited to
the Permitted Use; (c) the proposed Transferee is a reputable entity and has
sufficient financial worth and stability in light of the responsibilities to be
undertaken, based on evidence provided by Tenant (and others) to Landlord, as
determined by Landlord in its reasonable discretion; (d) so long as Landlord has
comparable space to lease to said proposed Transferee neither (i) the proposed
Transferee nor (ii) any person or entity which, directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
Transferee, is then an occupant of any part of the Property; (e) the proposed
Transferee is not a person or entity with whom Landlord is then, or during the
preceding six (6) months has been, actively negotiating to lease space at the
Property so long as Landlord has comparable space to lease to said proposed
Transferee neither; (f) the proposed Transfer shall be in form reasonably
satisfactory to Landlord and shall comply with the applicable. provisions of
Section 17; (g) Tenant shall not have advertised or publicized in any way the
availability of the Premises at rental rate less than the base rent and
additional rent at which Landlord is then offering to lease other space located
in the Building without prior notice to and approval by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that the prohibition contained in this clause (g) shall not apply to Tenant
discussing any such availability with, or sending proposals to, any prospective
Transferee; (h) with respect to a proposed sublease, the proposed sublease
involves, in Landlord’s reasonable judgment, a portion of the Premises which is
independently leasable space; (i) with respect to and after taking into account
a proposed sublease, there will not be more than two (2) different entities
(including Tenant) occupying the Premises; (j) the character of the business to
be conducted or the proposed use of the Premises by the proposed Transferee or
the identity of the proposed Transferee will not create or increase the
likelihood of any labor disputes, disharmony, strikes or any other form of
protests occurring at the Property; (k) the proposed Transfer shall not have (or
potentially have)

 

27



--------------------------------------------------------------------------------

any adverse effect on any real estate investment trust qualification
requirements of Landlord or any of its Affiliates or otherwise cause Landlord or
any of its Affiliates to be in violation of any Laws to which Landlord or such
Affiliate is subject, including the Employment Retirement Income Security Act of
1974; (1) the holder of any Superior Mortgage and/or Superior Lease, as
applicable, consents to such Transfer; and (m) neither the identity nor business
of the proposed Transferee would cause Landlord to be in violation of any
covenant or restriction contained in another lease at the Property.

17.3 Acceptance of Rent. If this Lease is assigned, or if the Premises or any
part thereof is sublet or occupied by anyone other than Tenant, whether or not
in violation of the terms and conditions of this Lease, Landlord may, at any
time and from time to time, collect rent and other charges from the Transferee,
and apply the net amount collected to the Rent and other charges herein
reserved, but no such Transfer, collection or modification of any provisions of
this Lease shall be deemed a waiver of this covenant, or the acceptance of the
Transferee as a tenant or a release of Tenant from the further performance of
covenants on the part of Tenant to be performed hereunder. Any consent by
Landlord to a particular Transfer or other act for which Landlord’s consent is
required under Section 17.1(1) shall not in any way diminish the prohibition
stated in Section 17.1(1) as to any further such Transfer or other act or the
continuing liability of the original named Tenant. No Transfer hereunder shall
relieve Tenant from its obligations hereunder, and Tenant shall remain fully and
primarily liable therefor.

17.4 Excess Payments. If Tenant assigns this Lease or sublets the Premises or
any portion thereof, Tenant shall pay to Landlord as Additional Rent fifty
percent (50%) of the amount, if any, by which (1) any and all compensation
received by Tenant as a result of such Transfer, net only of reasonable expenses
actually incurred by Tenant in connection with such Transfer for brokerage
commissions, attorneys’ fees rental concessions, improvement expenses (including
the out-of-pocket cost during the initial subtenant work), and allowances
(prorated over the term of the Transfer), exceeds (2) in the case of an
assignment, the Base Rent and Additional Rent under this Lease, and in the case
of a subletting, the portion of the Base Rent and Additional Rent allocable to
the portion of the Premises subject to such subletting. Such payments shall be
made on the date the corresponding payments under this Lease are due.
Notwithstanding the foregoing, the provisions of this Section shall impose no
obligation on Landlord to consent to an assignment of this Lease or a subletting
of all or a portion of the Premises.

17.5 Landlord’s Recapture Right. Notwithstanding anything herein to the
contrary, in addition to withholding or granting consent with respect to any
proposed Transfer, Landlord shall have the right, to be exercised in writing
within thirty (30) days after receipt of a Transfer Notice, (1) to terminate
this Lease (in the event of a proposed assignment), or (2) to recapture that
portion of the Premises to be subleased (in the event of a proposed sublease
comprising fifty percent (50%) or more of the Premises). If Landlord elects to
terminate this Lease, this Lease shall terminate as of the date (the “Recapture
Date”) which is the proposed effective date of such Transfer, as if such date
were the last day of the Term of this Lease. If Landlord elects to terminate
only that portion of the Premises to be subleased, this Lease shall be deemed
amended to eliminate the proposed sublease premises from the Premises as of the
Recapture Date, and thereafter all Base Rent and Additional Rent shall be
appropriately prorated to reflect the reduction of the Premises as of the
Recapture Date.

 

28



--------------------------------------------------------------------------------

17.6 Further Requirements. Tenant shall reimburse Landlord on demand, as
Additional Rent, for any reasonable out-of-pocket costs (including reasonable
attorneys’ fees and expenses) incurred by Landlord in connection with any actual
or proposed assignment or sublease or other act described in Section 17.1(1),
whether or not consummated, including the costs of making investigations as to
the acceptability of the proposed assignee or subtenant provided that such costs
shall not exceed $3,500 in connection with any such proposed Transfer. Any
Transfer to which Landlord gives its consent shall not be valid unless and until
Tenant and Transferee execute a consent agreement in form and substance
satisfactory to Landlord in its reasonable discretion, which consent agreement
shall require Transferee to be bound by all the obligations of Tenant hereunder,
including the covenant against further assignment and subletting, and include
Transferee’s representation and warranty that it is in compliance with the OFAC
provisions set forth in Section 41. Any sublease shall provide that: (1) the
term of the sublease ends no later than one day before the last day of the Term
of this Lease; (2) such sublease is subject and subordinate to this Lease;
(3) Landlord may enforce the provisions of the sublease, including collection of
rents; and (4) in the event of termination of this Lease or reentry or
repossession of the Premises by Landlord, Landlord may, at its sole discretion
and option, take over all of the right, title and interest of Tenant, as
sublessor, under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord, but nevertheless Landlord shall not (a) be liable for any
previous act or omission of Tenant under such sublease; (b) be subject to any
defense or offset previously accrued in favor of the subtenant against Tenant;
or (c) be bound by any previous modification of such sublease made without
Landlord’s written consent or by any previous prepayment of more than one
month’s rent.

 

18.

SIGNAGE; DIRECTORIES.

18.1 Except as provided in this Section 18, Tenant may not place on the interior
or exterior of the Premises (including on both the exterior and interior doors
and windows) or on any part of the Building outside of the Premises, any
awnings, canopies or other projections; any signs, symbols, flyers, notices or
advertisements; or any other items visible to public view from outside of the
Premises. For the avoidance of doubt, Tenant may place Tenant’s corporate name
and/or logo on the entry door to the Premises from the floor lobby pursuant to
Section 18.2 below. Tenant may install its own blinds (or other window
treatments) in the Premises only if the same shall not in any way interfere with
the standard blinds (or other window treatments) for the Building, subject to
(a) Landlord’s prior written consent and (b) the Construction Standards set
forth in Section 12.3.

18.2 Landlord shall provide and maintain (1) in the CP3 lobby of the Building,
an alphabetical directory board or other directory device listing all tenants in
the CP3 portion of the Building, including a single directory listing for
Tenant, and (2) in the CP3 elevator lobby of the floor on which the Premises are
located, an alphabetical directory board or other directory device listing all
tenants on the floor of the CP3 portion of the Building, including a single
directory listing for Tenant. Tenant shall have the option to install
identification signage using Tenant’s corporate name and/or logo at the entrance
of the Premises, subject to (a) Landlord’s prior written consent and (b) the
Construction Standards set forth in Section 12.3.

 

29



--------------------------------------------------------------------------------

19.

INSURANCE.

19.1 Landlord’s Insurance. Landlord shall, at all times during the Term of this
Lease, procure and maintain, at a minimum, the following coverages:

(1) Property. Property insurance for the Building’s replacement value; provided,
however, that Landlord shall not be obligated to insure (a) any Tenant’s Work
(if any), Alterations, or Tenant’s Systems, or (b) any furniture, equipment,
trade fixtures, machinery, goods, or supplies which Tenant may keep or maintain
in the Premises.

(2) Commercial General Liability. Commercial general liability insurance, which
shall be in addition to, and not in lieu of, insurance required to be maintained
by Tenant. Tenant shall not be included as an additional insured on any policy
of liability insurance maintained by Landlord.

(3) Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may deem necessary. Landlord’s insurance coverage may
be effected directly and/or through the use of blanket insurance coverage
covering more than one location and may contain such commercially reasonable
deductibles as Landlord may elect in its discretion. The cost of such insurance
shall be included as part of Operating Expenses; provided, however, that if the
annual cost to Landlord for any insurance exceeds the standard rates because of
the nature of Tenant’s operations, Tenant shall, upon receipt of appropriate
invoices, reimburse Landlord for such increased cost.

19.2 Tenant’s Insurance.

Tenant shall, at all times during the Term of this Lease (or such earlier or
later period as Tenant is in possession of the Premises or any portion thereof),
procure and maintain at its sole cost and expense:

(1) Property. Property insurance the equivalent of “causes of loss—special form”
including flood, earthquake, windstorm, theft, sprinkler leakage and boiler and
machinery coverage on all of Tenant’s trade fixtures, furniture, inventory and
other personal property in the Premises, and on any alterations, additions, or
improvements made by Tenant upon the Premises all for the full replacement cost
thereof. Tenant shall use the proceeds from such insurance for the replacement
of Tenant’s trade fixtures, furniture, inventory and other personal property in
the Premises, and for the restoration of Tenant’s alterations, additions, or
improvements to the Premises. Landlord shall be named as loss payee with respect
to alterations, additions, or improvements to the Premises that Tenant cannot
remove at the expiration or earlier termination of this Lease wherein ownership
then reverts to Landlord. Tenant may self-insure for flood and earthquake
insurance coverages; provided, however, that such self-insurance shall not
reduce or modify Tenant’s obligations hereunder to repair or replace damage
caused by such floor or earthquake.

(2) Business Income and Extra Expense. Business income and extra expense
insurance coverage for a period of no less than 12 months.

(3) Commercial General Liability. Commercial general liability insurance which
insures against claims for bodily injury, personal injury, advertising injury,
and property damage based upon, involving, or arising out of the use, occupancy,
or maintenance of the Premises and the Property. Such insurance shall afford, at
a minimum, the following limits:

 

Each Occurrence

   $ 1,000,000  

General Aggregate

     2,000,000  

Products/Completed Operations Aggregate

     1,000,000  

Personal and Advertising Injury Liability

     1,000,000  

Fire Damage Legal Liability

     100,000  

Medical Payments

     5,000  

 

30



--------------------------------------------------------------------------------

Any general aggregate limit shall apply on a per location basis. Tenant’s
commercial general liability coverage shall be written on the most current ISO
CGL form (or its equivalent), shall include contractual liability (to
specifically include coverage for the indemnification provisions of this Lease),
premises-operations and products-completed operations and shall contain an
exception to any pollution exclusion which insures damage or injury arising out
of heat, smoke, or fumes from a hostile fire. Such insurance shall be written on
an occurrence basis and contain a standard separation of insureds provision.

(4) Business Automobile Liability. If parking is provided for pursuant to the
terms and conditions of this Lease (or another agreement by and between Landlord
and Tenant), business automobile liability insurance covering owned, hired and
non-owned vehicles with minimum limits of $1,000,000 combined single limit per
occurrence.

(5) Workers’ Compensation and Employer’s Liability. Workers’ compensation
insurance in accordance with the Laws of the state in which the Premises are
located with employer’s liability insurance in an amount not less than
$1,000,000 per accident, $1,000,000 per employee for bodily injury by disease,
and $1,000,000 policy limit for bodily injury by disease.

(6) Umbrella/Excess Liability. Umbrella/excess liability insurance, on an
occurrence basis, that applies in excess of the required commercial general
liability, business automobile liability, and employer’s liability policies with
the following minimum limits:

 

Each Occurrence

   $ 5,000,000  

Annual Aggregate

     5,000,000  

Umbrella/excess liability policies shall contain an endorsement stating that any
entity qualifying as an additional insured on the insurance stated in the
Schedule of Underlying Insurance shall be an additional insured on the
umbrella/excess liability policies, and that they apply immediately upon
exhaustion of the insurance stated in the Schedule of Underlying Insurance as
respects the coverage afforded to any additional insured. The umbrella/excess
liability policies shall also provide that they apply before any other
insurance, whether primary, excess, contingent or on any other basis, available
to an additional insured on which the additional insured is a named insured
(which shall include any self-insurance), and that the insurer will not seek
contribution from such insurance.

19.3 Insurer Rating: Certificates of Insurance; Additional Insureds. All
policies required to be carried by Tenant hereunder shall be issued by and
binding upon an insurance company licensed or authorized to do business in the
state in which the Property is located with a rating of at least “A-: VIII” or
better as set forth in the most current issue of Best’s Insurance Reports,
unless otherwise approved by Landlord. Tenant shall not do or permit anything to
be done that would invalidate the insurance policies required herein. The
liability policies required to be maintained by Tenant hereunder shall name
Landlord and Landlord’s Insured Parties as additional insureds on a primary
non-contributing basis. Certificates of insurance, acceptable to Landlord,
evidencing the existence and amount of each insurance policy required hereunder
shall be delivered to Landlord prior to delivery or possession of the Premises,
and thereafter during the Term at least ten (10) days prior to each renewal
date, and within ten (10) Business Days following Landlord’s request thereof.

 

31



--------------------------------------------------------------------------------

Certificates of insurance shall evidence that Landlord and Landlord’s Insured
Parties are included as additional insureds on a primary non-contributing basis
on liability policies, and that Landlord is included as loss payee on the
property insurance set forth in Section 19.2(1) above. Further, each policy
shall contain provisions giving Landlord and each of the other additional
insureds at least thirty (30) days’ prior written notice of any cancellation,
non-renewal or material change in coverage other than notice of cancellation due
to non-payment of premium; written notice of cancellation due to non-payment of
premium shall be require at least ten (10) days’ prior written notice.

(1) In the event that Tenant fails to provide evidence of insurance required to
be provided by Tenant in this Lease, prior to delivery or possession of the
Premises, and thereafter during the Term within ten (10) days following
Landlord’s request thereof, and ten (10) days prior to the expiration of any
such coverage, such failure shall constitute an Event of Default under this
Lease and, in addition to all remedies contained herein, Landlord shall be
authorized (but not required) to procure such coverage in the amount stated with
all costs thereof to be chargeable to Tenant and payable upon written invoice
thereof.

(2) The limits of insurance required by this Lease, or as carried by Tenant,
shall not limit the liability of Tenant or relieve Tenant of any obligation
thereunder, except to the extent provided for under Section 19.4 below. Any
deductibles selected by Tenant shall be the sole responsibility of Tenant.

(3) Landlord covenants that Tenant insurance requirements stipulated in
Section 19.2 are based upon current industry standards. Landlord reserves the
right to require additional coverage or to increase limits in reasonable amounts
as industry standards change or changes are required by a Superior Mortgagee or
Superior Lessor.

(4) Should Tenant engage the services of any contractor to perform work in the
Premises, Tenant shall ensure that such contractor carries commercial general
liability, business automobile liability, workers’ compensation and employer’s
liability, and umbrella/excess liability coverages in substantially the same
forms as required of Tenant under this Lease and in amounts approved by
Landlord. The liability policies required to be maintained by contractor
hereunder shall name Landlord and Landlord’s Insured Parties as additional
insureds on a primary non-contributing basis.

(5) All policies required to be carried by any contractor shall be issued by and
binding upon an insurance company licensed or authorized to do business in the
state in which the Property is located with a rating of at least “A-: VIII” or
better as set forth in the most current issue of Best’s Insurance Reports,
unless otherwise approved by Landlord. Certificates of insurance, acceptable to
Landlord, evidencing the existence and amount of each insurance policy required
hereunder shall be delivered to Landlord prior to the commencement of any work
in the Premises. Further, each policy shall contain provisions giving Landlord
and each of the other additional insureds at least thirty (30) days’ prior
written notice of any cancellation, non-renewal or material change in coverage
other than notice of cancellation due to non-payment of premium; written notice
of cancellation due to non-payment of premium shall be require at least ten
(10) days’ prior written notice. The above requirements shall apply equally to
any subcontractor engaged by contractor.

 

32



--------------------------------------------------------------------------------

19.4 Waiver of Subrogation. Landlord and Tenant hereby release each other from
any and all liability or responsibility to the other or anyone claiming by,
through or under them by way of subrogation or otherwise for any loss or damage
to property caused by fire or other casualty, even if such fire or other
casualty shall have been caused by the fault or negligence of the other party,
or anyone for whom such party may be responsible; provided, however, that this
release shall be applicable and in full force and effect only to the extent
permitted by applicable Law and only to the extent that the cost of repairing
such damage is covered by insurance or would have been covered by insurance
proceeds payable under any policy (including the deductible and/or uninsured
portion thereof) required to be maintained under this Lease, but not so
maintained. Each policy of such insurance shall contain a waiver of subrogation
by the insurer against Landlord or Tenant, as the case may be.

19.5 Additional Limitations. In addition, notwithstanding anything contained
herein or elsewhere in this Lease to the contrary, Landlord will not be
responsible for or liable to Tenant for any loss or damage that may be
occasioned by or through the acts or omissions of persons occupying adjoining
premises or any part of the premises adjacent to or connected with the Premises
or any part of the Building or for any loss or damage resulting to Tenant or its
property from burst, stopped or leaking water, gas, sewer or steam pipes or
falling plaster, or electrical wiring or for any damage or loss of property
within the Premises from any causes whatsoever, including theft and/or acts or
threatened acts of terrorism, damage or injury due to mold, excepting only
losses or damages resulting from the negligence or willful misconduct of
Landlord.

 

20.

INDEMNIFICATION.

To the maximum extent enforceable by Law and subject to the waiver of
subrogation set forth in Section 19.4 above, Tenant covenants and agrees to
indemnify, defend (with counsel reasonably acceptable to Landlord), protect and
save Landlord, together with (1) Landlord’s Agents and (2) Landlord’s Insured
Parties, from and against any and all third-party claims, demands, expenses,
losses, suits and damages (including reasonable attorneys’ fees) as may be
occasioned by reason of (a) any accident, injury or damage occurring in or on
the Premises during the Term or for so long as Tenant remains in possession of
the Premises; and (b) the omission, fault, willful act, negligence or other
misconduct of Tenant or any Tenant Party in, on or about the Property. The
provisions of this Section 20 shall survive the expiration or earlier
termination of this Lease.

To the maximum extent enforceable by Law and subject to any waiver of
subrogation, Landlord covenants and agrees to indemnify, defend (with counsel
reasonably acceptable to Tenant), protect and save Tenant, together with
Tenant’s agents, employees and contractors, from and against any and all
third-party claims, demands, expenses, losses, suits and damages (including
reasonable attorneys’ fees) as may be occasioned by reason of the gross
negligence or other misconduct of Landlord and Landlord’s Agents in, on, or
about the Building or the Project.

 

21.

NOISE: VIBRATIONS: ODORS.

Tenant shall conduct Tenant’s operations so as to minimize, to the greatest
extent reasonably practicable, the emanation of noises, vibrations, odors,
fumes, vapors and gases of any kind from the Premises. If Landlord reasonably
determines that Tenant is not sufficiently minimizing the emanation of noises,
vibrations, odors, fumes, vapors and gases of any kind from the Premises,
Landlord reserves the right to require Tenant to install, at Tenant’s sole cost
and expense, such insulation, partitions, equipment and systems (including
sound-proofing/masking, ventilation and exhaust systems, as applicable) as may
be reasonably required by Landlord to achieve that end.

 

33



--------------------------------------------------------------------------------

22.

HAZARDOUS MATTER.

22.1 Except for customary office and cleaning supplies used in accordance with
all applicable Laws, Tenant and Tenant Parties shall not (a) generate, use or
store any Hazardous Matter (as hereinafter defined) in any manner in or on the
Property (including the Premises), (b) Release (as hereinafter defined) any
Hazardous Matter in any manner in, on or from the Property (including the
Premises), or (c) introduce any Hazardous Matter in any manner to the Property
(including the Premises). As used herein, “Release” means depositing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing.

22.2 Tenant shall promptly notify Landlord in writing of any incident in or on
the Property (including the Premises) involving the presence of Hazardous Matter
or violation (or possible violation) of Environmental Requirements by Tenant.
Tenant shall promptly deliver to Landlord copies of any notices, orders or other
communications received from any government agency or official concerning the
presence of Hazardous Matter or violation (or alleged violation) of
Environmental Requirements.

22.3 Tenant hereby acknowledges and agrees that it is and shall be fully
responsible for all costs, expenses, damages and liabilities (including those
incurred by Landlord and Landlord’s mortgagee (if any)) which may occur from the
breach or default by Tenant or any Tenant Party of any of Tenant’s obligations
under Section 22. To the maximum extent enforceable by Law, Tenant covenants and
agrees to indemnify, defend (with counsel reasonably acceptable to Landlord),
protect and save Landlord, together with (1) Landlord’s Agents and
(2) Landlord’s Insured Parties, from and against any and all Environmental
Damages (as hereinafter defined) which may be asserted by any person or entity,
or government agency, or which the indemnified parties may sustain or be put to
on account of (a) the generation, use, storage, Release or introduction of any
Hazardous Matter by Tenant or any Tenant Party; (b) the violation of any
Environmental Requirements by Tenant or any Tenant Party; and (c) the breach or
default by Tenant or any Tenant Party of any of Tenant’s obligations under
Section 22.

To the extent that Hazardous Matter is discovered in the Premises during any
construction of Landlord’s Work in the Premises, Landlord shall be solely
responsible for mitigating, removing or encapsulating such Hazardous Matter as
required by Environmental Requirements.

22.4 The provisions of this Section shall be in addition to any other
obligations and liabilities Tenant may have to Landlord under this Lease or
otherwise at law or in equity, and in the case of conflict between Section 22
and any other provision of this Lease, the provision imposing the most stringent
requirement on Tenant shall control. The provisions of Section 22 shall survive
the expiration or earlier termination of this Lease.

22.5 The following terms as used herein shall have the meanings set forth below:

(1) “Hazardous Matter” shall mean any substance: (a) which is or becomes defined
as “hazardous waste,” “hazardous material,” “hazardous substance,” ‘‘toxic
substance,” “oil,” “infectious medical waste,” “hazardous medical waste” or
similar in any Law; or (b) which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous to
health or the environment and which is or becomes regulated and the presence of
which requires investigation or remediation pursuant to all applicable Law.

 

34



--------------------------------------------------------------------------------

(2) “Environmental Requirements” shall mean all applicable Laws, the provisions
of any and all approvals, and the terms, covenants and conditions of this Lease
insofar as the same relate to the Release, maintenance, use, keeping in place,
transportation, disposal or generation of Hazardous Matter, including those
pertaining to reporting, licensing, permitting, health and safety of persons,
investigation, containment, remediation, and disposal.

(3) “Environmental Damages” shall mean all liabilities, injuries, losses,
claims, damages (whether punitive, special, consequential or otherwise),
settlements, attorneys’ and consultants’ fees, fines and penalties, interest and
expenses, and costs of environmental site investigations, reports and cleanup,
including costs incurred in connection with any investigation or assessment of
site conditions or of health of persons using the Building or the Property; risk
assessment and monitoring; any cleanup, remedial, removal or restoration work
required by any governmental agency or recommended by Landlord’s environmental
consultant; any decrease in value of the Property; any damage caused by loss or
restriction of rentable or usable space in the Property; or any damage caused by
adverse impact on marketing or financing of the Property.

22.6 Landlord represents and warrants that, as of the Execution Date, to the
best of its knowledge, it is unaware of the existence of any Hazardous Matter in
the Premises of the Execution Date in violation of applicable Environmental
Requirements.

22.7 To the extent that Hazardous Matter now or hereafter exist in the Premises,
and such Hazardous Materials were not brought to the Property (or exacerbated,
uncovered or disturbed) by Tenant or anyone claiming by, through or under
Tenant, Landlord shall remove or remediate such Hazardous Matter as required by
applicable Environmental Requirements.

 

23.

TENANT ESTOPPEL CERTIFICATES.

23.1 Upon request, and within ten (10) Business Days after written notice given
by or on behalf of Landlord, Tenant shall furnish Landlord with a tenant
estoppel certificate signed by Tenant certifying as to such matters relating to
the then current status of this Lease as may be reasonably requested by Landlord
(or any Superior Lessor (as hereinafter defined), Superior Mortgagee (as
hereinafter defined), prospective lessor, prospective mortgagee, prospective
purchaser or other party), including:

(1) The Commencement Date and Expiration Date of this Lease;

(2) That this Lease is unmodified and in full force and effect or, if there has
been a modification, that the same is in full force and effect, as modified, and
stating such modification;

(3) Whether to the Tenant’s actual knowledge there are any defaults by Landlord
or Tenant hereunder (without any duty of investigation);

(4) Whether to Tenant’s actual knowledge there are any existing setoffs or
defenses against the enforcement of any of the terms, covenants and conditions
of this Lease and whether there are any obligations of Landlord or Tenant to be
performed or complied with and, if so, specifying the same;

 

35



--------------------------------------------------------------------------------

(5) The date to which Base Rent, Additional Rent and all other charges have been
paid;

(6) The amount of any security deposit or letter of credit hereunder; and

(7) Any other matters reasonably requested.

23.2 Any statement furnished pursuant to this Section may be relied upon by
Landlord (or any Superior Lessor, Superior Mortgagee, prospective lessor,
prospective mortgagee, prospective purchaser or other party). If Tenant fails to
execute any tenant estoppel certificate within the time-frame required by this
Section, and such failure continue for more than five (5) days after Tenant’s
receipt of a second notice from Landlord requesting such tenant estoppel
certificate, then (1) such failure shall, at Landlord’s option, be deemed an
Event of Default, without the requirement that Landlord give any additional
notice and cure period and (2) Tenant shall pay to Landlord a fee in the amount
of $200.00 per day for each day beyond the applicable time period that Tenant
fails to execute and deliver such certificate. Such fee shall be in addition to
Landlord’s other remedies hereunder.

 

24.

SUBORDINATION.

24.1 This Lease, and all rights of Tenant hereunder, are and shall be subject
and subordinate to all ground leases, overriding leases and underlying leases,
now or hereafter affecting the Building or the Property, and each of the terms,
covenants and conditions thereto (the “Superior Leases”), and to all mortgages
and deeds of trust, now or hereafter affecting the Building or the Property or
the Superior Leases, and each of the terms, covenants and conditions thereto
(the “Superior Mortgages”), whether or not such Superior Mortgages shall also
cover other land, buildings or leases, to each and every advance made or
hereafter to be made under such Superior Mortgages, and to all renewals,
modifications, replacements and extensions of such Superior Leases and Superior
Mortgages. This Section shall be self-operative and no further instrument of
subordination shall be required. However, should any such Superior Lessor or
Superior Mortgagee request that this Lease be made superior, rather than
subordinate, to any such ground or underlying lease and/or mortgage, then
Tenant, within ten (10) Business Days following Landlord’s written request
therefor, agrees to execute and deliver, without charge, any and all documents
(in form acceptable to Landlord and such Superior Lessor or Superior Mortgagee)
effectuating such priority.

24.2 Upon request, and within ten (10) Business Days after written notice given
by or on behalf of Landlord, Tenant shall execute, acknowledge and deliver to
Landlord any reasonable instrument of subordination and non-disturbance that
Landlord (or any Superior Lessor, Superior Mortgagee, prospective lessor,
prospective mortgagee, prospective purchaser or other party) may reasonably
request. If Tenant fails to execute any instrument of subordination within the
time-frame required by this Section, and such failure continue for more than
five (5) days after Tenant’s receipt of a second notice from Landlord requesting
such instrument of subordination, then (1) such failure shall, at Landlord’s
option, be deemed an Event of Default, without the requirement that Landlord
give any additional notice and cure period and (2) Tenant shall pay to Landlord
a fee in the amount of $200.00 per day for each day beyond the applicable time
period that Tenant fails to execute and deliver such instrument. Such fee shall
be in addition to Landlord’s other remedies hereunder.

 

36



--------------------------------------------------------------------------------

24.3 As used herein, “Superior Lessor’’ shall mean the lessor of a Superior
Lease or its successor in interest. As used herein, “Superior Mortgagee” shall
mean the holder of a Superior Mortgage or its successor in interest. If any
Superior Lessor or Superior Mortgagee shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed (such party so succeeding to Landlord’s rights herein
called the “Successor Landlord”), then Tenant shall attorn to and recognize such
Successor Landlord as Tenant’s landlord under this Lease (without the need for
further agreement) and shall promptly execute and deliver any reasonable
instrument that such Successor Landlord may reasonably request to evidence such
attornment. If any Superior Lessor or Superior Mortgagee shall succeed to the
rights of Landlord under this Lease, then this Lease shall continue in full
force and effect as a direct lease between the Successor Landlord and Tenant
upon all of the terms, covenants and conditions as are set forth in this Lease,
except that the Successor Landlord shall not (1) be liable for any previous act
or omission of Landlord under this Lease, except to the extent such act or
omission shall constitute a continuing Landlord default hereunder, in which
event Successor Landlord’s responsibility for such act or omission shall be
determined as if the act or omission had first arisen upon the vesting of record
title in Successor Landlord; (2) be subject to any offsets, counterclaims or
defenses which have accrued to Tenant against Landlord prior to the date upon
which such Successor Landlord shall obtain record title to the Property; (3) be
bound by any Rent or other charges which Tenant may have paid to Landlord more
than thirty (30) days in advance of the due date thereof; ( 4) be bound by any
security deposit, tax escrow or insurance escrow which Tenant may have paid to
Landlord, except to the extent such security deposit and escrowed funds are
received by the Successor Landlord; or ( 5) be bound by any amendment or
modification of this Lease or any consent by Landlord under this Lease to any
sublease or assignment of Tenant’s interest in this Lease made without the
Successor Landlord’s prior written consent (provided that such consent shall not
be required with respect to any amendments that merely memorialize the exercise
of an option or right contained in the Lease). With respect to any the current
Superior Mortgagee or any future Superior Lessor or Superior Mortgagee, Landlord
shall use commercially reasonable efforts to deliver a subordination,
non-disturbance and attornment agreement from such Superior Lessor or Superior
Mortgagee on its standard form; provided, however, that failure to obtain such
agreement shall not be a default by Landlord hereunder, prohibit the mortgaging
of the Property by Landlord or limit the subordination provisions of this
Section 24.

24.4 Tenant shall not seek to enforce any remedy it may have for any default on
the part of Landlord without first giving written notice by certified mail,
return receipt requested, specifying the default in reasonable detail, to any
Superior Lessor and Superior Mortgagee whose address has been given to Tenant,
and affording such Superior Lessor and Superior Mortgagee a reasonable
opportunity to perform Landlord’s obligations hereunder.

 

25.

EVENTS OF DEFAULT: REMEDIES.

25.1 Events of Default. If, at any time subsequent to the Effective Date of this
Lease, any one or more of the following events (each an “Event of Default”)
shall occur:

(1) Failure by Tenant to pay any installment of Base Rent, Additional Rent or
any other amount, deposit, reimbursement or sum due and payable hereunder, upon
the date when said payment is due; provided, however, that on the first occasion
only during any calendar year, Landlord shall furnish Tenant with written notice
of such failure and permit Tenant a five (5)-day period to cure such failure;

 

37



--------------------------------------------------------------------------------

(2) Failure by Tenant to perform or observe any other covenant, condition or
agreement of this Lease and such failure continues, after written notice given
by or on behalf of Landlord to Tenant, for more than thirty (30) days (or such
longer period (not to exceed ninety (90) days) as may be reasonably necessary to
cure such default, provided that Tenant commences such cure within the thirty
(30) day period and thereafter diligently pursues the same to completion);
provided, however, that if the applicable covenant, condition or agreement of
this Lease provides for a shorter time period for performance, the shorter time
period for performance shall apply;

(3) Tenant’s leasehold interest in the Premises shall be taken on execution or
by other process of law directed against Tenant;

(4) Tenant or any Guarantor shall (a) make an assignment for the benefit of
creditors, (b) acquiesce in a petition in any court in any bankruptcy,
reorganization, composition, extension or insolvency proceedings, (c) seek,
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of Tenant or of any Guarantor or of all or any part of Tenant’s or
Guarantor’s property, (d) file a petition seeking an order for relief under
Title 11 of the United States Code, as now or hereafter amended or supplemented
(the “Bankruptcy Code”), or by filing any petition under any other Law for the
same or similar relief, or (e) fail to win the dismissal, discontinuation or
vacating of any involuntary bankruptcy proceeding filed under the Bankruptcy
Code, or under any other Law for the same or similar relief, within sixty
(60) days after such proceeding is initiated; or

(5) Any lien has been filed against the Property, or any portion thereof, as a
result of Tenant’s acts, omissions or breach of this Lease, and Tenant fails,
within thirty (30) days after the lien is filed, either (a) to cause such lien
to be removed from the Property, or (b) to furnish a bond sufficient to remove
such lien or cause a title insurance endorsement to be issued with respect to
such lien, which endorsement shall be reasonably satisfactory, in form and
substance to Landlord;

then in any such case Landlord may exercise any of Landlord’s rights or remedies
available under this Lease, at law or in equity.

25.2 Remedies.

(1) Upon the occurrence of an Event of Default, Landlord shall have the
following remedies, in addition to any and all other rights and remedies
available at law or in equity or otherwise provided in this Lease, any one or
more of which Landlord may resort to cumulatively, consecutively, or in the
alternative:

(a) Landlord may continue this Lease in full force and effect, and collect Rent
and other charges as and when due, without prejudice to Landlord’s right to
subsequently elect to terminate this Lease on account of such Event of Default;

(b) Landlord may terminate this Lease upon written notice to Tenant to such
effect, in which event this Lease (and all of Tenant’s rights hereunder) shall
immediately terminate, but such termination shall not affect those obligations
of Tenant which are intended by their terms to survive the expiration or earlier
termination of this Lease, and Tenant shall remain liable for damages as
hereinafter set forth in this Section 25.2. This Lease may also be terminated by
a judgment specifically providing for termination;

 

38



--------------------------------------------------------------------------------

(c) Intentionally omitted;

(d) Landlord may, but shall not be obligated to, perform any defaulted
obligation of Tenant, and recover from Tenant, as Additional Rent, the
reasonable costs incurred by Landlord in performing such obligation.
Notwithstanding the foregoing, or any other notice and cure period set forth
herein, Landlord may exercise its rights under this Section 25.2(1)(d) without
prior notice or upon shorter notice than otherwise required hereunder (and as
may be reasonable under the circumstances) in the event of any one or more of
the following circumstances is present: (i) there exists a reasonable risk of
prosecution of Landlord unless such obligation is performed sooner than the
stated cure period; (ii) there exists an emergency arising out of the defaulted
obligation; or (iii) Tenant has failed to obtain insurance required by this
Lease, or such insurance has been canceled by the insurer without being timely
replaced by Tenant, as required herein; and

(e) Landlord shall have the right to recover damages from Tenant, as set forth
in this Section 25.2.

(2) Upon any termination of this Lease, Landlord, at its sole election, may
(a) re-enter the Premises, either by summary proceedings, ejectment or
otherwise, and remove and dispossess Tenant and all other persons and any and
all property from the same, as if this Lease had not been made, (b) remove all
property from the Premises and store the same in a public warehouse or elsewhere
at Tenant’s expense, and/or (c) deem such property to be abandoned, and, in such
event, Landlord may dispose of such property at Tenant’s expense, free from any
claim by Tenant or anyone claiming by, through or under Tenant. It shall not
constitute a constructive or other termination of this Lease or Tenant’s right
of possession if Landlord (i) performs maintenance or makes repairs or
replacements in the Premises, (ii) performs any unperformed obligations of
Tenant, (iii) stores or removes Tenant’s property from the Premises after
Tenant’s dispossession, (iv) attempts to relet, or, in fact, does relet, the
Premises, or (v) seeks the appointment of a receiver to protect Landlord’s
interest under this Lease.

(3) If this Lease shall have been terminated as provided in this Section, Tenant
shall pay Base Rent, Additional Rent and all other sums payable hereunder up to
the time of such termination, and thereafter Tenant, until the end of what would
have been the Term of this Lease in the absence of such termination, and whether
or not the Premises shall have been relet, shall be liable to Landlord for, and
shall pay to Landlord, as liquidated current damages: (a) Base Rent, Additional
Rent and all other sums that would be payable hereunder if such termination had
not occurred, less the net proceeds, if any, of any reletting of the Premises,
after deducting all expenses incurred by Landlord in connection with such
reletting, including all repossession costs, brokerage commissions, attorneys’
fees, advertising expenses, cleaning expenses, alteration expenses, tenant
improvement allowances, rental and other economic concessions; and (b) if, in
accordance with the terms, covenants and conditions of this Lease, Tenant
commenced payment of the full amount of Base Rent on any day other than the
Commencement Date, the amount of Base Rent that would have been payable during
the period beginning on the Commencement Date and ending on the day Tenant
commenced payment of the full amount of Base Rent hereunder. Tenant shall pay
the portion of such current damages referred to in clause (a) above to Landlord
monthly on the days which the Base Rent would have been payable hereunder if
this Lease had not been terminated, and Tenant shall pay the portion of such
current damages referred to in clause (b) above to Landlord upon such
termination.

 

39



--------------------------------------------------------------------------------

(4) At any time after termination of this Lease as provided in this Section,
whether or not Landlord shall have collected any such current damages, as
liquidated final damages and in lieu of all such current damages beyond the date
of such demand, at Landlord’s election Tenant shall pay to Landlord an amount
equal to the excess, if any, of the Base Rent, Additional Rent and all other
sums as hereinbefore provided which would be payable hereunder from the date of
such demand assuming that, for the purposes of this paragraph, annual payments
by Tenant on account of Taxes and Operating Expenses would be the same as the
payments required for the immediately preceding Tax Year or Expense Year plus a
three percent (3%) annual increase per year for what would be the then unexpired
Term of this Lease if the same remained in effect, over the then fair market
rental value of the Premises for the same period.

(5) In the alternative, at any time after termination of this Lease as provided
in this Section, whether or not Landlord shall have collected any such current
damages, as liquidated final damages and in lieu of all such current damages
beyond the date of such demand, at Landlord’s election Tenant shall pay to
Landlord an amount equal to the sum of the Base Rent and all Additional Rent
payable for the twelve (12) months ended next prior to such termination, plus
(a) the amount of the Base Rent and all Additional Rent of any kind accrued and
unpaid at the time of such termination, and (b) any and all expenses which the
Landlord may have incurred for and with respect to the termination of this Lease
and collection of any of such rent.

(6) In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (a) relet the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to, shorter than, or longer
than the period which would otherwise have constituted the balance of the Term
of this Lease, and may grant rental and other economic concessions to the extent
that Landlord considers advisable and necessary to relet the same, and (b) make
such alterations, repairs and decorations in the Premises as Landlord considers
advisable and necessary for the purpose of reletting the Premises; and the
making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Tenant, for
itself and any and all persons claiming by, through or under Tenant, including
its creditors, upon the termination of this Lease and of the Term of this Lease
in accordance with the terms hereof, or in the event of entry of judgment for
the recovery of the possession of the Premises in any action or proceeding, or
if Landlord shall enter the Premises by process of law or otherwise, hereby
waives any right of redemption provided or permitted by any Law or decision now
or hereafter in force, and does hereby waive, surrender and give up all rights
or privileges which it or they may or might have under and by reason of any
present or future Law or decision, to redeem the Premises or for a continuation
of this Lease for the Term of this Lease hereby demised after having been
dispossessed or ejected therefrom by process of law, or otherwise.

(7) In addition to any other remedies under Section 25, Tenant shall immediately
become liable to Landlord for all damages proximately caused by Tenant’s breach
of its obligations under this Lease, including all costs Landlord incurs in
reletting (or attempting to relet) the Premises or any part thereof, including
all repossession costs, brokerage commissions, attorneys’ fees, advertising
expenses, cleaning expenses, alteration expenses, tenant improvement allowances,
rental and other economic concessions, and all other like expenses properly
chargeable

 

40



--------------------------------------------------------------------------------

against the Premises and the rental received therefrom and like costs, provided
that nothing set forth in this Section 25.2(7) shall be construed to impose upon
Landlord any obligation to relet the Premises or to mitigate its damages
hereunder, except to the extent expressly required under applicable Law. If
Landlord does elect to relet the Premises (or any portion thereof), such
reletting may be for a period equal to, shorter than, or longer than the
remaining Term, and upon such terms and conditions as Landlord deems
appropriate, in its sole discretion, and Tenant shall have no interest in any
sums collected by Landlord in connection with such reletting except to the
extent expressly set forth herein. If the Premises or any part thereof shall be
relet in combination with any other space, then proper apportionment on a
per-square foot basis shall be made of the rent received from such reletting and
of the expenses of such reletting. If Landlord shall succeed in reletting the
Premises during the period in which Tenant is paying monthly rent damages as
described in Section 25.2(3), Landlord shall credit Tenant with the net rents
collected by Landlord from such reletting, after first deducting from the gross
rents, as and when collected by Landlord, (a) all expenses incurred or paid by
Landlord in collecting such rents, and (b) any theretofore unrecovered costs
associated with the termination of this Lease or Landlord’s reentry into the
Premises, including any theretofore unrecovered expenses of reletting or other
damages payable hereunder. If the Premises or any portion thereof be relet by
Landlord for the unexpired portion of the Term before presentation of proof of
such damages to any court, commission or tribunal, the amount of rent reserved
upon such reletting shall, prima facie, constitute the fair and reasonable
rental value for the Premises, or part thereof, so relet for the term of the
reletting. Landlord shall not be liable in any way whatsoever for its failure or
refusal to relet the Premises or, if the Premises or any part are relet, for its
failure to collect the rent under such reletting, and no such refusal or failure
to relet or failure to collect rent shall release or affect Tenant’s liability
for damages or otherwise under this Lease. If Landlord terminates this Lease due
to an Event of Default, then Landlord shall use commercially reasonable efforts
to relet the Premises; provided, however, that (A) Landlord shall not be
obligated to solicit or entertain negotiations with a replacement tenant for the
Premises unless and until Landlord obtains full and complete possession of the
Premises, including, without limitation, the final and unappealable legal right
to relet the Premises free of any claim of Tenant; (B) Landlord shall not be
obligated to lease or show the Premises, on a priority basis, or offer the
Premises to a prospective tenant when other premises at the Property suitable
for the replacement tenant’s use are (or soon will be) available; (C) Landlord
shall not be obligated to lease the Premises to a replacement tenant at a rate
that is less than the rate that Landlord is advertising space at the Property
(on a per rentable square foot basis); (D) Landlord shall not be obligated to
enter into a lease with a replacement tenant under terms, covenants and
conditions that are unacceptable to Landlord, including, without limitation, a
replacement tenant whose use would: (1) violate any restriction, covenant, or
requirement contained in the lease of another tenant of the Property,
(2) adversely affect, in Landlord’s good faith opinion, the reputation of the
Property, or (3) be incompatible, in Landlord’s good faith opinion, with the
operation of the Property; and (E) Landlord shall not be obligated to enter into
a lease with a replacement tenant who does not have, in Landlord’s good faith
opinion, sufficient financial resources to fulfill all of the obligations
required in connection with a lease of the Premises.

(8) If the trustee or the debtor in possession assumes this Lease under
applicable bankruptcy law, it may assume and assign its interest in this Lease
only if the proposed assignee first provides Landlord with (a) notice of such
proposed assignment, setting forth (i) the name and address of the proposed
assignee, its proposed use of the Premises, reasonably detailed character and
financial references for such proposed assignee (including its most recent
balance sheet and income statements, audited, if available, or otherwise
certified as being true and correct) and any other information reasonably
requested by Landlord, and (ii) the terms and conditions of such

 

41



--------------------------------------------------------------------------------

offer, all of which shall be given to Landlord by Tenant or such trustee no
later than twenty (20) days after receipt by Tenant or such trustee of such
offer, but in any event no later than ten (10) days prior to the date that
Tenant or such trustee shall make application to a court of competent
jurisdiction for authority and approval to assume this Lease and enter into such
assignment; (b) Adequate Assurance of Future Performance (as hereinafter
defined) of all of Tenant’s obligations under this Lease; and (c) Landlord
determines, in the exercise of its reasonable business judgment, that the
assignment of this Lease will not breach any lease, mortgage, financing
agreement, or other agreement relating to the Property by which Landlord or the
Property is then bound (and Landlord shall not be required to obtain consents or
waivers from any third party required under any lease, mortgage, financing
agreement, or other agreement relating to the Property by which Landlord or the
Property is then bound). Landlord shall have the option, to be exercised by
notice to Tenant or such trustee given at any time prior to the date the
application is filed for court approval of the assignment and assumption of this
Lease to the proposed assignee, to accept an assignment of this Lease upon the
same terms and conditions and for the same consideration, if any, as the bona
fide offer made by such proposed assignee, less any brokerage commissions which
may be payable out of the consideration to be paid by such proposed assignee for
the assignment of this Lease.

(9) For purposes of Section 25.2(8) above, and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
applicable case law, “Adequate Assurance of Future Performance” means at least
the satisfaction of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(a) The proposed assignee submitting a current financial statement, audited by a
certified public accountant, that allows a net worth and working capital in
amounts determined in the reasonable business judgment of Landlord to be
sufficient to assure the future performance by the assignee of Tenant’s
obligation under this Lease;

(b) If requested by Landlord in the exercise of its reasonable business
judgment, the proposed assignee obtaining a guaranty (in form and substance
satisfactory to Landlord) from one or more persons who satisfy Landlord’s
standards of creditworthiness; and

(c) The proposed assignee is of a character and financial worth such as is in
keeping with the .standards of Landlord in those respects for the Property, the
assignee’s tenancy is of the same quality as other tenants at the Property, and
the purposes for which the proposed assignee intends to use the Premises are
uses expressly permitted by and not prohibited by this Lease or prohibited by
any other lease at the Property.

25.3 Remedying Defaults

Landlord shall have the right, but shall not be required, to pay such sums or
perform such acts which require the expenditure of monies which may be necessary
or appropriate by reason of the failure or neglect of Tenant to perform any of
the provisions of this Lease, and in the event of the exercise of such right by
Landlord, Tenant agrees to pay to Landlord forthwith upon demand all such sums,
together with interest thereon at the Default Rate, as Additional Rent.

 

42



--------------------------------------------------------------------------------

25.4 Waiver.

(1) Failure on the part of Landlord or Tenant to complain of any action or
inaction on the part of the other, no matter how long the same may continue,
shall never be a waiver by Landlord or Tenant, respectively, of any of the
other’s rights hereunder. Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.

(2) Any waiver by Landlord of any provisions of this Lease must be in a writing
signed by Landlord. In addition, Landlord’s acceptance of any payment from
Tenant after a termination of this Lease due to an Event of Default by Tenant
shall not have the effect of reinstating this Lease, nor estop Landlord from
exercising any of the rights and remedies granted to Landlord hereunder arising
out of such Event of Default. No payment by Tenant or acceptance by Landlord of
a lesser amount than the Base Rent, Additional Rent and all other sums due
hereunder shall be deemed to be other than on account of the total amount due
from Tenant to Landlord, to be applied in such order as Landlord deems
appropriate. In no event shall any endorsement or statement on any check or
accompanying any check or payment be deemed an accord and satisfaction; and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Base Rent, Additional Rent or other sum and to
pursue any other remedy provided in this Lease.

25.5 Waiver of Jury Trial; Counterclaims

IN THE INTEREST OF SAVING TIME AND EXPENSE, LANDLORD AND TENANT HEREBY CONSENT
TO TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF
ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDING OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

26. LETTER OF CREDIT.

26.1 General Provisions. Simultaneously with Tenant’s execution and delivery of
this Lease, Tenant shall deliver to Landlord, as collateral for the full
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer as a result of any default by Tenant
under this Lease, a standby, unconditional, irrevocable, transferable letter of
credit (the “Letter of Credit’’), containing the terms required herein, in the
face amount identified in Section 1 of this Lease (the “Letter of Credit
Amount”), naming Landlord as beneficiary, issued by a domestic bank having at
least one office for accepting draws in the continental United States

 

43



--------------------------------------------------------------------------------

and otherwise reasonably acceptable to Landlord, permitting multiple and partial
draws thereon, and otherwise in form and content reasonably acceptable to
Landlord. Tenant shall cause the Letter of Credit to be continuously maintained
in effect (whether through replacement, renewal or extension) in the Letter of
Credit Amount through the date (the “Final LC Expiration Date”) that is sixty
(60) days after the scheduled expiration date of the Term or any extension
thereof If the Letter of Credit held by Landlord expires earlier than the Final
LC Expiration Date (whether by reason of a stated expiration date or a notice of
termination or non-renewal given by the issuing bank), Tenant shall deliver a
new Letter of Credit or certificate of renewal or extension to Landlord not
later than thirty (30) days prior to the expiration date of the Letter of Credit
then held by Landlord. Any renewal or replacement Letter of Credit shall comply
with all of the provisions of Section 26, shall be irrevocable, transferable and
shall remain in effect (or be automatically renewable) through the Final LC
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be reasonably acceptable to Landlord.

26.2 Drawings Under Letter of Credit.

(1) Landlord may, at any time and from time to time, without prejudice to any
other rights or remedies, draw upon the Letter of Credit (a) to the extent
necessary to cure or attempt to cure, in whole or in part, any Event of Default
by Tenant hereunder; or (b) if the Letter of Credit held by Landlord expires
earlier than the Final LC Expiration Date (whether by reason of a stated
expiration date or a notice of termination or non-renewal given by the issuing
bank), and Tenant fails to deliver to Landlord, at least thirty (30) days prior
to the expiration date of the Letter of Credit then held by Landlord, a renewal
or substitute Letter of Credit that is in effect and that complies with the
provisions of Section 26.

(2) No condition or term of this Lease shall be deemed to render the Letter of
Credit conditional to justify the issuer of the Letter of Credit in failing to
honor a drawing upon such Letter of Credit in a timely manner. Tenant hereby
acknowledges and agrees that Landlord is entering into this Lease in material
reliance upon the ability of Landlord to draw upon the Letter of Credit upon the
occurrence of any of the events described in Section 26.2(1) .

26.3 Use of Proceeds by Landlord. The proceeds of the Letter of Credit may be
applied by Landlord against any Rent payable by Tenant under this Lease that is
not paid when due and/or to pay for all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it will suffer as a result
of any default by Tenant under this Lease. Landlord shall deposit any unused
proceeds in a separate account in the name of Landlord or its designee at a
financial institution selected by Landlord in its sole discretion (the “LC
Proceeds Account”). Landlord may apply funds from the LC Proceeds Account
against any Rent payable by Tenant under this Lease that is not paid when due
and/or to pay for all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it will suffer as a result of any default by
Tenant under this Lease. Tenant hereby grants Landlord a security interest in
the LC Proceeds Account and agrees that, in addition to all other rights and
remedies available to Landlord under applicable Law, Landlord shall have all
rights of a secured party under the Commonwealth of Massachusetts Uniform
Commercial Code with respect to the LC Proceeds Account. The LC Proceeds Account
shall be under the sole control of Landlord. Tenant shall not have any right to
direct the disposition of funds from the LC Proceeds Account or any other right
or interest in the LC Proceeds Account. Tenant shall, at any time and from time
to time, execute, acknowledge and deliver such commercially reasonable documents
and take such actions as Landlord or the bank with which the LC Proceeds Account
is maintained may reasonably request concerning the creation or perfection

 

44



--------------------------------------------------------------------------------

of the security interest granted to Landlord in (including Landlord’s control
of) LC Proceeds Account or to effect the provisions of this Section 26.3.
Photographic or other facsimile reproductions of this fully executed Lease may
be made and delivered by Landlord, and may be relied upon by any person to the
same extent as though the copy were an original. Provided Tenant has performed
all of its obligations under this Lease, Landlord agrees to pay to Tenant within
thirty (30) days after the Final LC Expiration Date the amount of any proceeds
of the Letter of Credit received by Landlord and not applied against any Rent
payable by Tenant under this Lease that was not paid when due or used to pay for
any losses and/or damages suffered by Landlord (or reasonably estimated by
Landlord that it will suffer) as a result of any default by Tenant under this
Lease; provided, that if prior to the Final LC Expiration Date a voluntary
petition is filed by Tenant or any Guarantor, or an involuntary petition is
filed against Tenant or any Guarantor by any of Tenant’s or Guarantor’s
creditors, under the Bankruptcy Code, then Landlord shall not be obligated to
make such payment in the amount of the unused Letter of Credit proceeds until
either all preference issues relating to payments under this Lease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed, in each case pursuant to a final court
order not subject to appeal or any stay pending appeal.

26.4 Additional Covenants of Tenant. If, as result of any application or use by
Landlord of all or any part of the Letter of Credit, the amount of the Letter of
Credit shall be less than the Letter of Credit Amount, Tenant shall, within five
( 5) Business Days thereafter, provide Landlord with additional letter(s)) of
credit in an amount equal to the deficiency (or a replacement letter of credit
in the total Letter of Credit Amount), and any such additional (or replacement)
letter of credit shall comply with all of the provisions of Section 26, and if
Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in this Lease, the same shall constitute an uncurable Event
of Default by Tenant hereunder. Tenant further covenants and warrants that it
will neither assign nor encumber the Letter of Credit or any part thereof or any
interest in the LC Proceeds Account and that neither Landlord nor its successors
or assigns will be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance.

26.5 Transfer of Letter of Credit. Landlord may, at any time and without notice
to Tenant and without first obtaining Tenant’s consent thereto, transfer all or
any portion of its interest in and to the Letter of Credit to another party,
person or entity, including Landlord’s mortgagee and/or to have the Letter of
Credit reissued in the name of Landlord’s mortgagee. If Landlord transfers its
interest in the Building and transfers the Letter of Credit (or any proceeds
thereof then held by Landlord) in whole or in part to the transferee, Landlord
shall, without any further agreement between the parties hereto, thereupon be
released by Tenant from all liability therefor. The provisions hereof shall
apply to every transfer or assignment of all or any part of the Letter of Credit
to a new landlord. In connection with any such transfer of the Letter of Credit
by Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit
to the issuer of the Letter of Credit such applications, documents and
instruments as may be necessary to effectuate such transfer. Tenant shall be
responsible for paying the issuer’s transfer and processing fees in connection
with any transfer of the Letter of Credit and, if Landlord advances any such
fees (without having any obligation to do so), Tenant shall reimburse Landlord
for any such transfer or processing fees within ten days after Landlord’s
written request therefor.

26.6 Nature of Letter of Credit. Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof (including the LC
Proceeds Account) be deemed to be or treated as a “security deposit” under any
Law applicable to security deposits in the commercial context (“Security

 

62



--------------------------------------------------------------------------------

Deposit Laws”), (2) acknowledge and agree that the Letter of Credit (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (3) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws.

26.7 Reduction of Letter of Credit Amount.

A. Provided that, as of the date of Tenant’s [***] (as hereinafter defined),
(i) Tenant is not then in default of any of its obligations hereunder,
(ii) Tenant has not been in default beyond applicable notice and cure periods of
any of its obligations hereunder at any time prior to the date of Tenant’s [***]
(such conditions (i) and (ii), the “Default Conditions”) and, (iii) either
(a) [***], or (b) (such condition (iii), the “[***] Condition”), Tenant shall
have the right, by written request given to Landlord (“Tenant’s [***]”) to
reduce the Letter of Credit Amount to XXXXXXX Tenant’s [***] shall be
accompanied by evidence reasonably satisfactory to Landlord that the [***] has
been met. If Landlord determines that the Default Conditions and the [***]
Condition have been satisfied, Landlord shall so notify Tenant, whereupon Tenant
shall provide Landlord with a substitute Letter of Credit in the reduced amount
and otherwise satisfying the conditions of Section 26, or an amendment to the
Letter of Credit reducing it to the reduced amount.

B. Provided that, as of the date of Tenant’s Burn-Down Request (as hereinafter
defined), (i) the Default Conditions are then being satisfied, (ii) the [***]
Condition has been satisfied and (iii) Tenant shall then have a market
capitaliation equal to or in excess of XXXXXXX for at least ten (10) consecutive
Business Days (such condition (iii), the “Market Cap Condition”), Tenant shall
have the right, by written request given on or after the applicable Reduction
Date (as hereinafter defined) (“Tenant’s Burn-Down Request”) to reduce the
Letter of Credit Amount to the amounts on the dates: (a) XXXXXXX effective as of
the date twenty six (26) months after the Rent Commencement Date (“First
Reduction Date”), (b) XXXXXXX effective as of fourth (4th) anniversary of the
Rent Commencement Date (“Second Reduction Date”) and (c) XXXXXXX effective as of
the sixth (6th) anniversary of the Rent Commencement Date (“Third Reduction
Date”; the First Reduction Date, the Second Reduction Date and the Third
Reduction Date are herein sometimes each referred to as a “Reduction Date”).
Tenant’s Burn-Down Request shall be accompanied by Tenant’s most recent
financial statements (audited, if available, or otherwise certified as being
true and correct by Tenant’s chief financial officer). If Landlord determines
that the Default Conditions, the [***] Condition and the Market Cap Condition
have been met, Landlord shall so notify Tenant, whereupon Tenant shall provide
Landlord with a substitute Letter of Credit in the reduced amount and otherwise
satisfying the conditions of Section 26, or an amendment to the Letter of Credit
reducing it to the applicable reduced amount.

C. Alternatively, provided that, as of the forty-eighth (48th) month after the
Rent Commencement Date and the date of Tenant’s Burn-Down Request, (i) the
Default Conditions are then being satisfied, (ii) the [***] Condition has been
satisfied and (iii) Tenant shall then have a market capitalization equal to or
in excess of XXXXXXX for at least ten (10) consecutive Business Days, Tenant
shall have the right, by giving Tenant’s, Burn-Down Request on or after the
Second Reduction Date , to reduce the Letter of credit Amount to XXXXXXX,
effective as of the Second Reduction Date. In no event Shall the Letter of
Credit Amount be Reduced to less than XXXXXXX pursuant to the foregoing
provisions of this Section 26.

 

46



--------------------------------------------------------------------------------

27.

NO LIENS.

Tenant agrees to discharge (either by payment or by filing of the necessary bond
or otherwise) any mechanic’s, materialman’s or other lien or encumbrance against
the Premises or the Property which arises out of any payment due for, or
purported to be due for, any labor, services, materials, supplies or equipment
furnished, or alleged to have been furnished, to or for Tenant within ten (1 0)
days after the same arises. If Tenant shall fail to so discharge such lien or
encumbrance then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same (either by payment or by
filing of the necessary bond or otherwise), and any payment, costs and expenses
incurred by Landlord in connection therewith, including reasonable attorneys’
fees, shall be repaid by Tenant to Landlord within ten (10) Business Days,
together with interest thereon at the Default Rate. Any claim to, or lien upon,
the Premises or the Property described herein shall accrue only against the
leasehold estate of Tenant and shall be subject and subordinate to the paramount
title and rights of Landlord in and to the Premises and the Property.

 

28.

FINANCIAL STATEMENTS.

Tenant acknowledges that the capability of Tenant to perform its financial
obligations under this Lease is material to Landlord, and that Landlord would
not enter into this Lease but for its belief, based on its review of Tenant’s
financial statements, that Tenant is capable of performing such financial
obligations. Tenant hereby represents and warrants to Landlord that any
financial statements previously furnished to Landlord were at the time given
true and correct in all material respects, and that there have been no material
changes thereto as of the date of this Lease (which representations and
warranties shall be deemed to be continuing and re-made at all times during the
Term of this Lease). In addition, upon request, and within ten (10) days after
written notice given by or on behalf of Landlord (which request shall not be
made more than once in any calendar year provided Tenant is not in default under
the Lease, or except in the event of a proposed capital transaction (i.e., a
sale or refinancing of the Building or a capital investment in the Landlord
entity), Tenant shall furnish Landlord with current financial statements
(audited, if available, or otherwise certified as being true and correct by
Tenant) reflecting Tenant’s current financial condition, provided that such
documents shall be furnished only in accordance with the rules and regulations
of the U.S. Securities and Exchange Commission and all other applicable Laws.

 

29.

NOTICES.

All notices or other communications hereunder shall be in writing and shall be
deemed to have been given (1) if delivered by hand, by messenger or by an
express delivery service (FedEx, UPS, etc.), then if and when delivered (or if
delivery is refused, when refused) to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (2) if mailed, then
on the third Business Day

 

47



--------------------------------------------------------------------------------

following the date on which such communication is deposited in the United States
mails, by first class registered or certified mail, return receipt requested,
postage prepaid, and addressed to the respective parties at the below addresses
(or at such other address as a party may hereafter designate for itself by
notice to the other party as required hereby). Notice by counsel to a party
shall be deemed notice from such party.

 

If to Landlord:

   SHIGO Center Plaza Owner, LLC    c/o Synergy Investments    10 Post Office
Square, 14th Floor    Boston, MA 02109    Attention: Senior Director of Leasing

with a copy to:

   Dain Torpy    745 Atlantic Avenue    Boston, MA02111    Attn: Center Plaza

If to Tenant:

   And before the Commencement Date, then to:    Zafgen, Inc.    175 Portland
Street, 4th Floor    Boston, MA02114    Attn: Patricia L. Allen    And on or
after the Commencement Date, then to:    Zafgen, Inc.    3 Center Plaza   
Boston, Massachusetts 02108    Attn: Patricia L. Allen

with a copy to:

   Goodwin Procter LLP    100 Northern Avenue    Boston, MA 02210    Attn:
Mitchell Bloom

 

30.

RULES AND REGULATIONS.

Tenant and Tenant Parties shall abide by the “Rules and Regulations” from time
to time established by Landlord, it being agreed that Landlord shall have the
right from time to time during the Term to make reasonable changes in and
additions to the Rules and Regulations as Landlord deems necessary for the
management, safety, care, cleanliness, conservation and sustainability of the
Building and the Property and for the preservation of good order therein. The
Rules and Regulations shall be generally applicable to all tenants of the
Building of similar nature to the Tenant named herein. Landlord agrees that any
such Rules and Regulations will be uniformly enforced; provided, however, that
Landlord may waive any one or more of the Rules and Regulations for the benefit
of any particular tenant if Landlord reasonably deems such waiver

 

48



--------------------------------------------------------------------------------

appropriate, but no such waiver shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from enforcing
such Rules and Regulations against any or all tenants of the Building. In
addition, Landlord shall not be liable to Tenant for violation of any such Rules
and Regulations by any other tenant, its assignees, subtenants, agents,
employees, contractors, licensees, invitees and guests. In the event that there
shall be a conflict between such Rules and Regulations and the provisions of
this Lease, the provisions of this Lease shall control. The Rules and
Regulations in effect as of the Effective Date are attached hereto as Exhibit D.
Notwithstanding anything to the contrary in this Lease contained, Landlord
agrees that it will not enforce said Rules and Regulations against Tenant in a
discriminatory or arbitrary manner (recognizing that differing circumstances may
justify different treatment).

 

31.

QUIET ENJOYMENT.

Subject to the terms, covenants and conditions of this Lease, on paying Base
Rent and Additional Rent, and observing, keeping and performing all of the
material terms, covenants and conditions of this Lease on Tenant’s part to be
observed, kept and performed, Tenant shall and may lawfully, peaceably and
quietly enjoy the Premises during the Term and any extension thereof, without
hindrance or ejection by any persons lawfully claiming under Landlord to have
title to the Premises superior to Tenant. The foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.

 

32.

LANDLORD DEFAULT.

Landlord shall in no event be in default under this Lease unless and until
Landlord shall neglect or fail to perform or observe any of its obligations
under this Lease and such neglect or failure continues, after written notice
given by or on behalf of Tenant to Landlord, for more than thirty (30) days (or
such longer period as may be necessary to cure such default, provided that
Landlord commences such cure within the thirty (30) day period and thereafter
diligently pursues the same to completion).

 

33.

LIMITATION OF LIABILITY.

33.1 Tenant agrees to look solely to Landlord’s then equity interest in the
Property at the time of recovery for recovery of any judgment against Landlord,
and agrees that neither Landlord nor Landlord’s Agents nor any successor of
Landlord nor any beneficiary, trustee, member, manager, partner, shareholder,
officer, director, agent or employee of Landlord, Landlord’s Agents or any
successor of Landlord shall ever be personally liable for any such judgment, or
for the payment of any monetary obligation to Tenant. The provision contained in
the foregoing sentence is not intended to, and shall not, limit any right that
Tenant might otherwise have (1) to obtain injunctive relief against Landlord,
Landlord’s Agents or any successor of Landlord, or (2) to take any action not
involving the personal liability of Landlord, Landlord’s Agents or any successor
of Landlord to respond in monetary damages from Landlord’s assets other than
Landlord’s then equity interest in the Property.

33.2 In no event shall Landlord ever be liable to Tenant for any loss of
profits, rents or other revenues, loss of business opportunity, loss of
goodwill, loss of use, or for any form of punitive, special or other indirect or
consequential damages, in each case however occurring.

 

49



--------------------------------------------------------------------------------

34.

INDEPENDENT COVENANTS.

Tenant acknowledges and agrees that the obligations of Tenant hereunder
(including the obligation to pay Base Rent, Additional Rent and other sums due
hereunder) shall be separate and independent covenants and agreements, and shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated or abated pursuant to an express provision of this Lease.
In no event shall Tenant have the right to terminate this Lease due to a default
by Landlord except pursuant to an express provision of this Lease. Such waiver
and acknowledgements by Tenant are a material inducement to Landlord entering
into this Lease. To the extent of any conflicts or inconsistencies between the
terms and provisions of this Section 34 and the terms and provisions of the
remainder of this Lease, the terms and provisions of this Section 34 shall
control.

 

35.

SEVERABILITY.

If any provision of this Lease, or the application thereof, shall to any extent
be invalid, illegal or otherwise unenforceable, the remainder of this Lease, and
the application of such provisions other than as invalid, illegal or
unenforceable, shall not be affected thereby; and such provisions of this Lease
shall be valid and enforceable to the fullest extent permitted by applicable
Laws.

 

36.

COSTS AND EXPENSES.

In the event of any litigation between Landlord and Tenant to enforce or
interpret any provision of this Lease or to enforce any right of either party
hereto, the unsuccessful party to such litigation shall pay to the successful
party all reasonable costs and expenses incurred in connection therewith,
including reasonable attorneys’ fees, through all appeals and in any bankruptcy
proceedings.

 

37.

CONSENTS.

Where provision is made in this Lease for Landlord’s consent, and Tenant shall
request such consent, and Landlord shall fail or refuse to give such consent,
Tenant shall not be entitled to any damages for any withholding by Landlord of
its consent, it being intended that Tenant’s sole remedy shall be an action for
specific performance or injunction, and that such remedy shall be available only
in those cases where Landlord has expressly agreed in writing not to
unreasonably withhold its consent. Furthermore, whenever Tenant requests
Landlord’s consent or approval (whether or not provided for herein) (except
requests related to proposed Transfers, which shall be governed by Section 17.6
above), Tenant shall pay to Landlord, on demand, as Additional Rent, any
reasonable expenses incurred by Landlord (including reasonable attorneys’ fees
and costs, if any) in connection therewith.

 

38.

INTENTIONALLY OMITTED.

 

39.

SURRENDER OF PREMISES: HOLDING OVER.

39.1 Upon the expiration or earlier termination of this Lease, Tenant shall
promptly surrender possession of the Premises to Landlord in good order,
condition and repair and in conformity with the applicable provisions of this
Lease, excepting only reasonable wear and tear, casualty and condemnation.
Tenant shall surrender to Landlord all keys, key cards, security and access
codes to the Premises and make known to Landlord the combination of all
combination locks which Tenant is required to leave on the Premises. For
purposes of this Lease, the phrase

 

50



--------------------------------------------------------------------------------

“reasonable wear and tear” constitutes that normal, gradual deterioration which
occurs due to aging and ordinary use of the Premises despite reasonable and
timely maintenance and repair, but in no event shall the aforementioned phrase
excuse Tenant from its duty to maintain and repair the Premises as required by
this Lease.

39.2 Upon the expiration or earlier termination of this Lease, Tenant shall, at
its sole cost and expense, remove (1) any Tenant’s Work, Alterations, and
Tenant’s Systems that Tenant is required to remove pursuant to the terms,
covenants and conditions of this Lease, and (2) all of Tenant’s Property. Tenant
shall not remove Landlord’s Work (if any). Tenant shall, at its sole cost and
expense, repair any damage caused by the removal of said Tenant’s Work,
Alterations, Tenant’s Systems, and Tenant’s Property, and perform such other
work as is reasonably necessary to restore the Premises to neat and clean
condition and good order, condition and repair, excepting only reasonable wear
and tear, casualty and condemnation. If Tenant fails to remove any of the
foregoing items, such items shall be deemed conclusively to have been abandoned,
and Landlord may either retain such items as its property or dispose of such
items in such manner as Landlord may see fit, at Tenant’s sole cost and expense.

39.3 If, after the expiration or earlier termination of this Lease, Tenant fails
to surrender the Premises (or any portion of the Premises) in accordance with
the provisions of this Lease, such occupancy shall be that of a tenancy at
sufferance, in which event Tenant shall pay Landlord (1) as liquidated damages
for such holding over alone, an amount, calculated on a per diem basis for each
day of such unlawful retention, equal to one hundred fifty percent ( 150%) for
the first thirty (30) days of such holdover (and two hundred percent
(200%) thereafter) of the then current Annual Base Rent, for the time Tenant
thus remains in possession, (2) all Additional Rent and other sums payable
hereunder, and (3) all other damages, costs and expenses sustained by Landlord
by reason of Tenant’s holding over. Without limiting any rights and remedies of
Landlord resulting by reason of the wrongful holding over by Tenant, or creating
any right in Tenant to continue in possession of the Premises, all Tenant’s
obligations with respect to the use, occupancy and maintenance of the Premises
shall continue during such period of unlawful retention. To the maximum extent
enforceable by law, Tenant covenants and agrees to indemnify, defend, protect
and save Landlord, together with (i) Landlord’s Agents and (ii) Landlord’s
Insured Parties, from and against any and all claims, demands, expenses, losses,
suits and damages (including reasonable attorneys’ fees) as may be occasioned by
reason of Tenant’s holding over, including, without limiting the generality of
the foregoing, any claims made by any succeeding tenant founded upon such
failure to surrender and any lost profits and any other consequential damages to
Landlord resulting therefrom. The provisions of Section 39 shall survive the
expiration or earlier termination of this Lease.

 

40.

BROKERS.

Except for the Broker(s) listed in Section 1 of this Lease, each party
represents and warrants to the other that they have not made any agreement or
taken any action which may cause anyone to become entitled to a commission as a
result of the transactions contemplated by this Lease, and each will indemnify
and defend the other from any and all claims, actual or threatened, for
compensation by any such third person by reason of such party’s breach of their
representation or warranty contained in this Lease. Landlord will pay any
commission due to the Broker(s) hereunder pursuant to its separate agreement
with the Broker(s) hereunder subject to execution and delivery of this Lease by
Landlord and Tenant. The provisions of this Section 40 shall survive the
expiration or earlier termination of this Lease.

 

51



--------------------------------------------------------------------------------

41.

OFAC.

Tenant and Landlord each represent, warrant and covenant to the other party that
it is not a Restricted Party (as hereinafter defined), or entering into this
Lease for or on behalf of a Restricted Party. As used herein, a “Restricted
Party” shall mean (1) any individual, group, or entity named by the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) as
a terrorist or “Specially Designated National and Blocked Person” or (2) the
government of any country or region subject to comprehensive U.S. sanctions.
Notwithstanding anything to the contrary herein contained, Tenant shall not
permit the Premises or any portion thereof to be used, occupied or operated by
or for the benefit of any individual, group or entity that is a Restricted
Party. Tenant shall provide documentary and other evidence of Tenant’s identity
and ownership as may be reasonably requested by Landlord at any time to enable
Landlord to verify Tenant’s identity in order to comply with any legal
requirement or applicable Laws. Tenant acknowledges and agrees that as a
condition to the requirement or effectiveness of any consent to any Transfer by
Landlord pursuant to Section 17, Tenant shall cause the Transferee, for the
benefit of Landlord, to reaffirm, on behalf of such Transferee, the
representations of, and to otherwise comply with the obligations set forth in,
this Section 41, and it shall be reasonable for Landlord to refuse to approve a
Transfer in the absence of such reaffirmation and compliance. Tenant agrees that
breach of the representations and warranties set forth in this Section 41 shall
at Landlord’s election be an immediate Event of Default, without any notice and
cure period. The provisions of this Section 41 shall survive the expiration or
earlier termination of this Lease.

 

42.

GOVERNING LAW: JURISDICTION.

This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the Laws of the state in
which the Property is located. Tenant hereby consents to the exclusive
jurisdiction of the courts of the state in which the Property is located in any
and all actions or proceedings arising under this Lease, and irrevocably agrees
to service of process in accordance with Section 29 above.

 

43.

FORCE MAJEURE.

In the event that either party shall be delayed or hindered in or prevented from
performing any acts required under this Lease, by reason of strikes, lockouts,
labor troubles, inability to procure materials, fuel or power (which inability
is not unique to the performing party), failure of power, restrictive Laws,
riots, insurrection, acts of terrorism, war, fire or other casualty, flood,
earthquake or other natural disaster, unusually adverse weather conditions, acts
of God, or other reasons of a like nature not the fault of the performing party
(each an event of “Force Majeure”), then performance of such act shall be
excused for the period of the delay and the period for such party’s performance
of such act shall be extended for a period equivalent to the period of the
delay. The provisions of this Section 43 shall in no event operate to excuse
Tenant from the prompt payment of Base Rent or Additional Rent or excuse
performance due to lack of funds. In any case where work is to be paid for out
of insurance proceeds or condemnation awards, due allowance shall be made, both
to the party required to perform such work and to the party required to make
such payments, for delays in the collection of such proceeds or awards.

 

52



--------------------------------------------------------------------------------

44.

LEASE NOT TO BE RECORDED.

44.1 Tenant agrees not to record this Lease, but, if required by applicable Law
in order to protect Tenant’s interest in the Premises, Tenant may execute a
so-called “notice of lease” or “memorandum of lease” in recordable form and
complying with applicable Law, provided such notice of lease or memorandum of
lease shall be subject to Landlord’s reasonable prior written approval. In no
event shall such document set forth the Rent or other charges payable by Tenant
under this Lease; and any such document shall expressly state that it is
executed pursuant to the provisions contained in this Lease and is not intended
to vary the terms, covenants and conditions of this Lease.

44.2 In addition, simultaneously with the recording of any notice of lease or
memorandum of lease (or within ten (10) Business Days following Landlord’s
written request therefor), Tenant agrees to execute and deliver, without charge,
(a) a release of any document recorded in the real property records for the
location of the Property evidencing this Lease or (b) a notice of termination of
this Lease in recordable form, each of which shall be held in escrow by Landlord
until the expiration or earlier termination of this Lease.

44.3 The obligations of Tenant under Section 44 shall survive the expiration or
earlier termination of this Lease. Tenant’s failure to comply with the
provisions of Section 44 shall, at Landlord’s option, be deemed an Event of
Default hereunder.

 

45.

LEASE NOT BINDING UNTIL EXECUTED AND DELIVERED.

The submission of this Lease for examination and negotiation does not constitute
an offer to lease, a reservation of the Premises, or an option for the Premises.
The submission of this Lease for examination and negotiation shall vest no
rights in any party. This Lease shall become effective only upon execution and
delivery thereof by Landlord and Tenant, regardless of any written or verbal
representation of any agent, manager or employee of Landlord to the contrary.

 

46.

COUNTERPARTS: ELECTRONIC SIGNATURE.

This Lease may be executed in two (2) or more counterparts, which when taken
together shall constitute one and the same instrument. The parties contemplate
that they may be executing counterparts of this Lease by facsimile or PDF or
other electronic means and agree and intend that a signature by facsimile or PDF
or other electronic means shall bind the party so signing with the same effect
as though the signature were an original signature.

 

47.

ENTIRE AGREEMENT; AMENDMENT AND MODIFICATION.

This Lease, including all Exhibits attached hereto, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings between the parties,
including all lease proposals, letters of intent and similar documents. This
Lease may be modified only by a written agreement signed by both Landlord and
Tenant.

 

48.

JOINT AND SEVERAL LIABILITY.

If Tenant is comprised of more than one party, each such party shall be jointly
and severally liable for Tenant’s obligations under this Lease.

 

53



--------------------------------------------------------------------------------

Subject to the restrictions on Transfers set forth herein, the obligations of
this Lease shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided, however, that Landlord
and each successive owner of the Property shall be liable only for obligations
accruing during the period of its ownership or interest in the Property, and
from and after the transfer by Landlord or such successive owner of its
ownership or other interest in the Property, Tenant shall look solely to the
successors in title for the performance of Landlord’s obligations hereunder
arising thereafter.

 

50.

AUTHORITY.

Tenant represents, warrants and covenants to Landlord that (1) Tenant is duly
formed, has legal existence, is in good standing, and is qualified to do
business in the state in which the Building is located, (2) Tenant has full
right, power and authority to enter into this Lease and has taken all corporate
or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation enforceable in accordance with its terms, (3) the
person or persons executing this Lease on behalf of Tenant are duly authorized
to do so, and (4) neither execution and delivery of this Lease, nor compliance
with the terms and provisions hereof, will violate any presently existing
provision of Law or any presently existing regulation, order, writ, injunction
or decree of any court or governmental department, commission, board, bureau,
agency or instrumentality, or will conflict or be inconsistent with, or will
result in any breach of, any of the terms, covenants, conditions or provisions
of: or constitute a default under, any agreement, document or charter to which
Tenant is a party or by which Tenant is bound. Landlord reserves the right to
require Tenant to provide Landlord with certificates of legal existence and good
standing, corporate resolutions, authority documents, and such other documents
as Landlord may reasonably require evidencing the foregoing.

 

51.

CONFIDENTIALITY.

Tenant acknowledges and agrees that the terms and conditions of this Lease are
to remain confidential for Landlord’s benefit, and may not be disclosed by
Tenant to anyone, by any manner or means, directly or indirectly, without
Landlord’s prior written consent; provided, however, that Tenant may disclose
the terms and conditions of this Lease to its attorneys, accountants, employees
and existing or prospective financial partners, or if required by Law (including
but not limited to the rules and regulations of the Securities and Exchange
Commission) or court order, provided all parties to whom Tenant is permitted
hereunder to disclose such terms and conditions are advised by Tenant of the
confidential nature of such terms and conditions and agree to maintain the
confidentiality thereof (in each case, prior to disclosure) except where
required by Law. Tenant shall be liable for any disclosures made in violation of
this Section by Tenant or by any entity or individual to whom the terms of and
conditions of this Lease were disclosed or made available by Tenant. For the
avoidance of doubt, Landlord acknowledges that Tenant is a public corporation
required to disclose all material agreements in accordance with Laws including
but not limited to filings with the U.S. Securities and Exchange Commission;
this Section 51 shall in no circumstances apply to disclosures made by Tenant in
compliance with Law. The consent by Landlord to any disclosure shall not
constitute a consent by Landlord to any future disclosure.

 

54



--------------------------------------------------------------------------------

52.

INTENTIONALLY OMITTED.

 

53.

TIME OF PERFORMANCE.

Except as otherwise expressly provided in this Lease, with respect to all
required acts of Tenant, time is of the essence of this Lease.

 

54.

EXHIBITS.

Additional terms to this Lease, if any, are set forth in the Exhibits attached
hereto, which are incorporated herein by reference as follows:

 

Exhibit A-1    Building Rendering Exhibit A-2    Legal Description Exhibit B   
Plan of Premises Exhibit C    Work Letter Exhibit D    Rules and Regulations
Exhibit E    Cleaning Specifications Exhibit F    Form of Commencement Agreement

 

55.

GUARANTY. INTENTIONALLY OMITTED.

 

56.

EXTENSION OPTION.

56.1 Extension Option. Provided that (1) Tenant shall not be in an Event of
Default either at the time of the Extension Notice (as hereinafter defined) or
at the commencement of the Extension Term (as hereinafter defined), (2) Tenant
has not assigned this Lease or sublet the Premises (or any portion thereof),
except with respect to a permitted Transfer pursuant to Section 17.1 (2) above,
and (3) in the event of a permitted Transfer pursuant to Section 17.1 (2) above,
any permitted Transferee occupies the Premises and has not further assigned this
Lease or sublet the Premises (or any portion thereof), Tenant shall have one
(1) option (the “Extension Option”) to extend the Term of this Lease for an
additional sixty (60) months (the “Extension Term”). Tenant must exercise the
Extension Option by providing written notice of election to Landlord (the
“Extension Notice”) no more than fifteen (15) months and no less than twelve
(12) months prior to the scheduled expiration of the Term of this Lease. The
annual Base Rent for the Extension Term shall be one hundred percent (100%) of
the Fair Market Base Rent (as hereinafter defined). If Tenant shall fail to send
the Extension Notice within the time period herein provided, the Extension
Option shall cease to exist and terminate, and Tenant shall have no further
opportunity to exercise the Extension Option.

56.2 Fair Market Base Rent. As used herein, “Fair Market Base Rent” shall mean
the annual Base Rent which Landlord could reasonably expect to obtain from a
third party for the Premises if Landlord put the same on the market for lease
for a term corresponding to the term offered hereunder, taking into account all
relevant factors, including adjustments (if any) to the base years for Operating
Expenses and Taxes, and the presence or absence of tenant fit-up costs, tenant
improvement allowances, rent concessions, brokerage commissions, reasonable
attorneys’ fees, and the like.

56.3 Rent Proposal. Fair Market Base Rent shall be determined as follows:
Landlord shall, within thirty (30) days after receipt of the Extension Notice
propose in writing to Tenant the Fair Market Base Rent to be paid by Tenant
during the Extension Term (the “Rent Proposal”).

 

55



--------------------------------------------------------------------------------

Tenant shall have fifteen (15) days from receipt of Landlord’s Rent Proposal to
either accept or reject Landlord’s Rent Proposal. If Tenant objects to
Landlord’s Rent Proposal, Tenant shall notify Landlord of such objection in
writing (the “Objection Notice”). If Tenant shall fail to send the Objection
Notice within the fifteen (15) day time period herein provided, Tenant shall be
deemed to have accepted Landlord’s Rent Proposal.

56.4 Arbitration Process. If Tenant delivers the Objection Notice, Landlord and
Tenant shall engage in discussions regarding the Fair Market Base Rent for a
period of up to thirty (30) days. If Landlord and Tenant cannot agree within
thirty (30) days, each party shall appoint a licensed real estate broker having
at least ten (10) years’ experience leasing comparable commercial properties
located in Downtown Boston where the Building is located (and upon the failure
or refusal of Landlord or Tenant to make such appointment within twenty
(20) days after the expiration of the thirty (30) day discussion period
referenced above, the broker appointed by the other party shall determine the
Fair Market Base Rent). The two brokers so appointed shall endeavor to reach an
agreement as to what the Fair Market Base Rent should be; and if the two brokers
cannot agree in writing as to what the Fair Market Base Rent should be at least
thirty (30) days prior to the beginning of the applicable Extension Term, they
shall appoint a third person who is a licensed real estate broker having at
least ten (10) years’ experience leasing comparable commercial properties
located in Downtown Boston where the Building is located, mutually acceptable to
them, to act as the third broker. Landlord and Tenant shall each bear the cost
of their respectively appointed brokers. Landlord and Tenant shall equally bear
the cost of the third broker. The third broker shall be disinterested and shall
not have represented Landlord or Tenant within the past five (5) years. The
brokers selected by Landlord and Tenant shall each prepare their own
determination of the figure that should be the Fair Market Base Rent (the
“Proposed Determination”) and submit their respective Proposed Determinations in
writing to the third broker promptly after the third broker is chosen. The third
broker shall meet with the first two brokers to review and discuss the Proposed
Determination submitted by each of them, and promptly thereafter issue his or
her own determination in writing to Landlord and Tenant. The determination of
the third broker shall be made on the basis of which Proposed Determination
submitted by the first two brokers is closest to what the third broker believes
the Fair Market Base Rent should be, and such determination of the third broker
must be made only by his or her selecting one of the Proposed Determinations
previously submitted in writing by the first two brokers. The determination of
the third broker (or the determination mutually agreed to by the first two
brokers, if such written agreement is reached by them before the selection of a
third broker is required) shall be binding and conclusive on Landlord and
Tenant. Notwithstanding anything to the contrary contained herein, Tenant shall
continue to be responsible for the payment of Rent and all other Lease
obligations during the arbitration process described herein.

56.5 Lease Amendment. In the event Tenant properly exercises its Extension
Option as described herein, Landlord and Tenant agree to enter into an amendment
to this Lease incorporating the Extension Term into this Lease, but the failure
of the parties to execute such an amendment shall have no effect on the
effectiveness of the extension of the Term to include the Extension Term or the
Fair Market Base Rent associated therewith.

56.6 No Transfer. Except with respect to a permitted Transfer in accordance with
Section 17 .1(2) above, Tenant may not assign or otherwise transfer its interest
or rights under Section 56, and any such purported transfer or attempted
transfer shall be null and void, without effect, and shall terminate Tenant’s
rights under Section 56.

 

56



--------------------------------------------------------------------------------

57.

INTENTIONALLY OMITTED.

 

58.

PARKING GARAGE.

Subject to the terms and conditions contained in this Section 58 and elsewhere
in this Lease, commencing on the Commencement Date, Tenant shall have a license
to use, throughout the Term, as the same may be extended, up to 0.80 parking
spaces per 1,000 rentable square feet leased by Tenant hereunder (the “Parking
Ratio”), in the Parking Garage, which Landlord and Tenant acknowledge and agree
shall mean up to fourteen (14) parking spaces on the Commencement Date. Tenant
may increase or decrease the number of parking spaces licensed by Tenant
hereunder (subject to the Parking Ratio) at any time upon at least sixty
(60) days’ prior written notice to Landlord. All parking spaces licensed by
Tenant hereunder shall be at the then Current market rate for the Center Plaza
Parking Garage (the “Parking Garage”), which market rate is currently
(a) $525.00 per space per month for unreserved spaces and (2) $620.00 per space
per month for reserved spaces. Tenant acknowledges and agrees that the operator
of the Parking Garage may rearrange the configuration of any parking spaces, and
otherwise change or alter the Parking Garage in any manner whatsoever, so long
as Tenant is not deprived of the use of the parking spaces to which Tenant is
entitled pursuant to the Parking Ratio. Landlord does not assume any
responsibility for, and shall not be liable for, any damage, loss or theft (of
any nature whatsoever) to or of any automobiles or other vehicles, or any
contents or other personal property located therein, while in or about the
Parking Garage. Tenant shall make all payments of the monthly parking fee
associated with the parking spaces licensed hereunder directly to the operator
of the Parking Garage at such time, place, and manner as the operator of the
Parking Garage may reasonably require. In no event may Tenant assign its rights
hereunder with respect to the use of the parking spaces to any third party
except with respect to a permitted Transfer in accordance with Section 17 above.

 

59.

ROOF USE.

Landlord hereby covenants to provide to Tenant, and Tenant will have the
non-exclusive right of access to and use of, a portion of the surface area of
the roof of the Building designated in writing by Landlord in its sole
discretion (the “Rooftop Area”) to install and service a reasonable amount of
telecommunication equipment and supplemental HVAC equipment (“Roof Use”);
provided that Landlord shall have the right to grant similar access and use
rights to other tenants.

In exercising Tenant’s right to use the Rooftop Area: (i) Tenant must first
notify Landlord in writing and obtain Landlord’s written consent to the specific
equipment and manner of installation; (ii) Tenant shall comply with all
applicable laws, with any covenants, conditions and restrictions applicable to
the Building, and with all requirements of any board of fire insurance
underwriters or similar body and shall obtain any additional insurance coverage
reasonably required by Landlord or otherwise required by governmental
authorities in connection with Tenant’s Roof Use; (iii) the Roof Use shall not
void any roof or other warranty applicable to the Building; (iv) such equipment
shall be located and screened in a manner acceptable to Landlord; (v) such
equipment shall be removed by Tenant upon surrender of the Premises (including
repair of any damage caused by such removal); (vi) Tenant shall pay, annually in
advance, to Landlord, any increases in Landlord’s insurance directly
attributable to Tenant’s particular Roof Use; (vii) Landlord makes no
representations, warranties or promises regarding the suitability of the
Building’s roof for the Roof Use, and Tenant accepts the roof in its “as is”
condition; (viii) the Roof Use shall not create any hazardous condition or
interfere with or impair the operation of the

 

57



--------------------------------------------------------------------------------

Building Systems or utilities or other systems or facilities for the Building
(including communications equipment installed by Landlord or any other Building
tenants), and shall not directly or indirectly interfere with, delay, restrict
or impose any expense, work or obligation upon Landlord in the use or operation
of the Building; (ix) the Roof Use shall be at Tenant’s sole cost and expense,
including the cost of repairing all damage to the Buildings and any personal
injury and/or property damage to the Building to the extent attributable to the
installation, inspection, adjustment, maintenance, removal or replacement of any
of Tenant’s rooftop equipment or apparatus; (x) Tenant’s installation of any
equipment or other property in the Rooftop Area, or its operation following the
installation thereof, shall not interfere with the permitted uses by other
tenants or occupants of their premises or of any antennae, communication dishes,
or other improvements installed by such tenants or occupants in compliance with
applicable Laws, and (xi) the Roof Use shall be solely in the ordinary course of
Tenant’s business operations (and Tenant may not sublease, license or otherwise
permit third parties to establish communications transmission facilities as part
of Tenant’s Roof Use except as a right appurtenant to their subletting of the
Premises or assumption of this Lease).

Notwithstanding the foregoing, if Landlord reasonably determines that the
Tenant’s rooftop equipment is interfering with the equipment of other tenants of
the Building placed on the roof in compliance with the terms of such tenant’s
lease and Tenant’s rights hereunder, Landlord shall notify Tenant and shall
afford Tenant not less than five (5) Business Days to cure such interference (or
such shorter period as is reasonable under the circumstances relating to the
impact of such interference on the equipment of such other tenants). Tenant
shall not install any equipment or other property on the roof pursuant to this
Section 59 without Landlord’s prior reasonable approval of the manner of such
installation and detailed plans and specifications for such installation and all
such installations shall be subject to the terms of this Lease applicable to
Alterations. Any electric current necessary to operate the Tenant’s rooftop
equipment shall be obtained by Tenant from the public utility furnishing
electric to the Premises (or derived from the same separately metered service in
the Premises) and Landlord shall have no obligation to furnish any electric
current (or any other utilities) in connection therewith. Notwithstanding
anything in this Section 2.3 to the contrary, Landlord shall have the right, at
any time upon thirty (30) days’ prior written notice to Tenant indicating the
relocation location and requirement, to require Tenant to relocate any of its
rooftop equipment to such alternative rooftop location as is reasonably
designated by Landlord in such notice. Such relocation shall be at Landlord’s
sole cost and expense. If Tenant fails to comply with the terms of this
Section 59 in the Roof Use, Landlord shall have the right to require Tenant to
remove Tenant’s rooftop equipment that is not in compliance with Tenant’s Roof
Use rights set forth in this Section 59, in which event such removal shall be at
Tenant’s sole cost and expense.

[SIGNATURE PAGE FOLLOWS]

 

58



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed,
as a document under seal, as of the date set forth above.

 

LANDLORD:

SHIGO Center Plaza Owner, LLC,

a Delaware limited liability company

By:       David Greaney, Authorized Person

 

TENANT:

ZAFGEN, INC.,

a Delaware corporation

By:  

/s/ Patricia L. Allen

Name:  

Patricia L. Allen

Title:  

CFO

  Hereunto duly authorized

[COUNTERPART SIGNATURE PAGE]



--------------------------------------------------------------------------------

EXHIBIT A-1

BUILDING RENDERING

[Omitted]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

LEGAL DESCRIPTION

[Omitted]

 

A-2-1



--------------------------------------------------------------------------------

Execution Version

EXHIBIT B

PLAN OF PREMISES

[Omitted]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

[Omitted]

 

C-1



--------------------------------------------------------------------------------

SCHEDULE A TO EXHIBIT C

CONCEPT PLAN

[Omitted]

 

C-1



--------------------------------------------------------------------------------

EXIDBIT D

RULES AND REGULATIONS

[Omitted]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

CLEANING SPECIFICATIONS

[Omitted]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMMENCEMENT AGREEMENT

[Omitted]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT B

INVENTORY OF EQUIPMENT

[Omitted]

 

 

B-1